EXHIBIT 10.35

Published CUSIP Number: 44962TAD2
 

CREDIT AGREEMENT
dated as of October 17, 2014
among
[ihsrevolvercraexcuted_image1.jpg]
IHS INC.,
and
certain of its subsidiaries as borrowers,
The Lenders Party Hereto
and
BANK OF AMERICA, N.A.
as Administrative Agent
JPMORGAN CHASE BANK, N.A.
as Syndication Agent
ROYAL BANK OF CANADA,
WELLS FARGO BANK N.A.,
BBVA COMPASS,
and
TD BANK, N.A.,
as Co-Documentation Agents
___________________________
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and
J.P. MORGAN SECURITIES LLC
as Joint Bookrunners and Joint Lead Arrangers
 







--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
 
Page
ARTICLE I Definitions
1


Section 1.01
Defined Terms
1


Section 1.02
Classification of Loans and Borrowings
31


Section 1.03
Terms Generally
32


Section 1.04
Accounting Terms; GAAP
32


Section 1.05
Conversion of Foreign Currencies
32


 
(a)
Dollar Equivalents
32


 
(b)
Rounding-Off
33


 
 
 
 
ARTICLE II The Credits
33


Section 2.01
Commitments
33


 
(a)
[Reserved].
33


 
(b)
Revolving Loans
33


 
(c)
Available Currency Loans
33


 
(d)
Revolving Lender Participation in Available Currency Loans
33


 
(e)
Canadian Currency Loans
34


 
(f)
Revolving Lender Participation in Canadian Currency Loans
35


Section 2.02
Loans and Borrowings
36


 
(a)
Loans Made Ratably
36


 
(b)
Initial Type of Loans
36


 
(c)
Minimum Amounts; Limitation on Fixed Rate Borrowings
36


 
(d)
Limitation on Interest Periods
37


Section 2.03
Requests for Borrowings
37


Section 2.04
Swingline Loans
38


 
(a)
Commitment
38


 
(b)
Borrowing Procedure
38


 
(c)
Revolving Lender Participation in Swingline Loans
38


Section 2.05
Letters of Credit
39


 
(a)
General
39


 
(b)
Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions
40


 
(c)
Expiration Date
40


 
(d)
Participations
40


 
(e)
Reimbursement
41


 
(f)
Obligations Absolute
42


 
(g)
Disbursement Procedures
43


 
(h)
Interim Interest
44


 
(i)
Replacement of the Issuing Bank
44


 
(j)
Cash Collateralization
44


 
(k)
Applicability of ISP and UCP; Limitation of Liability
45


Section 2.06
Funding of Borrowings
45


 
(a)
By Lenders
45


 
(b)
Fundings Assumed Made
46


Section 2.07
Interest Elections
46


 
(a)
Conversion and Continuation
46


 
(b)
Delivery of Interest Election Request
46


 
(c)
Contents of Interest Election Request
47


 
(d)
Notice to the Lenders
47


 
(e)
Automatic Conversion
47


 
(f)
Limitations on Election
47


Section 2.08
Termination and Reduction of Commitments
48


 
(a)
Termination Date
48




i





--------------------------------------------------------------------------------




 
(b)
Optional Termination or Reduction
48


 
(c)
Notice of Termination or Reduction
48


Section 2.09
Repayment of Loans; Evidence of Debt
49


 
(a)
Promise to Pay
49


 
(b)
Lender Records
49


 
(c)
Administrative Agent Records
49


 
(d)
Prima Facie Evidence
49


 
(e)
Request for a Note
49


Section 2.10
[Reserved]
50


Section 2.11
Prepayment of Loans
50


 
(a)
Optional Prepayment
50


 
(b)
Mandatory Prepayment of Revolving Exposure
50


 
(c)
[Reserved]
51


 
(d)
Selection of Borrowing to be Prepaid
51


 
(e)
Notice of Prepayment; Application of Prepayments
51


Section 2.12
Fees
51


 
(a)
Commitment Fees
51


 
(b)
Letter of Credit Fees
52


 
(c)
Agent Fees
53


 
(d)
Payment of Fees
53


Section 2.13
Interest
53


 
(a)
ABR Borrowings and Canadian Prime Rate Borrowings
53


 
(b)
Eurodollar and CDOR Rate Borrowings
53


 
(c)
Available Currency Borrowings
53


 
(d)
Default Interest
53


 
(e)
Payment of Interest
53


 
(f)
Computation
54


Section 2.14
Market Disruption; Alternate Rate of Interest
54


 
(a)
Market Disruption Applicable to Available Currency Loans
54


 
(b)
Alternate Rate of Interest
55


Section 2.15
Increased Costs
55


 
(a)
Change In Law. If any Change in Law shall:
55


 
(b)
Capital Adequacy
56


 
(c)
Reserves on Eurodollar Loans
56


 
(d)
Delivery of Certificate
57


 
(e)
Limitation on Compensation
57


Section 2.16
Break Funding Payments
57


Section 2.17
Taxes
58


 
(a)
Gross Up
58


 
(b)
Payment of Other Taxes
58


 
(c)
Tax Indemnification.
58


 
(d)
Receipts
59


 
(e)
Status of Lenders; FATCA
59


 
(f)
UK Tax issues; UK Qualifying Lenders
59


 
(g)
UK Treaty Lenders; HMRC DT Treaty Passport Scheme
60


 
(h)
Refund
60


Section 2.18
Payments Generally; Pro Rata Treatment; Sharing of Set-Offs
61


 
(a)
Payments Generally
61


 
(b)
Pro Rata Application
61


 
(c)
Sharing of Set-offs
61


 
(d)
Payments from Borrower Assumed Made
62


 
(e)
Application of Amounts Received under the Guaranty Agreements
62


 
(f)
Return of Amounts
63




ii





--------------------------------------------------------------------------------




 
(g)
Notice of Amount of Obligations
63


Section 2.19
Mitigation Obligations; Replacement of Lenders
64


 
(a)
Mitigation
64


 
(b)
Replacement
64


Section 2.20
Defaulting Lenders
65


 
(a)
Suspension of Commitment Fees
65


 
(b)
Suspension of Voting
65


 
(c)
Participation Exposure
65


 
(d)
Suspension of Swingline Loans, Available Currency Loans, Canadian Currency Loans
and Letters of Credit
66


 
(e)
Setoff Against Defaulting Lender
66


Section 2.21
Increase of Revolving Commitments
67


 
(a)
Limitations on Increases and Additions
67


 
(b)
New Lenders
68


 
(c)
Implementation of the Increase and Addition
68


 
(d)
Pro Rata Revolving Fundings
68


Section 2.22
Unavailability of Available Currency Loans and Canadian Currency Loans
68


Section 2.23
European Economic and Monetary Union Provisions
69


 
(a)
Redenomination and Alternative Currencies
69


 
(b)
Payments by the Agent Generally
69


 
(c)
Basis of Accrual
69


 
(d)
Rounding and Other Consequential Changes
69


Section 2.24
Joinder of Additional Borrowers
70


Section 2.25
Borrower Representative
70


 
(a)
Appointment; Nature of Relationship
70


 
(b)
Powers
71


 
(c)
Employment of Agents
71


 
(d)
Execution of Loan Documents
71


 
 
 
 
ARTICLE III Representations and Warranties
71


Section 3.01
Organization; Powers
71


Section 3.02
Authorization; Enforceability
71


Section 3.03
Governmental Approvals; No Conflicts
72


Section 3.04
Financial Condition; No Material Adverse Change
72


 
(a)
Delivery of IHS Financial Statements
72


 
(b)
No Material Change
72


Section 3.05
Properties
72


 
(a)
Title
72


 
(b)
Intellectual Property
72


Section 3.06
Litigation and Environmental Matters
73


 
(a)
Litigation
73


 
(b)
Environmental
73


 
(c)
Disclosed Matters
73


Section 3.07
Compliance with Laws and Agreements
73


Section 3.08
Investment Company Status
73


Section 3.09
Taxes; Non-Qualifying Bank Creditor Rules
73


Section 3.10
ERISA and Foreign Plans; UK Pension Matters
73


Section 3.11
Disclosure
74


Section 3.12
Subsidiaries
74


Section 3.13
Insurance
75


Section 3.14
Labor Matters
75


Section 3.15
Solvency
75


Section 3.16
Margin Securities
75


Section 3.17
Common Enterprise
76




iii





--------------------------------------------------------------------------------




Section 3.18
Legal Form; Tax relating to Loan Documents
76


 
(a)
England and Wales
76


 
(b)
Switzerland
76


 
(c)
Canada
76


Section 3.19
Use of Proceeds
77


Section 3.20
Ranking
77


Section 3.21
OFAC and Anti-Corruption Laws
77


 
 
 
 
ARTICLE IV Conditions
77


Section 4.01
Effective Date
77


 
(a)
Execution and Delivery of This Agreement
77


 
(b)
Legal Opinion
77


 
(c)
Corporate Authorization Documents
78


 
(d)
Closing Certificate
78


 
(e)
Fees
78


 
(f)
Guaranty Agreements
78


 
(g)
Refinancing
78


 
(h)
Investment Policy
78


 
(i)
Financial Statements
78


 
(j)
Solvency Certificate
79


 
(k)
USA Patriot Act
79


 
(l)
Term Loan Credit Agreement
79


Section 4.02
Each Credit Event
79


 
(a)
Representations and Warranties
79


 
(b)
No Default
79


 
 
 
 
ARTICLE V Affirmative Covenants
80


Section 5.01
Financial Statements and Other Information
80


 
(a)
Annual Audit
80


 
(b)
Quarterly Financial Statements
80


 
(c)
Compliance Certificate
80


 
(d)
Management Report
80


 
(e)
Public Reports
81


 
(f)
Investment Policy
81


 
(g)
Additional Information
81


Section 5.02
Notices of Material Events
82


 
(a)
Default
82


 
(b)
Notice of Proceedings
82


 
(c)
ERISA Event
82


 
(d)
Material Adverse Effect
82


Section 5.03
Existence; Conduct of Business
82


Section 5.04
Payment of Obligations; Non-Qualifying Bank Creditor Rules
82


Section 5.05
Insurance
83


Section 5.06
Books and Records and Inspection
83


Section 5.07
Compliance with Laws
83


Section 5.08
Use of Proceeds
83


Section 5.09
Joinder of Subsidiaries to the Guaranty Agreements
83


 
(a)
Joinder Tests
83


 
(b)
Joinder of Domestic Subsidiaries
84


 
(c)
Joinder of Foreign Subsidiaries
84


 
(d)
Joinder Under the Aggregation Test
85


 
(e)
Limit on Joinder of Foreign Subsidiaries and Joint Ventures
85


Section 5.10
Further Assurances
85


Section 5.11
Anti-Corruption Laws
85




iv





--------------------------------------------------------------------------------




 
 
 
 
ARTICLE VI Negative Covenants
85


Section 6.01
Indebtedness
85


Section 6.02
Liens
87


Section 6.03
Fundamental Changes
88


Section 6.04
Investments, Loans, Advances, Guarantees and Acquisitions
89


Section 6.05
Asset Sales
92


Section 6.06
Hedge Agreements
92


Section 6.07
Restricted Payments
93


Section 6.08
Transactions with Affiliates
93


Section 6.09
Restrictive Agreements
93


Section 6.10
Change in Fiscal Year
94


Section 6.11
Anti-Corruption Laws and Sanctions
94


 
 
 
 
ARTICLE VII Financial Covenants
94


Section 7.01
Interest Coverage Ratio
95


Section 7.02
Leverage Ratio
95


 
 
 
 
ARTICLE VIII Events of Default
96


Section 8.01
Events of Default; Remedies
96


 
(a)
Principal Payment
96


 
(b)
Interest and Fee Payments
96


 
(c)
Representation or Warranties
96


 
(d)
Covenant Violation; Immediate Default
96


 
(e)
Covenant Violation with Cure Period
96


 
(f)
Cross Payment Default
96


 
(g)
Cross Covenant Default
97


 
(h)
Involuntary Bankruptcy
97


 
(i)
Voluntary Bankruptcy
97


 
(j)
Other Insolvency
97


 
(k)
Judgments
97


 
(l)
ERISA Events
98


 
(m)
Invalidity of Loan Documents
98


 
(n)
Material Adverse Effect
98


 
(o)
Change in Control
98


Section 8.02
Performance by the Administrative Agent
98


Section 8.03
Limitation on Separate Suit
99


 
 
 
 
ARTICLE IX The Administrative Agent
99


Section 9.01
Appointment and Authority
99


Section 9.02
Rights as a Lender
99


Section 9.03
Exculpatory Provisions
99


Section 9.04
Reliance by the Administrative Agent
100


Section 9.05
Delegation of Duties
101


Section 9.06
Resignation of Administrative Agent
101


Section 9.07
Non-Reliance on Administrative Agent and Other Lenders
102


Section 9.08
No Other Duties, Etc.
103


Section 9.09
Powers and Immunities of Fronting Parties
103


Section 9.10
Permitted Release of Subsidiary Loan Parties
103


Section 9.11
Lender Affiliates Rights
104


 
 
 
 
ARTICLE X Miscellaneous
104


Section 10.01
Notices
104


Section 10.02
Waivers; Amendments
105


 
(a)
No Waiver; Rights Cumulative
105




v





--------------------------------------------------------------------------------




 
(b)
Amendments
106


 
(c)
Replacement of Lenders.
107


Section 10.03
Expenses; Indemnity; Damage Waiver
107


 
(a)
Expenses
107


 
(b)
Indemnity
108


 
(c)
Lenders’ Agreement to Pay
108


 
(d)
Waiver of Damages
109


 
(e)
Payment
109


Section 10.04
Successors and Assigns.
109


 
(a)
Successors and Assigns
109


 
(b)
Assignment
109


 
(c)
Participations
112


 
(d)
Pledge
113


 
(e)
Resignation as Issuing Bank or Swingline Lender after Assignment.
113


Section 10.05
Survival
114


Section 10.06
Counterparts; Integration; Effectiveness
114


Section 10.07
Severability
114


Section 10.08
Right of Setoff
115


Section 10.09
Governing Law; Jurisdiction; Consent to Service of Process
115


 
(a)
Governing Law
115


 
(b)
Jurisdiction
115


 
(c)
Venue
116


 
(d)
Service of Process
116


 
(e)
Process Agent
116


Section 10.10
WAIVER OF JURY TRIAL
116


Section 10.11
Headings
117


Section 10.12
Confidentiality
117


Section 10.13
Maximum Interest Rate
117


 
(a)
Limitation to Maximum Rate; Recapture
117


 
(b)
Cure Provisions
118


 
(c)
Canada Interest Rate Provisions
118


Section 10.14
No Duty
119


Section 10.15
No Fiduciary Relationship
119


Section 10.16
Equitable Relief
119


Section 10.17
Construction
120


Section 10.18
Independence of Covenants
120


Section 10.19
Electronic Execution of Assignments and Certain Other Documents.
120


Section 10.20
USA PATRIOT Act
120


Section 10.21
Canadian Anti-Money Laundering Legislation
120


Section 10.22
Judgment Currency
121



LIST OF SCHEDULES AND EXHIBITS
SCHEDULES:
 
 
Schedule 1.01
–
Guarantors
Schedule 2.01
–
Commitments
Schedule 3.06
–
Disclosed Matters
Schedule 3.12
–
Material Subsidiaries
Schedule 6.01
–
Existing Indebtedness
Schedule 6.02
–
Existing Liens
Schedule 6.04
–
Investments
Schedule 6.09
–
Existing Restrictions


vi





--------------------------------------------------------------------------------




EXHIBITS:
 
 
Exhibit A
–
Form of Assignment and Assumption
Exhibit B
–
Form of Compliance Certificate
Exhibit C-1
–
Form of US Guaranty Agreement
Exhibit C-2
–
Form of Foreign Guaranty Agreement
Exhibit D
–
Form of Increased Commitment Supplement
Exhibit E
–
Form of Borrowing Request
Exhibit F
–
Form of Interest Election Request
Exhibit G
–
Form of Borrower Joinder Agreement




vii





--------------------------------------------------------------------------------




CREDIT AGREEMENT (this “Agreement”) dated as of October 17, 2014, among:
(a)IHS INC., a Delaware corporation (“IHS”);
(b)    IHS HOLDING INC., a Delaware corporation, and IHS GLOBAL INC., a Delaware
corporation (IHS, the corporations listed in this clause (b) and any other
Domestic Subsidiary added as a Domestic Borrower under the requirements of
Section 2.24 hereof, are herein collectively referred to as the “US Borrowers”);
(c)    IHS GROUP HOLDINGS LIMITED, a company incorporated under the laws of
England and Wales, IHS GLOBAL LIMITED, a company incorporated under the laws of
England and Wales, IHS GLOBAL S.A., a company organized under the laws of
Switzerland, IHS GLOBAL CANADA LIMITED, a company organized under the laws of
the province of Alberta in Canada, IHS EMEA HOLDINGS S.À R.L., a private limited
liability (société àresponsabilité limitée) company incorporated under
Luxembourg law, and IHS LUXEMBOURG S.À R.L. a private limited liability (société
àresponsabilité limitée) company incorporated under Luxembourg law (the
companies listed in this clause (c) and any other Foreign Subsidiary added as a
Foreign Borrower under the requirements of Section 2.24 hereof, are herein
collectively referred to as the “Foreign Borrowers” and the Foreign Borrowers
and the US Borrowers are herein collectively referred to as the “Borrowers”);
(d)    the Lenders party hereto; and
(e)    BANK OF AMERICA, N.A., as Administrative Agent.
The parties hereto agree as follows:
ARTICLE I
DEFINITIONS
Section 1.01    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“2011 Credit Agreement” means the Credit Agreement dated as of January 5, 2011
among IHS, certain Subsidiaries of IHS as borrowers, the lenders party thereto
and JPMorgan Chase Bank, N.A. as administrative agent, as amended, supplemented
or otherwise modified from time to time.
“2012 Credit Agreement” means (i) the Credit Agreement dated as of August 29,
2012 among IHS, the Borrower, the lenders party thereto and Bank of America,
N.A., as administrative agent, as amended, supplemented or otherwise modified
from time to time and (ii) any extension, renewal or replacement thereof
permitted by Section 6.01(i).
“2013 Credit Agreement” means the Credit Agreement dated as of July 15, 2013
among IHS, IHS Global Inc., JPMorgan Chase Bank, N.A., as administrative agent
and the lenders party thereto, as amended, supplemented or otherwise modified
from time to time.






--------------------------------------------------------------------------------




“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Acquisition Threshold” has the meaning assigned to such term in Section 7.02.
“Administrative Agent” means Bank of America, in its capacity as administrative
agent for the Lenders hereunder. Bank of America may, in its discretion, arrange
for one or more of its domestic or foreign branches or Affiliates to perform its
obligations as the Administrative Agent hereunder and in such event, the term
“Administrative Agent” shall include any such branch or Affiliate with respect
to such obligations.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agent Parties” has the meaning assigned to such term in Section 10.01.
“Aggregation Test” has the meaning assigned to such term in Section 5.09(a).
“Alternate Base Rate” means for any day a fluctuating rate per annum equal to
the highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of
interest in effect for such day as publicly announced from time to time by Bank
of America as its “prime rate,” and (c) the Eurodollar Rate plus 1.00%. The
“prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.
“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977 and all other laws, rules, and regulations of any jurisdiction concerning
or relating to bribery, corruption or money laundering.
“Applicable Percentage” means, with respect to any Revolving Lender, the
percentage of the total Revolving Commitments represented by such Lender’s
Revolving Commitment. If the Revolving Commitments have terminated or expired,
the Applicable Percentages shall be determined based upon the Revolving
Commitments most recently in effect, giving effect to any assignments.
“Applicable Rate” means, for any day with respect to any ABR Loan, Canadian
Prime Rate Loan or Fixed Rate Loan, or with respect to the commitment fees
payable hereunder, as the case may be, the applicable rate per annum set forth
below under the caption “ABR Spread”,

2





--------------------------------------------------------------------------------




“Canadian Prime Rate Spread”, “Fixed Rate Spread” or “Commitment Fee Rate”, as
the case may be, based upon the Leverage Ratio as of the most recent
determination date:
Leverage Ratio
Fixed Rate
Spread
ABR Spread and Canadian Prime
Rate Spread
Commitment Fee
Rate
Category 1
ž 3.00 to 1.00
1.75%
0.75%
0.30%
Category 2
< 3.00 to 1.00
and
ž 2.50 to 1.00
1.50%
0.50%
0.25%
Category 3
< 2.50 to 1.00
and
ž 2.00 to 1.00
1.375%
0.375%
0.20%
Category 4
< 2.00 to 1.00
and
ž 1.00 to 1.00
1.25%
0.25%
0.15%
Category 5
< 1.00 to 1.00
1.00%
0.00%
0.125%



For purposes of the foregoing, (i) the Leverage Ratio shall be determined as of
the end of each of IHS’s fiscal quarters based upon the consolidated financial
statements delivered pursuant to Section 5.01(a) or (b); provided that until the
delivery to the Administrative Agent pursuant to Section 5.01 of IHS’s
consolidated financial information for the fiscal quarter of IHS ending November
30, 2014, the “Applicable Rate” shall be the applicable rate per annum set forth
in the table above opposite Category 2 and (ii) each change in the Applicable
Rate resulting from a change in the Leverage Ratio shall be effective during the
period commencing on and including the date of delivery to the Administrative
Agent of such consolidated financial statements indicating such change and
ending on the date immediately preceding the effective date of the next such
change. If it is ever subsequently determined that such financial statements did
not accurately report as of the date of such financial statements the
information necessary to determine the Leverage Ratio and as a result thereof
the Leverage Ratio utilized to determine the Applicable Rates was not correct
and resulted in the Applicable Rates being otherwise lower than they should have
been if the Leverage Ratio was accurately determined, the Borrowers shall pay to
the Administrative Agent the amount that would have been due under the terms
hereof if the Leverage Ratio was calculated correctly. A certificate of the
Administrative Agent setting forth the amount or amounts (including a reasonably
detailed calculation thereof) of any such difference shall be delivered to the
Borrower Representative and the Borrowers shall pay the Administrative Agent the
amount shown as due on any such certificate within 30 days after receipt
thereof.
Notwithstanding the foregoing, if IHS has notified the Administrative Agent that
an Acquisition Threshold has been achieved and has elected a Trigger Quarter,
then the Applicable

3





--------------------------------------------------------------------------------




Rate shall be the percentages set forth below beginning as of the first day of
such election by IHS and continuing until the first date thereafter when IHS
delivers to the Administrative Agent the consolidated financial statements
pursuant to Section 5.01(a) or (b) hereof and the corresponding compliance
certificate pursuant to Section 5.01(c) hereof evidencing that the Borrowers
have a Leverage Ratio of less than or equal to 3.50 to 1.00 for a fiscal
quarter.
Fixed Rate Spread
ABR Spread and
Canadian Prime Rate
Spread
Commitment Fee Rate
1.75%
0.75%
0.30%



“Approved Fund” has the meaning assigned to such term in Section 10.04.
“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form (including electronic documentation generated by use
of an electronic platform) approved by the Administrative Agent.
“Audited Financial Statements” means the audited consolidated balance sheets of
IHS and its Subsidiaries for their 2011, 2012 and 2013 fiscal years, and the
related consolidated statements of income, stockholders’ equity and cash flows
of IHS and its Subsidiaries, and the notes thereto.
“Available Currency” means Sterling, Euro, Canadian Dollars, Swiss francs,
Japanese yen or any other freely available currency (other than Dollars, unless
approved by the Administrative Agent) requested by the Borrower Representative
and approved by the Administrative Agent which is freely transferable and freely
convertible into Dollars and in which dealings are carried on in the European
interbank market. The term “Available Currency”, when used in reference to any
Loan or Borrowing, refers to whether such Loan, or the Loans comprising such
Borrowing, are denominated in an Available Currency but shall not include
Canadian Dollar Loans and Borrowings made to any Canadian Borrower which are
“Canadian Currency” Loans and Borrowings hereunder.
“Available Currency Commitment” means, with respect to each Available Currency
Lender, the commitment of such Available Currency Lender to make Available
Currency Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Available Currency Lender’s Available Currency Loans
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.08 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 10.04. The initial amount
of each Available Currency Lender’s Available Currency Commitment is set forth
on Schedule 2.01, or in the Assignment and Assumption pursuant to which such
Lender shall have assumed its Available Currency Commitment. As of the Effective
Date, the aggregate amount of the Available Currency Lenders’ Available Currency
Commitments is $500,000,000.

4





--------------------------------------------------------------------------------




“Available Currency Exposure” means, at any time, the aggregate principal Dollar
Amount of all Available Currency Loans outstanding at such time and the
aggregate amount of LC Exposure that is denominated in one or more Available
Currencies (not including LC Exposure denominated in Canadian Dollars). The
Available Currency Exposure of any Lender (including each Available Currency
Lender) at any time shall be its Applicable Percentage of the total Available
Currency Exposure at such time.
“Available Currency Lender” means a Lender with an Available Currency Commitment
or, if the Available Currency Commitments have terminated or expired, a Lender
holding direct interests in Available Currency Loans. All Available Currency
Lenders shall be UK Qualifying Lenders or shall have domestic or foreign
branches or Affiliates who are UK Qualifying Lenders (to undertake Available
Currency Loans to the UK Borrowers on their behalf). An Available Currency
Lender may, in its discretion, arrange for one or more Available Currency Loans
to be made by one or more of its domestic or foreign branches or Affiliates that
is a UK Qualifying Lender, in which case the term “Available Currency Lender”
shall include any such branch or Affiliate with respect to Loans made by such
Person.
“Available Currency Loan” means a Loan made pursuant to clause (c) of Section
2.01.
“Available Currency Rate” means, in relation to any Interest Period and the
related Available Currency Borrowing:
(i)    the applicable Screen Rate (as defined below in this definition); or
(ii)    if no Screen Rate is available for that Interest Period of that
Borrowing, the arithmetic mean of the rates (rounded upwards to four decimal
places) as supplied to the Administrative Agent at its request quoted by the
Reference Banks (as defined below in this definition) to leading banks in the
European interbank market
as of 11.00 am (Brussels time) on the applicable Quotation Date for the offering
of deposits in the applicable Available Currency and for a period comparable to
that Interest Period. As used in this definition, the term “Screen Rate” means
the percentage rate per annum displayed for the applicable Available Currency on
the appropriate Bloomberg page screen as determined by the Administrative Agent.
If the agreed page is replaced or service ceases to be available, the
Administrative Agent may specify another page or service displaying the
appropriate rate after consultation with the Borrower Representative and the
Lenders. As used in this definition, “Reference Banks” means the Lenders named
as co-syndication and co-documentation agents hereunder and any other bank or
financial institution appointed as a Reference Bank by the Administrative Agent
in consultation with the Borrower Representative that has agreed to be a
Reference Bank. Subject to Section 2.14, if the Available Currency Rate is to be
determined by reference to the Reference Banks but a Reference Bank does not
supply a quotation as required hereby, the Available Currency Rate shall be
determined on the basis of the quotations of the remaining Reference Banks.
Canadian Dollar Borrowings made to a Canadian Borrower shall not bear interest
at the Available Currency Rate. Notwithstanding the foregoing, the Available
Currency Rate shall not be less than zero for purposes of this Agreement.

5





--------------------------------------------------------------------------------




“Bank of America” means Bank of America, N.A. and its successors.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower Materials” has the meaning assigned to such term in Section 5.01.
“Borrowers” has the meaning assigned to such term in the first paragraph hereof.
“Borrower Joinder Agreement” means a Borrower Joinder Agreement in substantially
the form of Exhibit G.
“Borrower Representative” means IHS, in its capacity as contractual
representative of the Borrowers pursuant to Section 2.25.
“Borrowing” means (a) Loans of the same Class and Type, made, converted or
continued on the same date and, in the case of Fixed Rate Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.
“Borrowing Request” means a request by the Borrower Representative for a
Borrowing in accordance with Section 2.03.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City and Dallas, Texas are authorized or
required by law to remain closed; provided that when used in connection with (a)
a Eurodollar Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in dollar deposits in the London interbank
market, (b) an Available Currency Loan, the term “Business Day” shall also
exclude any day on which banks are not open for dealings in the Available
Currency applicable to such Loan in the European interbank market and any day
that is not a Target Day and (c) any Loans to any Canadian Borrower, the term
“Business Day” shall exclude any day on which commercial banks in Toronto,
Ontario are authorized or required by law to remain closed.
“Canadian Borrower” means IHS Global Canada Limited and any additional borrower
joined pursuant to Section 2.24 which is incorporated under the laws of Canada
or any province or territory located therein.
“Canadian Dollar” or “Cdn.$” means the lawful currency of Canada.
“Canadian Currency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are made to a
Canadian Borrower and denominated in Canadian Dollars and shall not include any
Canadian Dollar Loan or Canadian Dollar Borrowing made to any other Borrower.
“Canadian Currency Commitment” means, with respect to each Canadian Currency
Lender, the commitment of such Canadian Currency Lender to make Canadian
Currency Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such

6





--------------------------------------------------------------------------------




Canadian Currency Lender’s Canadian Currency Loans hereunder, as such commitment
may be (a) reduced from time to time pursuant to Section 2.08 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 10.04. The initial amount of each Canadian Currency Lender’s
Canadian Currency Commitment is set forth on Schedule 2.01, or in the Assignment
and Assumption pursuant to which such Lender shall have assumed its Canadian
Currency Commitment. As of the Effective Date, the aggregate amount of the
Canadian Currency Lenders’ Canadian Currency Commitments is $500,000,000.
“Canadian Currency Exposure” means, at any time, the aggregate principal Dollar
Amount of all Canadian Currency Loans outstanding at such time and the aggregate
amount of LC Exposure that is denominated in Canadian Dollars. The Canadian
Currency Exposure of any Lender (including each Canadian Currency Lender) at any
time shall be its Applicable Percentage of the total Canadian Currency Exposure
at such time.
“Canadian Currency Lender” means a Lender with a Canadian Currency Commitment
or, if the Canadian Currency Commitments have terminated or expired, a Lender
holding direct interests in Canadian Currency Loans. All Canadian Currency
Lenders shall be Canadian Qualified Lenders or shall have domestic or foreign
branches or Affiliates who are Canadian Qualified Lenders (to undertake Canadian
Currency Loans to the Canadian Borrowers on their behalf). A Canadian Currency
Lender may, in its discretion, arrange for one or more Canadian Currency Loans
to be made by one or more of its domestic or foreign branches or Affiliates that
is a Canadian Qualified Lender, in which case the term “Canadian Currency
Lender” shall include any such branch or Affiliate with respect to Loans made by
such Person.
“Canadian Currency Loan” means a Loan made pursuant to clause (e) of Section
2.01.
“Canadian Pension Plan” means a defined benefit pension plan registered under
the Pension Benefits Act (Ontario), or covered by other Canadian or provincial
pension legislation including the Income Tax Act (Canada), or a Canadian
registered pension plan which any Loan Party sponsors, maintains or to which it
makes, is making or is obligated to make contributions or has made contributions
at any time during the immediately preceding five (5) plan years.
“Canadian Prime Rate” means on any day, the greater of (a) the annual rate of
interest announced from time to time by Bank of America as being its reference
rate then in effect for determining interest rates on Canadian Dollar
denominated commercial loans made by it in Canada and (b) the CDOR Rate for a
one month term in effect from time to time plus 100 basis points per annum. Only
Canadian Dollar Borrowings made to the Canadian Borrowers can accrue interest at
the Canadian Prime Rate. The term “Canadian Prime Rate”, when used in reference
to any Loan or Borrowing, refers to whether such Loan, or the Loans comprising
such Borrowing, are bearing interest at a rate determined by reference to the
Canadian Prime Rate.
“Canadian Qualified Lender” means a financial institution that is resident in
Canada or deemed to be resident in Canada for purposes of the Income Tax Act
(Canada) or any other financial institution that is not resident in Canada and
is not deemed to be resident in Canada for purposes of the Income Tax Act
(Canada), provided that such non-resident financial institution deals at arm’s
length with the Canadian Borrowers for purposes of the Income Tax Act (Canada).

7





--------------------------------------------------------------------------------




“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“CDOR Rate” means, with respect to Canadian Dollar Borrowings made to a Canadian
Borrower and for the relevant Interest Period, the sum of (a) the rate per annum
equal to the Canadian Dealer Offered Rate (“CDOR”), or a comparable or successor
rate which rate is approved by the Administrative Agent, as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) at or about 10:00 a.m. (Toronto, Ontario time) on the first day of
such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent) (or if such day is not a Business Day, then on the
immediately preceding Business Day with a term equivalent to such Interest
Period plus (b) 0.10% per annum; provided that to the extent a comparable or
successor rate is approved by the Administrative Agent in connection herewith,
the approved rate shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent. Notwithstanding the foregoing, the CDOR Rate shall not be less than zero
for purposes of this Agreement.
“Change in Control” means (a) the acquisition of, ownership or voting control,
directly or indirectly, beneficially or of record, on or after the Effective
Date, by any Person or group (within the meaning of Rule 13d-3 of the Securities
Exchange Commission under the Securities Exchange Act of 1934, as then in
effect) (other than a Person of which IHS is a direct or indirect wholly owned
subsidiary as long as such Person guarantees the Loan Obligations on terms
reasonably satisfactory to the Administrative Agent) of shares representing more
than thirty-three percent (33%) of the aggregate ordinary Voting Power
represented by the issued and outstanding capital stock of IHS (or any Person of
which IHS is a direct or indirect wholly owned subsidiary); (b) if IHS shall
cease to own, directly or indirectly, one hundred percent (100%) of the record
and beneficial ownership of each other Borrower (unless such other Borrower is
merged out of existence pursuant to Section 6.03 hereof, or shall no longer be a
Borrower hereunder); (c) occupation of a majority of the seats (other than
vacant seats) on the board of directors of IHS by Persons who were neither (i)
nominated by the board of directors of IHS nor (ii) approved or appointed by
directors so nominated; or (d) the occurrence of a change of control, or other
similar provision, as defined in any agreement governing Material Indebtedness.
“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement (including any law, rule or regulations currently under
contemplation as of the date of this Agreement), (b) any change in any law, rule
or regulation or in the interpretation, application or implementation thereof by
any Governmental Authority after the date of this Agreement or (c) compliance by
any Lender or the Issuing Bank (or, for purposes of Section 2.15(b), by any
lending office of such Lender or by such Lender’s or the Issuing Bank’s holding

8





--------------------------------------------------------------------------------




company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the date of
this Agreement. The Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Available
Currency Loans, Canadian Currency Loans or Swingline Loans and, when used in
reference to any Commitment, refers to whether such Commitment is a Revolving
Commitment, Available Currency Commitment or a Canadian Currency Commitment.
“Co-Documentation Agents” means, individually or collectively, Royal Bank of
Canada, Wells Fargo Bank, N.A., BBVA Compass and TD Bank, N.A., in their
capacity as co-documentation agents, and each of their successors in such
capacity.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Commitment” means a Revolving Commitment, the Available Currency Commitment or
a Canadian Currency Commitment, or any combination thereof (as the context
requires).
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise Voting Power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Consolidated” means the resultant consolidation of the financial statements of
IHS and its Subsidiaries in accordance with GAAP, including principles of
consolidation consistent with those applied in preparation of the most recent
consolidated financial statements referred to in Section 3.04 hereof.
“Consolidated Depreciation and Amortization Charges” means, for any period, the
aggregate of all depreciation and amortization charges including but not limited
to those relating to fixed assets, leasehold improvements and general
intangibles (specifically including goodwill) of IHS for such period, as
determined on a Consolidated basis and in accordance with GAAP.
“Consolidated EBITDA” means, for any period, as determined on a Consolidated
basis and in accordance with GAAP, Consolidated Net Earnings for such period:

9





--------------------------------------------------------------------------------




(a)    plus the aggregate amounts deducted in determining such Consolidated Net
Earnings in respect of (i) Consolidated Interest Expense, (ii) Consolidated
Income Tax Expense, (iii) Consolidated Depreciation and Amortization Charges,
(iv) non-cash charges or expenses in connection with options, restricted stock,
restricted stock units or other equity level awards under any IHS incentive
plan, (v) cash non-recurring acquisition or restructuring charges or expenses
related to employee severance or facilities consolidation and acquisition
related transactions expenses provided that for any period of calculation, the
aggregate amount added back under this clause (v) shall not comprise more than
10% of the Consolidated EBITDA for such period, (vi) any non-cash modifications
to pension and post-retirement employee benefit plans, settlement costs incurred
to annuitize retirees or facilitate lump-sum buyout offers under pension and
post-retirement employee benefit plans or mark-to-market adjustments under
pension and post-retirement employee benefit plans provided that for any period
of calculation, the aggregate amount added back under this clause (vi) shall not
comprise more than 5% of the Consolidated EBITDA for such period and (vii)
non-cash losses or charges (including charges incurred pursuant to the
refinancing of the credit facility in effect prior to this Agreement) that are
unusual or non-recurring,
(b)    minus extraordinary or unusual one time gains;
provided that, for purposes of calculating the Leverage Ratio and any Pro Forma
calculation, Consolidated EBITDA shall include the consolidated earnings before
interest, taxes, depreciation and amortization of any Target who was acquired or
whose assets were acquired during such period as calculated for the period prior
to the acquisition on a basis which is in compliance with the requirements of
Article 11 of Regulation S-X of the Securities and Exchange Commission (or
otherwise calculated on a good faith basis by a financial or accounting officer
of IHS) and to:
(x)    add back thereto the sum of the following: (A) non-cash charges or
expenses in connection with options, restricted stock, restricted stock units or
other equity level awards under any employee incentive plan; (B) cash
non-recurring acquisition or restructuring charges or expenses related to
employee severance or facilities consolidation and acquisition related
transactions expenses provided that for any period of calculation, the aggregate
amount added back under this clause (B) shall not comprise more than 10% of the
total consolidated earnings before interest, taxes, depreciation and
amortization of the Target for such period, and (C) non-cash losses or charges
that are unusual or non-recurring;
(y)    subtract therefrom extraordinary or unusual one time gains.
Notwithstanding the foregoing, Consolidated EBITDA for the fiscal quarter ended
(a) November 30, 2013 shall be deemed to be $171,609,000, (b) February 28, 2014
shall be deemed to be $155,934,000, (c) May 31, 2014 shall be deemed to be
$175,910,000 and (d) August 31, 2014 shall be deemed to be $176,662,000.
“Consolidated Funded Indebtedness” means, at any date, all Indebtedness (other
than net obligations under any Hedge Agreement), including, but not limited to,
current, long-term and Subordinated Indebtedness, if any, of IHS, as determined
on a Consolidated basis and in accordance with GAAP.

10





--------------------------------------------------------------------------------




“Consolidated Income Tax Expense” means, for any period, all provisions for
taxes paid or payable based on the gross or net income of IHS (including,
without limitation, any additions to such taxes, and any penalties and interest
with respect thereto), and all franchise taxes of IHS, as determined on a
Consolidated basis and in accordance with GAAP.
“Consolidated Interest Expense” means, for any period, the interest expense of
IHS for such period, as determined on a Consolidated basis and in accordance
with GAAP.
“Consolidated Net Earnings” means, for any period, the net income (loss) of IHS
for such period, as determined on a Consolidated basis and in accordance with
GAAP excluding therefrom however, to the extent otherwise included therein: (a)
the income (or loss) of any Person (other than a Subsidiary) in which IHS or a
Subsidiary has an ownership interest to the extent recorded separately on the
financial statements of IHS as income from equity investments; provided,
however, that (i) Consolidated Net Earnings shall include amounts in respect of
such income when actually received in cash by IHS or such Subsidiary in the form
of dividends or similar distributions and (ii) Consolidated Net Earnings shall
be reduced by the aggregate amount of all investments, regardless of the form
thereof, made by IHS or any Subsidiary in such Person for the purpose of funding
any deficit or loss of such Person and (b) the income of any Subsidiary to the
extent the payment of such income in the form of a distribution or repayment of
any Indebtedness to IHS or a Subsidiary is not permitted on account of any
restriction in by-laws, articles of incorporation or similar governing document
or any agreement applicable to such Subsidiary.
“Consolidated Total Assets” means the total assets of IHS and its Subsidiaries
on a consolidated basis in conformity with GAAP, as shown on the most recent
balance sheet of IHS required to be delivered pursuant to Section 4.01(h) or
Section 5.01(a) or (b) (it being understood that if such required balance sheet
is not delivered Consolidated Total Assets shall be deemed to be zero until such
balance sheet is delivered). Asset sales incurred pursuant to Section 6.05(c)
shall be permitted if such basket was available on the date of such incurrence
even if Consolidated Total Assets subsequently decreases.
“Contract Rate” has the meaning assigned to such term in Section 10.13(a).
“Credit Agreement Pari Passu Indebtedness” means any Indebtedness existing under
(a) the Term Loan Credit Agreement, (b) the 2012 Credit Agreement or (c) the
Permitted Capital Markets Debt; in each case which ranks pari passu in right of
payment with the Loans.
“Credit Parties” means the Administrative Agent, each Lender and each Affiliate
of a Lender that is owed any of the Obligations.
“CTA” means the UK Corporation Tax Act 2009.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

11





--------------------------------------------------------------------------------




“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means, subject to the last paragraph of Section 2.20, any
Lender that (a) has failed to (i) fund all or any portion of its Loans within
two Business Days of the date such Loans were required to be funded hereunder
unless such Lender notifies the Administrative Agent and the Borrower
Representative in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent, an Issuing Bank, the Swingline Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swingline Loans) within two
Business Days of the date when due, (b) has notified the Borrower
Representative, the Administrative Agent, an Issuing Bank or the Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower
Representative, to confirm in writing to the Administrative Agent and the
Borrower Representative that it will comply with its prospective funding
obligations hereunder (provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt of such written confirmation by
the Administrative Agent and the Borrower Representative), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to the last paragraph of Section 2.20) as of the date
established therefor by the Administrative Agent in a written notice of such
determination, which shall be delivered by the Administrative Agent to the
Borrower Representative, the Issuing Banks, the Swingline Lender and each other
Lender promptly following such determination.
“Disclosed Matters” means all the matters disclosed on Schedule 3.06.

12





--------------------------------------------------------------------------------




“Dollar Amount” means, as of any date of determination, (a) in the case of any
amount denominated in Dollars, such amount, and (b) in the case of any amount
denominated in another currency, the amount of Dollars which is equivalent to
such amount of other currency as of such date, determined by using the Spot Rate
on the date two (2) Business Days prior to such date or on such other date as
may be requested by the Borrower Representative and approved by the
Administrative Agent.
“Dollars” or “$” refers to lawful currency of the United States of America.
“Domestic Guarantor” means IHS and each Domestic Subsidiary designated a
“Domestic Guarantor” on Schedule 1.01 hereto and each other Domestic Subsidiary
that becomes a party to the US Guaranty Agreement pursuant to Section 5.09.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America, any state thereof or the District of Columbia.
“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 10.02).
“Election Date” has the meaning assigned to such term in Section 7.02.
“Elevated Leverage Period” has the meaning assigned to such term in Section
7.02.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
directives, policies, guidelines, permits, orders, decrees, judgments,
injunctions, notices or binding agreements issued, promulgated or entered into
by any Governmental Authority, relating in any way to the environment,
preservation or reclamation of natural resources, the management, release or
threatened release of any Hazardous Material or to health and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of IHS or any Subsidiary directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
“Equity Interests” means shares of the capital stock, partnership interests,
membership interest in a limited liability company or unlimited liability
company, beneficial interests in a trust or other equity interests or any
warrants, options or other rights to acquire such interests.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any entity, whether or not incorporated, that is under
common control with a Borrower within the meaning of Section 4001(a)(14) of
ERISA or any trade or

13





--------------------------------------------------------------------------------




business (whether or not incorporated) that, together with IHS, is treated as a
single employer under Section 414(b), (c), (m) or (o) of the Code.
“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the failure of IHS or
any ERISA Affiliate to make by its due date a required installment under Section
430(j) of the Code with respect to any Plan or any failure of by any Plan to
satisfy the minimum funding standards (within the meaning of Section 412 of the
Code or Section 302 of ERISA) applicable to such Plan, whether or not waived in
accordance with Section 412(c) of the Code or Section 302(c) of ERISA; (c) the
filing pursuant to Section 412 of the Code or Section 302 of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by IHS or any of its ERISA Affiliates of any liability
under Title IV of ERISA with respect to the termination of any Plan; (e) the
receipt by IHS or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by IHS or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; (g) the receipt by IHS or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from IHS or
any ERISA Affiliate of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA or in
“endangered” or “critical” status, within the meaning of Section 432 of the Code
or Section 305 of ERISA; or (h) any Plan is determined, or expected to be
determined, to be in “at risk” status within the meaning of Section 430 of the
Code or Section 303 of ERISA).
“euro” or “Euro” means the single currency of the Participating Member States.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Eurodollar Rate but not including any Loan
or Borrowing bearing interest at a rate determined by reference to clause (c) of
the definition of the term “Alternate Base Rate”.
“Eurodollar Rate” means (a) for any Interest Period with respect to a Eurodollar
Loan, the rate per annum equal to the London Interbank Offered Rate (“LIBOR”) or
a comparable or successor rate, which rate is approved by the Administrative
Agent and published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at approximately 11:00 A.M., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; and
(b)    for any interest calculation with respect to an ABR Loan on any date, the
rate per annum equal to LIBOR, at or about 11:00 A.M., London time determined
two Business Days prior to such date for Dollar deposits with a term of one
month commencing that day;

14





--------------------------------------------------------------------------------




provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent. Notwithstanding the
foregoing, the Eurodollar Rate shall not be less than zero for purposes of this
Agreement.
“Event of Default” has the meaning assigned to such term in Section 8.01.
“Excluded Swap Obligation” means, with respect to any Guarantor, (a) any Swap
Obligation in respect of a Swap if, and to the extent that, and only for so long
as, all or a portion of the guarantee of such Guarantor of, or the grant by such
Guarantor of a security interest to secure, as applicable, such Swap Obligation
(or any guarantee thereof) is or becomes illegal under the Commodity Exchange
Act or any rule, regulation or order of the Commodity Futures Trading Commission
(or the application or official interpretation of any thereof) by virtue of such
Guarantor’s failure to constitute an “eligible contract participant,” as defined
in the Commodity Exchange Act and the regulations thereunder, at the time the
guarantee of (or grant of such security interest by, as applicable) such
Guarantor becomes or would become effective with respect to such Swap Obligation
or (b) any other Swap Obligation designated as an “Excluded Swap Obligation” of
such Guarantor as specified in any agreement between the relevant Loan Parties
and counterparty applicable to such Swap Obligations, and agreed by the
Administrative Agent. If a Swap Obligation arises under a master agreement
governing more than one Swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to Swaps for which such Guarantee or
security interest is or becomes illegal.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party under any Loan Document, (a) income
or franchise Taxes imposed on (or measured by) its net income (however
denominated) in each case, (i) imposed by the United States of America, or by
the jurisdiction under the laws of which such recipient is organized or in which
its principal office is located or, in the case of any Lender, in which its
applicable lending office is located or (ii) that are Other Connection Taxes,
(b) any branch profits Taxes imposed by the United States of America or any
similar Tax imposed by any other jurisdiction in which any Borrower is located,
(c) in the case of a Lender (other than an assignee pursuant to a request by the
Borrower Representative under Section 2.19(b)), any withholding tax that is
imposed by the United States, the United Kingdom, Switzerland, Canada,
Luxembourg or any jurisdiction in which a Borrower is resident for tax purposes
on amounts payable to such Lender at the time such Lender becomes a party to
this Agreement (or designates a new lending office) or is attributable to such
Lender’s or the Issuing Bank’s failure to comply with Section 2.17(e), except to
the extent that such Lender (or its assignor, if any) was entitled, at the time
of designation of a new lending office (or assignment), to receive additional
amounts from an applicable Loan Party with respect to such withholding Tax
pursuant to Section 2.17(a) and (d) any U.S. Federal withholding Taxes imposed
under FATCA.

15





--------------------------------------------------------------------------------




“Existing Letters of Credit” means the letters of credit issued under the 2011
Credit Agreement which are outstanding on the Effective Date.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any intergovernmental agreement
entered into in connection with the implementation of such sections of the Code.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent. Notwithstanding the foregoing, the Federal Funds Rate shall not be less
than zero for purposes of this Agreement.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of IHS.
“Fixed Rates” means the Available Currency Rate, the Eurodollar Rate and, with
respect to Canadian Currency Loans, the CDOR Rate. The term “Fixed Rate”, when
used in reference to any Loan or Borrowing, refers to whether such Loan, or the
Loans comprising such Borrowing, are bearing interest at a rate determined by
reference to a Fixed Rate.
“Foreign Borrowers” has the meaning assigned to such term in the first paragraph
hereof.
“Foreign Currency Limit” means $500,000,000.
“Foreign Guarantor” means each Foreign Subsidiary designated as a “Foreign
Guarantor” on Schedule 1.01 hereto and each other Foreign Subsidiary that
becomes a party to the Foreign Guaranty Agreement pursuant to Section 5.09.
“Foreign Guaranty Agreement” means that certain Guaranty Agreement (Foreign) of
the Foreign Guarantors in substantially the form of Exhibit C-2 hereto.
“Foreign Lender” means, with respect to any Borrower, any Lender that is
organized under the laws of a jurisdiction other than the jurisdiction in which
such Borrower is located. For purposes of this definition, the United States of
America, any State thereof or the District of Columbia shall be deemed to be one
jurisdiction and Canada and any province or territory thereof shall be deemed to
be one jurisdiction.

16





--------------------------------------------------------------------------------




“Foreign Plan” means any employee benefit plan or arrangement (a) maintained or
contributed to by Foreign Subsidiary that is not subject to the laws of the
United States; or (b) mandated by a government other than the United States for
employees of any Loan Party, and includes Canadian Pension Plans.
“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.
“Fronting Parties” means the Swingline Lender, the Issuing Bank, each Available
Currency Lender and each Canadian Currency Lender.
“Fully Satisfied” or “Full Satisfaction” means, as of any date, that on or
before such date:
(a)    with respect to the Loan Obligations: (i) the principal of and interest
accrued to such date on the Loan Obligations shall have been paid in full in
cash, (ii) all fees, expenses and other amounts which constitute Loan
Obligations shall have been paid in full in cash; (iii) the Commitments shall
have expired or irrevocably been terminated; and (iv) the contingent LC Exposure
shall have been secured by: (A) the grant of a first priority, perfected Lien on
cash or cash equivalents in an amount at least equal to 102% of the amount of
such LC Exposure or other collateral which is acceptable to the Issuing Bank in
its sole discretion or (B) the issuance of a “back-to-back” letter of credit in
form and substance acceptable to the Issuing Bank with an original face amount
at least equal to 102% of the amount of such LC Exposure and issued by an
issuing bank satisfactory to the Issuing Bank in its sole discretion; and
(b)    with respect to the Hedge Obligations: (i) all termination payments,
fees, expenses and other amounts which constitute Hedge Obligations shall have
been paid in full in cash and (ii) no Credit Party shall have any further
liability arising under the related Hedge Agreement.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state,
provincial, territorial or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government and any group or body charged with setting
financial accounting or regulatory capital rules or standards (including without
limitation, the Financial Accounting Standards Board, the Bank for International
Settlements or the Basel Committee on Banking Supervision or any successor or
similar authority to any of the foregoing).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation (including any
obligations under an operating lease) of any

17





--------------------------------------------------------------------------------




other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation (including any obligations
under an operating lease) of the payment thereof, (c) to maintain working
capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
“Guarantor” means a Domestic Guarantor or a Foreign Guarantor.
“Guaranty Agreements” means, collectively, the US Guaranty Agreement and the
Foreign Guaranty Agreement.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hedge Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of IHS or its Subsidiaries
shall be a Hedge Agreement.
“Hedge Obligations” means all obligations, indebtedness, and liabilities of IHS
or any Subsidiaries, or any one of them, to any Lender or any Affiliate of any
Lender, arising pursuant to any Hedge Agreements entered into by such Lender or
Affiliate with IHS or any Subsidiaries, or any one of them, whether now existing
or hereafter arising, whether direct, indirect, related, unrelated, fixed,
contingent, liquidated, unliquidated, joint, several, or joint and several,
including, without limitation, all fees, costs, and expenses (including
attorneys’ fees and expenses) provided for in such Hedge Agreements.
“IHS” has the meaning assigned to such term in the first paragraph hereof.
“Immaterial Subsidiary” means, as determined as of any date, a Subsidiary that
has revenue as determined as of such date for the most recently completed four
fiscal quarter period of less than 10% of IHS’s consolidated revenue for such
period.

18





--------------------------------------------------------------------------------




“Increase Amount” has the meaning assigned to such term in Section 2.21.
“Increased Commitment Supplement” means a supplement to this Agreement
substantially in the form of Exhibit D hereto executed pursuant to the terms of
Section 2.21.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to advances of any kind; (b) all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments; (c) all obligations of such Person upon which interest charges are
customarily paid; (d) all obligations of such Person under conditional sale or
other title retention agreements relating to property acquired by such Person;
(e) all obligations of such Person in respect of the deferred purchase price of
property or services (excluding current accounts payable and past due accounts
payable being contested in accordance with Section 5.04, in each case, incurred
in the ordinary course of business); (f) all Indebtedness of others secured by
(or for which the holder of such Indebtedness has an existing right, contingent
or otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed; (g)
all Guarantees by such Person of items described in clauses (a)-(f) and (h)-(n)
of this definition; (h) all Capital Lease Obligations of such Person; (i) all
obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty; (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances; (k)
all obligations of such Person in respect of mandatory redemption or mandatory
dividend rights on Equity Interests but excluding dividends payable solely in
additional Equity Interests; (1) all obligations of such Person for the deferred
payment of the purchase price for an acquisition permitted hereby or an
acquisition consummated prior to the date hereof; (m) all obligations of such
Person under any Hedge Agreement; and (n) all obligations of such Person to pay
rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which lease
is required or is permitted to be classified and accounted for as an operating
lease under GAAP but which is intended by the parties thereto for tax,
bankruptcy, regulatory, commercial law, real estate law and all other purposes
as a financing arrangement. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor. The amount of the obligations of IHS or any Subsidiary in
respect of any Hedge Agreement shall, at any time of determination and for all
purposes under this Agreement, be the maximum aggregate amount (giving effect to
any netting agreements) that IHS or such Subsidiary would be required to pay if
such Hedge Agreement were terminated at such time giving effect to current
market conditions notwithstanding any contrary treatment in accordance with
GAAP.
“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a) above, Other Taxes.
“Indemnitee” has the meaning assigned to such term in Section 10.03(b).
“Information” has the meaning assigned to such term in Section 10.12.

19





--------------------------------------------------------------------------------




“Information Memorandum” means the Confidential Information Memorandum dated
September 2014 relating to IHS, its Subsidiaries and the Transactions.
“Interest Coverage Ratio” means, as determined for the most recently completed
four fiscal quarters of IHS, on a Consolidated basis and in accordance with
GAAP, the ratio of (a) Consolidated EBITDA to (b) Consolidated Interest Expense.
“Interest Election Request” means a request by the Borrower Representative to
convert or continue a Borrowing in accordance with Section 2.07.
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan) and any Canadian Prime Rate Loan, the last day of each February,
May, August and November, (b) with respect to any Fixed Rate Loan, the last day
of the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Fixed Rate Loan with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period, and (c) with respect to any Swingline Loan, the day that such
Loan is required to be repaid.
“Interest Period” means with respect to any Fixed Rate Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower Representative may elect, provided, that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuing Bank” means each of Bank of America, N.A. and JPMorgan Chase Bank,
N.A., in each case in its capacity as the issuer of Letters of Credit hereunder,
and its successors in such capacity as provided in Section 2.05(j). Each
reference herein to the “Issuing Bank” shall be deemed to be a reference to the
relevant Issuing Bank. The Issuing Bank may, in its discretion, arrange for one
or more Letters of Credit to be issued by Affiliates of the Issuing Bank, in
which case the term “Issuing Bank” shall include any such Affiliate with respect
to Letters of Credit issued by such Affiliate.
“ITA” means the UK Income Tax Act 2007.

20





--------------------------------------------------------------------------------




“Joint Bookrunners” means, individually or collectively, Merrill Lynch, Pierce,
Fenner & Smith Incorporated and J.P. Morgan Securities LLC, in their capacity as
joint bookrunners, and each of their successors in such capacity.
“Lead Arrangers” means, individually or collectively, Merrill Lynch, Pierce,
Fenner & Smith Incorporated and J.P. Morgan Securities LLC, in their capacity as
lead arrangers, and each of their successors in such capacity.
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time plus (b) the aggregate
Dollar Amount of all LC Disbursements that have not yet been reimbursed by or on
behalf of the Borrowers at such time plus (c) for purposes of Section 2.11(b)
only, the amount of cash collateral for LC Exposure provided in accordance with
the requirement of Section 2.05(k). The LC Exposure of any Revolving Lender at
any time shall be its Applicable Percentage of the total LC Exposure at such
time.
“Lenders” means (a) for all purposes, the Persons listed on Schedule 2.01 and
any other Person that shall have become a party hereto pursuant to an Increased
Commitment Supplement or an Assignment and Assumption, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and Assumption
or otherwise and (b) for purposes of the definitions of “Hedge Obligations” and
“Credit Parties” only, shall include any Person who was a Lender at the time a
Hedge Agreement was entered into by one or more of the Loan Parties, even
though, at a later time of determination, such Person no longer holds any
Commitments or Loans hereunder. Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender. A Lender may, in its discretion,
arrange for one or more Loans to be made by one or more of its domestic or
foreign branches or Affiliates, in which case the term “Lender” shall include
any such branch or Affiliate with respect to Loans made by such Person.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement,
including the Existing Letters of Credit.
“Leverage Ratio” means, on any date, the ratio of Consolidated Funded
Indebtedness as of such date to Consolidated EBITDA for the four (4) fiscal
quarters then ended or then most recently ended.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.
“Loan Documents” means this Agreement, the notes executed pursuant to Section
2.09 (if any), US Guaranty Agreement, the Foreign Guaranty Agreement and all
other certificates,

21





--------------------------------------------------------------------------------




agreements and other documentation now or hereafter executed and/or delivered
pursuant to or in connection with the foregoing.
“Loan Obligations” means all obligations, indebtedness, and liabilities of IHS
or any Subsidiaries, or any one of them, to the Administrative Agent and the
Lenders arising pursuant to any of the Loan Documents, whether now existing or
hereafter arising, whether direct, indirect, related, unrelated, fixed,
contingent, liquidated, unliquidated, joint, several, or joint and several,
including, without limitation, the obligation of IHS or any Subsidiaries to
repay the Loans, the LC Disbursements, interest on the Loans and LC
Disbursements, and all fees, costs, and expenses (including attorneys’ fees and
expenses) provided for in the Loan Documents.
“Loan Parties” means the Borrowers and the Subsidiary Loan Parties.
“Loans” means the loans made by the Lenders to one or more of the Borrowers
pursuant to this Agreement.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of IHS and its
Subsidiaries taken as a whole, (b) the validity or enforceability of any Loan
Document or (c) the rights of or remedies available to the Administrative Agent
or the Lenders under any Loan Document.
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit but including, without limitation, obligations in respect of one or more
Hedge Agreements) of IHS and its Subsidiaries in an aggregate principal amount
exceeding $50,000,000.
“Material Subsidiary” means any Subsidiary that is not an Immaterial Subsidiary.
“Maximum Rate” has the meaning assigned to such term in Section 10.13(a).
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Net Proceeds” means, with respect to any event (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds, but only as and when received, (ii) in the case of a
casualty, insurance proceeds, and (iii) in the case of a condemnation or similar
event, condemnation awards and similar payments, net of (b) the sum of (i) all
reasonable fees and out-of-pocket expenses paid by IHS and its Subsidiaries to
third parties (other than Affiliates) in connection with such event, (ii) in the
case of a sale, transfer or other disposition of an asset (including pursuant to
a sale and leaseback transaction or a casualty or a condemnation or similar
proceeding), the amount of all payments required to be made by IHS and its
Subsidiaries as a result of such event to repay Indebtedness (other than Loans)
secured by such asset or otherwise subject to mandatory prepayment as a result
of such event, and (iii) the amount of all taxes paid (or reasonably estimated
to be payable) by IHS and its Subsidiaries, and the amount of any reserves
established by IHS and its Subsidiaries to fund contingent liabilities
reasonably estimated to be payable, in each case during the year that such

22





--------------------------------------------------------------------------------




event occurred or the next succeeding year and that are directly attributable to
such event (as determined reasonably and in good faith by the chief financial
officer of IHS).
“New Lender” has the meaning assigned to such term in Section 2.21.
“Non-Consenting Lender” has the meaning assigned to such term in Section
10.02(c).
“Non-Loan Party” means any Subsidiary that is not a Loan Party.
“Non-Loan Party Amount” has the meaning assigned to such term in Section
6.01(c).
“Non-Qualifying Bank Creditor Rules” means the Swiss tax rules relating to
number of non bank lenders a Swiss borrower has as set out in the guidelines
issued by the Swiss Federal Tax Administration, including guideline S-02.128 in
relation to syndicated credit facilities of January 2000 (Merkblatt S-02.128 vom
Januar 2000 “Steuerliche Behandlung von Konsortialdarlehen,
Schuldscheindarlehen, Wechseln und Unterbeteiligungen”).
“Obligations” means all Loan Obligations and the Hedge Obligations.
“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“Other Connection Taxes” means, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient, Taxes imposed as a result of a
present or former connection between the Administrative Agent, any Lender, the
Issuing Bank or any other recipient and the jurisdiction imposing such Tax
(other than connections arising from the Administrative Agent, any Lender, the
Issuing Bank or any other recipient having executed, delivered, become a party
to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Loan or
Loan Document).
“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other excise or property Taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document, except any such
taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment pursuant to Section 2.19(b)), and including all such
amounts imposed as a result of the violation of the Non-Qualifying Bank Creditor
Rules.
“Participant” has the meaning assigned to such term in Section 10.04.
“Participant Register” has the meaning assigned to such term in Section 10.04.
“Participating Member State” means any member state of the European Communities
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.
“Patriot Act” has the meaning assigned to such term in Section 10.20.

23





--------------------------------------------------------------------------------




“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
Section 4002 of ERISA and any successor entity performing similar functions.
“Permitted Capital Markets Debt” means (i) up to $750,000,000 aggregate
principal amount senior unsecured notes issued by IHS; provided that (i) such
Indebtedness does not mature or have scheduled amortization or payments of
principal and is not subject to mandatory prepayment, redemption, put, call,
sinking fund obligation or other repurchase obligation (except customary asset
sale or change of control provisions), in each case, prior to the date that is
91 days after the Revolving Maturity Date at the time such Indebtedness is
incurred, (ii) such Indebtedness is not guaranteed by any Subsidiaries other
than the Domestic Subsidiaries which are Borrowers or Guarantors, (iii) such
Indebtedness is not secured by any Lien on any property or assets of IHS or any
Subsidiary and (iv) such Indebtedness does not include any financial maintenance
covenants and the other terms (other than the interest rate, but including
without limitation the restrictive covenants) of such Indebtedness are customary
for such type of Indebtedness and in any event no more burdensome to IHS (taken
as a whole) than the terms of this Agreement (as determined by IHS in good
faith) and (v) any extension, renewal or replacement thereof permitted by
Section 6.01(j).
“Permitted Capital Markets Debt Indenture” means the indenture or other
agreement under which the Permitted Capital Markets Debt is issued.
“Permitted Encumbrances” means:
(a)    Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.04;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;
(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
(d)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
(e)    judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Section 8.01;
(f)    easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of IHS or any Subsidiary;

24





--------------------------------------------------------------------------------




(g)    Liens arising from filing UCC financing statements regarding leases
permitted by this Agreement;
(h)    leases or subleases entered into by IHS or a Subsidiary in good faith
with respect to its property not used in its business and which do not
materially interfere with the ordinary conduct of business of IHS or any
Subsidiary;
(i)    statutory and common law landlords’ liens under leases to which IHS or
one of its Subsidiaries is a party; and
(j)    customary Liens (including the right of set-off) in favor of banking
institutions encumbering deposits held by such banking institutions incurred in
the ordinary course of business;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
“Permitted Non-Loan Party Amount” has the meaning assigned to such term in
Section 6.01(c).
“Person” means any natural person, corporation, limited liability company,
unlimited liability company, trust, joint venture, association, company,
partnership, Governmental Authority or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA or with
respect to which any Borrower or any of their ERISA Affiliates has any actual or
contingent liability.
“Platform” has the meaning assigned to such term in Section 5.01.
“Pro Forma” means, in reference to any financial calculation hereunder and the
proposed transaction requiring such calculation, that such calculation for the
applicable period is made on a basis acceptable to the Administrative Agent and:
(a) assuming the consummation of the transaction in question, (b) assuming that
the incurrence or assumption of any Indebtedness in connection therewith
occurred on the first day of such period, (c) to the extent such Indebtedness
bears interest at a floating rate, using the rate in effect at the time of
calculation for the entire period of calculation, and (d) including in
Consolidated EBITDA as provided in the definition thereof, the consolidated
earnings before interest, taxes, depreciation and amortization of the Target for
the period prior to the acquisition on a basis which is in compliance with the
requirements of Article 11 of Regulation S-X of the Securities and Exchange
Commission (or otherwise calculated on a good faith basis by a financial or
accounting officer of IHS) and the adjustments provided in clauses (x) and (y)
of the definition of Consolidated EBITDA.

25





--------------------------------------------------------------------------------




“Pro Forma Financial Statements” means the consolidated pro forma balance sheet
of IHS and its Subsidiaries as of August 31, 2014, and the related consolidated
pro forma statement of income of IHS as of and for the twelve-month period
ending on the last day of the most recently completed four-fiscal quarter period
ended at least 45 days prior to the Effective Date, which have been prepared
giving effect to the Transactions (excluding the impact of purchase accounting
effects required by GAAP) as if the Transactions had occurred on such date or at
the beginning of such period, as the case may be.
“Proceeds of Crime Act” means the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada), as amended from time to time, and including
all regulations thereunder.
“Proposed Change” has the meaning assigned to such term in Section 10.02(c).
“Public Lender” has the meaning assigned to such term in Section 5.01.
“Qualified ECP Guarantor” means in respect of any Swap Obligation, each Loan
Party that, at the time the relevant guarantee (or grant of the relevant
security interest, as applicable) becomes effective with respect to such Swap
Obligation, has total assets exceeding $10,000,000 or otherwise constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and which may cause another person to qualify
as an “eligible contract participant” with respect to such Swap Obligation at
such time by entering into a keepwell pursuant to section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.
“Quotation Day” means, in relation to any period for which an interest rate is
to be determined:
(a)    with respect to a Loan denominated in Sterling, the first day of that
period;
(b)    with respect to a Loan denominated in Euro, two TARGET Days before the
first day of that period; and
(c)    with respect to a Loan denominated in another Available Currency, two (2)
Business Days prior to the commencement of such Interest Period (or such other
day as is generally treated as the rate fixing day by market practice in such
interbank market, as determined by the Administrative Agent; provided that to
the extent such market practice is not administratively feasible for the
Administrative Agent, such other day as otherwise reasonably determined by the
Administrative Agent).
“Refinancing” means the repayment in full or deemed repayment in full, as the
case may be, of all unpaid principal and accrued interest and fees under the
2011 Credit Agreement and the 2013 Credit Agreement, the termination of all
commitments thereunder, the rolling of any existing letters of credit under the
2011 Credit Agreement into this Agreement and the payment of all breakage costs
arising under the 2011 Credit Agreement and the 2013 Credit Agreement as a
result of the termination of the interest periods thereunder (or, with respect
to the 2013 Credit Agreement, the 2013 Credit Agreement shall have been amended
and restated and all payments required in connection therewith shall have been
made).

26





--------------------------------------------------------------------------------




“Register” has the meaning assigned to such term in Section 10.04.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Removal Effective Date” has the meaning assigned to such term in Section
9.06(b).
“Required Lenders” means, at any time, Lenders having Revolving Exposures and
unused Revolving Commitments representing not less than 50% of the sum of the
total Revolving Exposures and unused Revolving Commitments at such time.
“Resignation Effective Date” has the meaning assigned to such term in Section
9.06(a).
“Responsible Officer” means the chief executive officer, president, executive
vice president, senior vice president, vice president, chief financial officer,
treasurer, assistant treasurer or controller of a Loan Party, and solely for
purposes of the delivery of incumbency certificates pursuant to Section 4.01,
the secretary or any assistant secretary of a Loan Party and, solely for
purposes of notices given pursuant to Article II, any other officer or employee
of the applicable Loan Party so designated by any of the foregoing officers in a
notice to the Administrative Agent or any other officer or employee of the
applicable Loan Party designated in or pursuant to an agreement between the
applicable Loan Party and the Administrative Agent. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests issued by IHS
or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests.
“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Revolving Maturity Date and
the date of termination of the Revolving Commitments.
“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit, Available Currency Loans, Canadian Currency Loans and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.08, (b)
increased or established from time to time pursuant to an Increased Commitment
Supplement, and (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 10.04. The initial amount
of each Lender’s Revolving Commitment is set forth on Schedule 2.01, or in the
Assignment and Assumption

27





--------------------------------------------------------------------------------




pursuant to which such Lender shall have assumed its Revolving Commitment or in
the Increased Commitment Supplement pursuant to which such Lender shall have
become a Lender, as applicable. As of the Effective Date, the aggregate amount
of the Lenders’ Revolving Commitments is $1,300,000,000.
“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal Dollar Amount of such Lender’s Revolving Loans and the
sum of the following calculated, without duplication, its Available Currency
Exposure, Canadian Currency Exposure, LC Exposure and Swingline Exposure at such
time.
“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure.
“Revolving Loan” means a Loan made pursuant to clause (b) of Section 2.01.
“Revolving Maturity Date” means October 17, 2019.
“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (including, as of the date hereof, Cuba,
Iran, Burma, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of specially designated Persons maintained by OFAC, the
U.S. Department of State, United Nations Security Council, the European Union,
any European Union member state, the French Government or Her Majesty’s Treasury
of the United Kingdom, (b) any Person that has a place of business, or is
organized or resident, in a jurisdiction that is the subject of any
comprehensive territorial Sanctions, (c) any Governmental Entity or government
instrumentality of any Sanctioned Country or (d) any Person owned or controlled
by any such Person.
“Sanction(s)” means economic or financial sanctions or trade embargoes enacted,
imposed, administered or enforced from time to time by (a) OFAC or the U.S.
Department of State, or (b) the United Nations Security Council, the European
Union, any European Union member state, the French Government or Her Majesty’s
Treasury of the United Kingdom.


“Spot Rate” means, with respect to any day, the rate determined on such date on
the basis of the offered exchange rates, as reflected in the foreign currency
exchange rate display of the Bloomberg screen page (or on any successor or
substitute page, or any successor to or substitute for Bloomberg, providing
exchange rate quotations comparable to those currently provided by the Bloomberg
on such page, as determined by the Administrative Agent from time to time) at or
about 11:00 A.M. (New York City time), to purchase Dollars with the other
applicable currency, provided that, if at least two such offered rates appear on
such display, the rate shall be the arithmetic mean of such offered rates and,
if no such offered rates are so displayed, the Spot Rate shall be determined by
the Administrative Agent on the basis of the arithmetic mean of such offered
rates as determined by the Administrative Agent in accordance with its normal
practice.
“Sterling” and “£” shall mean the lawful currency of the United Kingdom.

28





--------------------------------------------------------------------------------




“Subordinated” means, as applied to Indebtedness, Indebtedness that shall have
been subordinated (by written terms or written agreement being, in either case,
in form and substance satisfactory to Administrative Agent and the Required
Lenders) in favor of the prior payment in full of the Loan Obligations.
“subsidiary” means (a) a corporation more than fifty percent (50%) of the Voting
Power of which is owned, directly or indirectly, by a Person or by one or more
other subsidiaries of such Person or by such Person and one or more subsidiaries
of such Person, (b) a partnership, limited liability company or unlimited
liability company of which a Person, one or more other subsidiaries of such
Person or such Person and one or more subsidiaries of such Person, directly or
indirectly, is a general partner or managing member, as the case may be, or
otherwise has an ownership interest greater than fifty percent (50%) of all of
the ownership interests in such partnership, limited liability company or
unlimited liability company, or (c) any other Person (other than a corporation,
partnership, limited liability company or unlimited liability company) in which
the applicable Person, one or more other subsidiaries of such applicable Person
or such applicable Person and one or more subsidiaries of such applicable
Person, directly or indirectly, has at least a majority interest in the Voting
Power or the power to elect or direct the election of a majority of directors or
other governing body of such Person.
“Subsidiary” means any subsidiary of IHS.
“Subsidiary Loan Party” means any Subsidiary of IHS that is party hereto or to
any other Loan Document.
“Swap” means any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swap Obligation” means, with respect to any Person, any obligation to pay or
perform under any Swap.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.
“Swingline Lender” means Bank of America, N.A., in its capacity as lender of
Swingline Loans hereunder.
“Swingline Loan” means a Loan made pursuant to Section 2.04.
“Syndication Agent” means JPMorgan Chase Bank, N.A., in its capacity as
syndication agent, and its successors in such capacity.
“Target” means a Person who is to be acquired or whose assets are to be acquired
in a transaction permitted hereby.

29





--------------------------------------------------------------------------------




“TARGET 2” means Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on 19 November 2007.
“TARGET Day” means any day on which TARGET 2 is open for the settlement of
payments in euro.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto. The
term “Taxes” shall include all levies, imposts, deductions, charges and
withholdings, and all other liabilities with respect thereto, imposed by Swiss
governmental authorities as a result of the violation of the Non-Qualifying Bank
Creditor Rules.
“Term Loan Credit Agreement” means the Credit Agreement dated as of the date
hereof, among IHS Inc., IHS Global Inc., Bank of America, N.A., as
administrative agent, and the Lenders party thereto, as amended, supplemented or
otherwise modified from time to time and (ii) any extension, renewal or
replacement thereof permitted by Section 6.01(i).
“Termination Event” (a) the whole or partial withdrawal of a Canadian Borrower
or any Subsidiary from a Canadian Pension Plan during a plan year; or (b) the
filing of a notice of intent to terminate in whole or in part a Canadian Pension
Plan or the treatment of a Canadian Pension Plan amendment as a termination of
partial termination; or (c) the institution of proceedings by any Governmental
Authority to terminate in whole or in part or have a trustee appointed to
administer a Canadian Pension Plan; or (d) any other event or condition which
might constitute grounds for the termination of, winding up or partial
termination of winding up or the appointment of trustee to administer, any
Canadian Pension Plan.
“Transactions” means the execution, delivery and performance by each Loan Party
of the Loan Documents to which it is to be a party, the borrowing of Loans, the
use of the proceeds thereof, the issuance of Letters of Credit hereunder, the
Refinancing and the issuance of the Permitted Capital Markets Debt.
“Trigger Quarter” has the meaning assigned to such term in Section 7.02.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Fixed Rate, the Alternate Base Rate or the
Canadian Prime Rate.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.
“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

30





--------------------------------------------------------------------------------




“UK Borrowers” means IHS Group Holdings Limited, IHS Global Limited and any
additional borrower joined pursuant to Section 2.24 which is incorporated under
the laws of England and Wales, resident in the United Kingdom or carrying on
business in the United Kingdom through a permanent establishment.
“UK Qualifying Lender” means a Lender which is beneficially entitled to interest
and fees payable to it in respect of a UK Borrower Borrowing or a Letter of
Credit issued to a UK Borrower pursuant to this Agreement (a “UK Loan”) and is
(a) a bank (as defined for the purposes of s.879 ITA) making a UK Loan which is
subject to United Kingdom corporation tax in respect of interest payments made
in respect of the UK Loan; or (b) a Lender in respect of a UK Loan made by a
Person that was a bank (as defined for the purposes of s.879 ITA) at the time
that that UK Loan was made and which is subject to United Kingdom corporation
tax in respect of interest payments made in respect of the UK Loan; or (c) UK
Treaty Lender; or (d) a company resident in the United Kingdom, or a partnership
each member of which is a company resident in the United Kingdom for United
Kingdom tax purposes; or (e) a company not so resident in the United Kingdom
which carries on a trade in the United Kingdom through a permanent establishment
and which brings into account interest and fees payable to it by the UK
Borrowers pursuant to this Agreement or a Letter of Credit in computing its
chargeable profits for the purposes of Section 19 CTA.
“UK Treaty Lender” means a Lender that is a resident in a jurisdiction with
which the United Kingdom has a double taxation agreement which makes provision
for full exemption from United Kingdom taxation imposed on interest and fees and
which does not carry on business in the United Kingdom through a permanent
establishment with which a payment of interest or fees under a UK Borrower
Borrowing or a Letter of Credit issued to a UK Borrower is effectively
connected.
“US Borrowers” has the meaning assigned to such term in the first paragraph
hereof.
“US Guaranty Agreement” means that certain Guaranty Agreement (US) of the
Domestic Guarantors in substantially the form of Exhibit C-1 hereto.
“Voting Power” means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person. The holding
of a designated percentage of Voting Power of a Person means the ownership of
shares of capital stock, partnership interests, membership interests or other
interests of such Person sufficient to control exclusively the election of that
percentage of the members of the board of directors or similar governing body of
such Person.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
Section 1.02    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a

31





--------------------------------------------------------------------------------




“Eurodollar Loan”) or by Class and Type (e.g., a “Eurodollar Revolving Loan”).
Borrowings also may be classified and referred to by Class (e.g., a “Revolving
Borrowing”) or by Type (e.g., a “Eurodollar Borrowing”) or by Class and Type
(e.g., a “Eurodollar Revolving Borrowing”).
Section 1.03    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or other modifications set forth
herein), (b) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
Section 1.04    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if IHS
notifies the Administrative Agent that it requests an amendment to any provision
hereof to preserve the original intent thereof and to eliminate the effect of
any change occurring after the date hereof in GAAP or in the application thereof
on the operation of such provision (or if the Administrative Agent notifies IHS
that the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. The Loan Parties
shall not be required to pay to any Credit Party any fees in connection with any
amendment, the sole purposes of which is to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof, other
than fees and expenses contemplated by Section 10.03(a).
Section 1.05    Conversion of Foreign Currencies.
(a)    Dollar Equivalents. The Administrative Agent may determine the Dollar
Amount of any amount as required hereby, and a determination thereof by the
Administrative Agent shall be conclusive absent manifest error. The
Administrative Agent may, but shall not be obligated to, rely on any
determination of any Dollar Amount by any Loan Party. The Administrative Agent
may determine or redetermine the Dollar Amount of any amount on any

32





--------------------------------------------------------------------------------




date either in its own discretion or upon the request of any Lender, including
the Dollar Amount of any Loan or Letter of Credit made or issued in an Available
Currency.
(b)    Rounding-Off. The Administrative Agent may set up appropriate
rounding-off mechanisms or otherwise round-off amounts hereunder to the nearest
higher or lower amount in whole Dollars, Sterling, Euro, whole other currency or
smaller denomination thereof to ensure amounts owing by any party hereunder or
that otherwise need to be calculated or converted hereunder are expressed in
whole Dollars, whole Sterling, whole Euro, whole other currency or in whole
smaller denomination thereof, as may be necessary or appropriate.


ARTICLE II
THE CREDITS
Section 2.01    Commitments. Subject to the terms and conditions set forth
herein:
(a)    [Reserved].
(b)    Revolving Loans. Each Revolving Lender agrees to make advances to IHS and
the Domestic Subsidiaries who are Borrowers in Dollars from time to time during
the Revolving Availability Period in an aggregate principal amount that will not
result in such Lender’s Revolving Exposure exceeding such Lender’s Revolving
Commitment. Within the foregoing limits and subject to the terms and conditions
set forth herein, IHS and the Domestic Subsidiaries who are Borrowers may
borrow, prepay and reborrow Dollar Revolving Loans.
(c)    Available Currency Loans. Each Available Currency Lender agrees to make
advances to one or more of the Borrowers (but not including the Canadian
Borrowers) in any Available Currency from time to time during the Revolving
Availability Period in an aggregate principal amount that will not result in:
(i) such Lender’s Available Currency Loans exceeding such Lender’s Available
Currency Commitment; (ii) such Lenders’ Revolving Exposure exceeding such
Lender’s Revolving Commitment; (iii) the Revolving Exposures exceeding the total
Revolving Commitments; (iv) the Available Currency Exposures exceeding the total
Available Currency Commitments or (v) the total of the Available Currency
Exposures and the Canadian Currency Exposures exceeding the Foreign Currency
Limit. Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrowers may borrow, prepay and reborrow Available Currency
Loans. No Canadian Borrower may borrow under the Available Currency Commitments.
(d)    Revolving Lender Participation in Available Currency Loans. The Available
Currency Lenders may by written notice given to the Administrative Agent not
later than 12:00 noon, New York City time, on any Business Day require the
Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Available Currency Loans outstanding. Such notice shall specify
the aggregate amount of Available Currency Loans in which Revolving Lenders will
participate. Promptly upon receipt of such notice, the Administrative Agent will
give written notice thereof to each Revolving Lender, specifying in such notice
such Lender’s Applicable Percentage of such Available Currency Loan or Loans.

33





--------------------------------------------------------------------------------




Each Revolving Lender hereby absolutely and unconditionally agrees, upon receipt
of notice as provided above, to pay to the Administrative Agent in Dollars, for
the account of the Available Currency Lenders, such Revolving Lender’s
Applicable Percentage of the Dollar Amount of such Available Currency Loan or
Loans; provided that no Available Currency Lender will be required to make the
payments under this sentence to the extent it already holds Available Currency
Loans in an amount equal to or in excess of its Applicable Percentage of the
Available Currency Loan or Loans. Each Revolving Lender acknowledges and agrees
that its obligation to acquire participations in Available Currency Loans
pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each applicable Revolving Lender shall comply with its
obligation under this paragraph by wire transfer of immediately available
Dollars, in the same manner as provided in Section 2.06 with respect to Loans
made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to the
payment obligations of the Revolving Lenders), and the Administrative Agent
shall promptly pay to each Available Currency Lender such portions of the amount
so received by it from the Revolving Lenders so that after giving effect thereto
the Revolving Lenders (including the Available Currency Lenders) will hold
direct interests in the Available Currency Loans in an amount equal to it
Applicable Percentage thereof. The Administrative Agent shall notify IHS of any
participations in any Available Currency Loans acquired pursuant to this
paragraph. All such Loans shall be automatically converted to ABR Dollar
Borrowings (including each Available Currency Lender’s portion thereof) in an
amount equal to the Dollar Amount thereof as of (and with the Dollar Amount as
determined as of) the date of conversion but shall continue to be considered
Available Currency Exposure. Thereafter payments in respect of such ABR Dollar
Borrowings shall be made to the Administrative Agent for the account of the
Revolving Lenders. The amount of principal and interest paid on the Available
Currency Loans prior to receipt of the proceeds of a sale of participations
therein shall be shared by the Available Currency Lenders pro rata based on the
amount of the Available Currency Commitment of each (or if the Available
Currency Commitments shall have terminated, based on the Available Currency
Loans held by each). Any amounts received by the Administrative Agent or any
Available Currency Lender from any Borrower (or other party on behalf of a
Borrower) in respect of an Available Currency Loan after receipt by the
Available Currency Lenders of the proceeds of a sale of participations therein
shall be promptly remitted by the Administrative Agent to the Revolving Lenders
that shall have made their payments pursuant to this paragraph and to the
Available Currency Lenders, as their interests may appear. The purchase of
participations in Available Currency Loans pursuant to this paragraph shall not
relieve any Borrower of any default in the payment thereof.
(e)    Canadian Currency Loans. Each Canadian Currency Lender agrees to make
advances to one or more of the Canadian Borrowers in Canadian Dollars from time
to time during the Revolving Availability Period in an aggregate principal
amount that will not result in: (i) such Lender’s Canadian Currency Loans
exceeding such Lender’s Canadian Currency Commitment; (ii) such Lenders’
Revolving Exposure exceeding such Lender’s Revolving Commitment; (iii) the
Revolving Exposures exceeding the total Revolving Commitments; (iv) the Canadian
Currency Exposures exceeding the total Canadian Currency

34





--------------------------------------------------------------------------------




Commitments; or (v) the total of the Available Currency Exposures and the
Canadian Currency Exposures exceeding the Foreign Currency Limit. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Canadian Borrowers may borrow, prepay and reborrow Canadian Currency Loans.
(f)    Revolving Lender Participation in Canadian Currency Loans. The Canadian
Currency Lenders may by written notice given to the Administrative Agent not
later than 12:00 noon, New York City time, on any Business Day require the
Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Canadian Currency Loans outstanding. Such notice shall specify
the aggregate amount of Canadian Currency Loans in which Revolving Lenders will
participate. Promptly upon receipt of such notice, the Administrative Agent will
give written notice thereof to each Revolving Lender, specifying in such notice
such Lender’s Applicable Percentage of such Canadian Currency Loan or Loans.
Each Revolving Lender hereby absolutely and unconditionally agrees, upon receipt
of notice as provided above, to pay to the Administrative Agent in Dollars, for
the account of the Canadian Currency Lenders, such Revolving Lender’s Applicable
Percentage of the Dollar Amount of such Canadian Currency Loan or Loans;
provided that no Canadian Currency Lender will be required to make the payments
under this sentence to the extent it already holds Canadian Currency Loans in an
amount equal to or in excess of its Applicable Percentage of the Canadian
Currency Loan or Loans. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations in Canadian Currency Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
applicable Revolving Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available Dollars, in the same manner
as provided in Section 2.06 with respect to Loans made by such Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Lenders), and the Administrative Agent shall promptly pay to each
Canadian Currency Lender such portions of the amount so received by it from the
Revolving Lenders so that after giving effect thereto the Revolving Lenders
(including the Canadian Currency Lenders) will hold direct interests in the
Canadian Currency Loans in an amount equal to it Applicable Percentage thereof.
The Administrative Agent shall notify IHS of any participations in any Canadian
Currency Loans acquired pursuant to this paragraph. All such Loans shall be
automatically converted to ABR Dollar Borrowings (including each Canadian
Currency Lender’s portion thereof) in an amount equal to the Dollar Amount
thereof as of (and with the Dollar Amount as determined as of) the date of
conversion but shall continue to be considered Canadian Currency Exposure.
Thereafter payments in respect of such ABR Dollar Borrowings shall be made to
the Administrative Agent for the account of the Revolving Lenders. The amount of
principal and interest paid on the Canadian Currency Loans prior to receipt of
the proceeds of a sale of participations therein shall be shared by the Canadian
Currency Lenders pro rata based on the amount of the Canadian Currency
Commitment of each (or if the Canadian Currency Commitments shall have
terminated, based on the Canadian Currency Loans held by each). Any amounts
received by the Administrative Agent or any Canadian Currency Lender from any
Borrower (or other party on behalf of a Borrower) in respect of a Canadian
Currency Loan after receipt by the Canadian Currency

35





--------------------------------------------------------------------------------




Lenders of the proceeds of a sale of participations therein shall be promptly
remitted by the Administrative Agent to the Revolving Lenders that shall have
made their payments pursuant to this paragraph and to the Canadian Currency
Lenders, as their interests may appear. The purchase of participations in
Canadian Currency Loans pursuant to this paragraph shall not relieve any
Borrower of any default in the payment thereof.
Section 2.02    Loans and Borrowings.
(a)    Loans Made Ratably. Each Loan (other than a Swingline Loan) shall be made
as part of a Borrowing consisting of Loans of the same Class and Type made by
the Lenders ratably in accordance with their respective Commitments of the
applicable Class. The failure of any Lender to make any Loan required to be made
by it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.
(b)    Initial Type of Loans. Subject to Section 2.07 and 2.14, each Revolving
Borrowing, Available Currency Borrowing and Canadian Currency Borrowing shall be
comprised entirely of ABR Loans, Canadian Prime Rate Loans or Fixed Rate Loans
as the Borrower Representative may request in accordance herewith; provided that
all Borrowings made on the Effective Date must be made as ABR Borrowings or
Canadian Prime Rate Borrowings unless IHS shall have delivered to the
Administrative Agent an agreement that it will be bound by the provisions of
Section 2.16 notwithstanding that this Agreement might not then be effective at
least three Business Days prior to the Effective Date. Each Swingline Loan shall
be an ABR Loan. Each Lender at its option may make any Canadian Dollar Loan or
Fixed Rate Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the applicable Borrower to repay such Loan in
accordance with the terms of this Agreement.
(c)    Minimum Amounts; Limitation on Fixed Rate Borrowings. At the commencement
of each Interest Period for any Fixed Rate Borrowing, such Borrowing shall be in
an aggregate Dollar Amount that is an integral multiple of $5,000,000 and not
less than $10,000,000 (or Cdn.$5,000,000 and not less than Cdn.$10,000,000 in
respect of CDOR Rate Borrowings). At the time that each ABR Revolving Borrowing
is made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000; provided that an ABR
Revolving Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the total Revolving Commitments or that is required to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.05(f). At
the time that each Canadian Prime Rate Borrowing is made, such Borrowing shall
be in an aggregate amount that is an integral multiple of Cdn.$1,000,000 and not
less than Cdn.$5,000,000; provided that a Canadian Prime Rate Borrowing may be
in an aggregate amount that is equal to the entire unused balance of the
aggregate amount of the Canadian Currency Commitments or that is required to
finance the reimbursement of a Canadian Dollar denominated LC Disbursement as
contemplated by Section 2.05(f). Each Swingline Loan shall be in an amount that
is an integral multiple of $500,000. Borrowings of more than one Type

36





--------------------------------------------------------------------------------




and Class may be outstanding at the same time; provided that there shall not at
any time be more than a total of six Fixed Rate Borrowings outstanding at the
same time.
(d)    Limitation on Interest Periods. Notwithstanding any other provision of
this Agreement, the Borrower Representative shall not be entitled to request, or
to elect to convert or continue, any Fixed Rate Borrowing if the Interest Period
requested with respect thereto would end after the Revolving Maturity Date.
Section 2.03    Requests for Borrowings. To request a Revolving Borrowing,
Available Currency Borrowing or Canadian Currency Borrowing, the Borrower
Representative shall notify the Administrative Agent of such request by
telephone or delivery of a Borrowing Request (a) in the case of a Eurodollar
Borrowing or CDOR Rate Borrowing, not later than 12:00 noon, New York City time,
three Business Days before the date of the proposed Borrowing, (b) in the case
of a Canadian Prime Rate Borrowing, not later than 12:00 noon, New York City
time, one Business Day before the date of the proposed Borrowing; and (c) in the
case of an ABR Borrowing, not later than 12:00 noon, New York City time, on the
Business Day of the proposed Borrowing; provided that any such notice of an ABR
Revolving Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.05(f) must be given not later than 11:00 A.M., New
York City time, on the date of the proposed Borrowing. To request an Available
Currency Fixed Rate Borrowing in Sterling, Euro or Canadian Dollars, the
Borrower Representative shall notify the Administrative Agent of such request in
writing, not later than 11:00 A.M., London, England time, three Business Days
before the date of the proposed Borrowing. To request an Available Currency
Borrowing in any other Available Currency, the Borrower Representative shall
notify the Administrative Agent of such request in writing, not later than 11:00
A.M., London, England time, three Business Days before the date of the proposed
Borrowing or, if different, the number of days before the date of the proposed
Borrowing that is standard for the applicable Available Currency in accordance
with the Administrative Agent’s standard practice. Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery, telecopy or other electronic platform or electronic transmission
approved by the Administrative Agent of a written Borrowing Request in the form
attached hereto as Exhibit E or in such other form as may be approved by the
Administrative Agent, signed by a Responsible Officer of the Borrower
Representative and delivered to the Administrative Agent. Each such telephonic
and written Borrowing Request shall specify the following information in
compliance with Sections 2.02 and 2.07:
(i)    Whether the requested Borrowing is to be a Revolving Borrowing, an
Available Currency Borrowing or a Canadian Currency Borrowing;
(ii)    if the requested Borrowing is a Revolving Borrowing or an Available
Currency Borrowing, the Borrower making the Borrowing and the currency in which
such Borrowing will be denominated;
(iii)    the aggregate amount of such Borrowing;
(iv)    the date of such Borrowing, which shall be a Business Day;

37





--------------------------------------------------------------------------------




(v)    whether such Borrowing is to be a ABR Borrowing, Canadian Prime Rate
Borrowing or a Fixed Rate Borrowing;
(vi)    in the case of a Fixed Rate Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(vii)    the location and number of the account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Dollar Borrowing or a Canadian Prime Rate Borrowing,
as applicable. If no Interest Period is specified with respect to any requested
Fixed Rate Borrowing, then the Borrower Representative shall be deemed to have
selected an Interest Period of one month’s duration. Promptly following receipt
of a Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each applicable Lender of the details thereof and of the amount of
such Lender’s Loan to be made as part of the requested Borrowing.
Section 2.04    Swingline Loans.
(a)    Commitment. Subject to the terms and conditions set forth herein, the
Swingline Lender, in reliance upon the agreements of the other Lenders set forth
in this Section 2.04, may in its sole discretion make Swingline Loans in Dollars
to IHS from time to time during the Revolving Availability Period, in an
aggregate principal amount at any time outstanding that will not result in (i)
the aggregate principal amount of outstanding Swingline Loans exceeding
$50,000,000 or (ii) the sum of the total Revolving Exposures exceeding the total
Revolving Commitments. Within the foregoing limits and subject to the terms and
conditions set forth herein, IHS may borrow, prepay and reborrow Swingline
Loans.
(b)    Borrowing Procedure. To request a Swingline Loan, IHS shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy or
other electronic transmission approved by the Administrative Agent), not later
than 12:00 noon, New York City time, on the day of a proposed Swingline Loan.
Each such notice shall be irrevocable and shall specify the requested date of
(which shall be a Business Day) and amount of the requested Swingline Loan. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from IHS. The Swingline Lender shall make each Swingline Loan
available to IHS by means of a credit to the general deposit account of IHS with
the Swingline Lender or by wire transfer, automated clearing house debit or
interbank transfer to such other account, accounts or Person designated by IHS
(or, in the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(e), by remittance to the Issuing Bank)
by 4:00 P.M., New York City time, on the requested date of such Swingline Loan.
(c)    Revolving Lender Participation in Swingline Loans. The Swingline Lender
may by written notice given to the Administrative Agent not later than 12:00
noon, New York City time, on any Business Day require the Revolving Lenders to
acquire participations on

38





--------------------------------------------------------------------------------




such Business Day in all or a portion of the Swingline Loans outstanding. Such
notice shall specify the aggregate amount of Swingline Loans in which Revolving
Lenders will participate. Promptly upon receipt of such notice, the
Administrative Agent will give written notice thereof to each Revolving Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Loans. Each Revolving Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Lender’s Applicable
Percentage of such Swingline Loan or Loans. Each Revolving Lender acknowledges
and agrees that its obligation to acquire participations in Swingline Loans
pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Revolving Lender shall comply with its obligation
under this paragraph by wire transfer of immediately available funds, in the
same manner as provided in Section 2.06 with respect to Loans made by such
Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Lenders), and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Revolving Lenders. The Administrative Agent shall notify IHS of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from IHS (or other party on behalf of IHS) in respect of a
Swingline Loan after receipt by the Swingline Lender of the proceeds of a sale
of participations therein shall be promptly remitted to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the Revolving Lenders that shall have
made their payments pursuant to this paragraph and to the Swingline Lender, as
their interests may appear; provided that any such payment so remitted shall be
repaid to the Swingline Lender or to the Administrative Agent, as applicable, if
and to the extent such payment is required to be refunded to IHS for any reason.
The purchase of participations in a Swingline Loan pursuant to this paragraph
shall not relieve IHS of any default in the payment thereof.
Section 2.05    Letters of Credit.
(a)    General.
(i)    Subject to the terms and conditions set forth herein, the Borrower
Representative may request the issuance of Letters of Credit for its own account
or the account of any Borrower, denominated in Dollars or an Available Currency
and in a form reasonably acceptable to the Administrative Agent and the Issuing
Bank, at any time and from time to time during the Revolving Availability
Period. In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by one or more of the Borrowers to, or
entered into by one or more of the Borrowers with, the Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall
control.The Issuing Bank shall not issue any Letter of Credit, if:

39





--------------------------------------------------------------------------------




 
(B)    the issuance of the Letter of Credit would violate one or more policies
of the Issuing Bank applicable to letters of credit generally.


(ii)    All Existing Letters of Credit shall be deemed to have been issued
pursuant hereto, and from and after the Effective Date shall be subject to and
governed by the terms and conditions hereof.
(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower Representative shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the currency in which such Letter of Credit
will be denominated (which must be either Dollars or an Available Currency), the
name and address of the beneficiary thereof, the account party for such Letter
of Credit (and if no account party is designated, the account party shall be
deemed to be IHS) and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. If requested by the Issuing Bank,
the Borrower Representative shall also submit a letter of credit application on
the Issuing Bank’s standard form in connection with any request for a Letter of
Credit. A Letter of Credit shall be issued, amended, renewed or extended only if
(and upon issuance, amendment, renewal or extension of each Letter of Credit the
Borrowers shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension (i) the LC Exposure shall not
exceed a Dollar Amount equal to $50,000,000; (ii) with respect to a request for
a Letter of Credit to be issued in an Available Currency (other than Canadian
Dollars), the Dollar Amount of the Available Currency Exposures shall not exceed
the total Available Currency Commitments; (iii) with respect to a request for a
Letter of Credit to be issued in Canadian Dollars, the Dollar Amount of the
Canadian Currency Exposures shall not exceed the total Canadian Currency
Commitments; (iv) the total Revolving Exposures shall not exceed the total
Revolving Commitments; and (v) the total Canadian Currency Exposures plus the
total Available Currency Exposures shall not exceed the Foreign Currency Limit.
(c)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) (provided that any Letter of
Credit with a one-year term may provide for the renewal thereof for additional
one-year periods not to extend past the date in clause (ii) below) and (ii) the
date that is five Business Days prior to the Revolving Maturity Date.
(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of

40





--------------------------------------------------------------------------------




the Issuing Bank or the Lenders, the Issuing Bank hereby grants to each
Revolving Lender, and each Revolving Lender hereby acquires from the Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Revolving
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the Issuing Bank, such Lender’s Applicable Percentage
of each LC Disbursement made by the Issuing Bank and not reimbursed by the
applicable Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to any Borrower
for any reason. Each Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
(e)    Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower on whose account such Letter of
Credit was issued shall reimburse such LC Disbursement by paying to the
Administrative Agent an amount equal to such LC Disbursement in the currency in
which it is denominated not later than 4:00 P.M., New York City time, on the
date that such LC Disbursement is made, if the Borrower Representative shall
have received notice of such LC Disbursement prior to 12:00 noon, New York City
time, on such date, or, if such notice has not been received by the Borrower
Representative prior to such time on such date, then not later than 1:00 P.M.,
New York City time, on the Business Day immediately following the day that the
Borrower Representative receives such notice; provided that a Borrower may,
subject to the conditions to borrowing set forth herein, request in accordance
with Sections 2.03 or 2.04 that such payment be financed with a Revolving
Borrowing, Swingline Loan or, if the LC Disbursement is denominated in an
Available Currency (other than Canadian Dollars), an Available Currency
Borrowing or if the LC Disbursement is in Canadian Dollars, a Canadian Currency
Borrowing, in each case, in an equivalent amount and, to the extent so financed,
the applicable Borrower’s obligation to make such payment shall be discharged
and replaced by the resulting Revolving Borrowing, Swingline Loan, Available
Currency Borrowing or Canadian Currency Borrowing. If the applicable Borrower
fails to make such payment when due, the Administrative Agent shall notify each
Revolving Lender in writing of the applicable LC Disbursement, the Dollar Amount
of the payment then due from the applicable Borrower in respect thereof and such
Lender’s Applicable Percentage thereof. Promptly following receipt of such
notice, each Revolving Lender shall pay to the Administrative Agent in Dollars
its Applicable Percentage of the Dollar Amount of the payment then due from the
applicable Borrower, in the same manner as provided in Section 2.06 with respect
to Loans made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to
the payment obligations of the Revolving Lenders), and the Administrative Agent
shall promptly pay to the Issuing Bank the amounts so received by it from the
Revolving Lenders. Promptly following receipt by the Administrative Agent of any
payment from a Borrower pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the Issuing Bank or, to the extent that
Revolving Lenders have made payments pursuant to this paragraph to reimburse the
Issuing Bank, then to such Lenders and the Issuing Bank as their

41





--------------------------------------------------------------------------------




interests may appear. Any payment made by a Revolving Lender pursuant to this
paragraph to reimburse the Issuing Bank for any LC Disbursement (other than the
funding of Revolving Loans, Available Currency Loans, Canadian Currency Loan or
a Swingline Loan as contemplated above) shall not constitute a Loan and shall
not relieve the applicable Borrower of its obligation to reimburse such LC
Disbursement. After receipt of any payments from the Revolving Lenders under
this paragraph, the applicable Borrower’s obligation to reimburse such LC
Disbursement, if originally denominated in an Available Currency, shall convert
to a Dollar denominated obligation in a Dollar Amount calculated as of date the
payments by the Revolving Lenders are received and any future payments by the
applicable Borrower in respect thereof shall be made in Dollars.
(f)    Obligations Absolute. Each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that IHS or any Subsidiary may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the Issuing Bank or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or by such Letter of Credit or any agreement or instrument relating thereto, or
any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    waiver by the Issuing Bank of any requirement that exists for the
Issuing Bank’s protection and not the protection of a Borrower or any waiver by
the Issuing Bank which does not in fact materially prejudice any Borrower;
(v)    honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;
(vi)    any payment made by the Issuing Bank in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under, such Letter of Credit if
presentation after such date is authorized by the UCC, the ISP or the UCP, as
applicable;
(vii)    any payment by the Issuing Bank under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the Issuing Bank under
such Letter of Credit to any Person purporting to

42





--------------------------------------------------------------------------------




be a trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law;
(viii)    any adverse change in the relevant exchange rates or in the
availability of the relevant Available Currency to IHS or any Subsidiary or in
the relevant currency markets generally; or
(ix)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, or provide a right of
setoff against, any Borrower's obligations hereunder. Neither the Administrative
Agent, the Lenders nor the Issuing Bank, nor any of their Related Parties, shall
have any liability or responsibility by reason of or in connection with the
issuance or transfer of any Letter of Credit or any payment or failure to make
any payment thereunder (irrespective of any of the circumstances referred to in
the preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Bank; provided
that the foregoing shall not be construed to excuse the Issuing Bank from
liability to any Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrowers to the extent permitted by applicable law) suffered by such Borrower
that are caused by the Issuing Bank's failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of the Issuing Bank (as
finally determined by a court of competent jurisdiction), the Issuing Bank shall
be deemed to have exercised care in each such determination. In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
The Borrower Representative shall promptly examine a copy of each Letter of
Credit and each amendment thereto that is delivered to it and, in the event of
any claim of noncompliance with the Borrower Representative’s instructions or
other irregularity, the Borrower Representative will immediately notify the
Issuing Bank. The Borrower Representative shall be conclusively deemed to have
waived any such claim against the Issuing Bank and its correspondents unless
such notice is given as aforesaid.
(g)    Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower Representative by telephone (confirmed by
telecopy or other electronic transmission

43





--------------------------------------------------------------------------------




approved by the Administrative Agent) of such demand for payment and whether the
Issuing Bank has made or will make an LC Disbursement thereunder; provided that
any failure to give or delay in giving such notice shall not relieve the
applicable Borrower of its obligation to reimburse the Issuing Bank and the
Revolving Lenders with respect to any such LC Disbursement.
(h)    Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, unless the applicable Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that such Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Revolving Loans;
provided that, if the Borrowers fail to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section, then Section 2.13(d) shall apply.
Interest accrued pursuant to this paragraph shall be for the account of the
Issuing Bank, except that interest accrued on and after the date of payment by
any Revolving Lender pursuant to paragraph (e) of this Section to reimburse the
Issuing Bank shall be for the account of such Lender to the extent of such
payment.
(i)    Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower Representative, the Administrative
Agent, the replaced Issuing Bank and the successor Issuing Bank. The
Administrative Agent shall notify the Lenders of any such replacement of the
Issuing Bank. At the time any such replacement shall become effective, IHS shall
pay all unpaid fees accrued for the account of the replaced Issuing Bank
pursuant to Section 2.12(b). From and after the effective date of any such
replacement, (i) the successor Issuing Bank shall have all the rights and
obligations of the Issuing Bank under this Agreement with respect to Letters of
Credit to be issued thereafter and (ii) references herein to the term “Issuing
Bank” shall be deemed to refer to such successor or to any previous Issuing
Bank, or to such successor and all previous Issuing Banks, as the context shall
require. After the replacement of an Issuing Bank hereunder, the replaced
Issuing Bank shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Bank under this Agreement with respect to
Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.
(j)    Cash Collateralization. If any Event of Default exists, on the Business
Day that the Borrower Representative receives notice from the Administrative
Agent or the Required Lenders (or, if the maturity of the Loans has been
accelerated, Revolving Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph or when cash collateral is otherwise required under this Agreement,
each Borrower that is an account party for any outstanding Letter of Credit
shall deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders, an amount in cash equal
to the LC Exposure applicable to such Letters of Credit as of such date plus any
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to

44





--------------------------------------------------------------------------------




any Borrower described in clause (h) or (i) of Section 8.01. Each such deposit
shall be held by the Administrative Agent as collateral for the payment and
performance of the obligations of the applicable Borrower under the Loan
Documents with respect to the LC Exposure applicable to such Letters of Credit.
The Administrative Agent shall have exclusive dominion and control, including
the exclusive right of withdrawal, over such account. Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Administrative Agent and at the applicable
Borrower’s risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Administrative Agent to reimburse the
Issuing Bank for LC Disbursements made with respect to Letters of Credit issued
for the account of the applicable Borrower and for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of such Borrower for its LC Exposure at such
time. If a Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the applicable
Borrower within three Business Days after all Events of Default have been cured
or waived.
(k)    Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the Issuing Bank and the Borrower Representative when a
Letter of Credit is issued, (i) the rules of the ISP shall apply to each standby
Letter of Credit, and (ii) the rules of the UCP shall apply to each commercial
Letter of Credit. Notwithstanding the foregoing, the Issuing Bank shall not be
responsible to the Borrowers for, and the Issuing Bank’s rights and remedies
against the Borrowers shall not be impaired by, any action or inaction of the
Issuing Bank required or permitted under any law, order, or practice that is
required or permitted to be applied to any Letter of Credit or this Agreement,
including the law or any order of a jurisdiction where the Issuing Bank or the
beneficiary is located, the practice stated in the ISP or UCP, as applicable, or
in the decisions, opinions, practice statements, or official commentary of the
ICC Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.
Section 2.06    Funding of Borrowings.
(a)    By Lenders. Each Lender shall make each Loan to be made by it hereunder
on the proposed date thereof by wire transfer of immediately available funds in
Dollars or the applicable Available Currency by 1:00 P.M., New York City time
and in the case of Available Currency Loans (other than Canadian Dollar Loans
made to the Canadian Borrowers) 12:00 noon London, England time, to the account
of the Administrative Agent most recently designated by it for such purpose
(including accounts in its various foreign branches to facilitate Foreign
Borrower Borrowings) by notice to the Lenders; provided that Swingline Loans
shall be made as provided in Section 2.04. The Administrative Agent will make
such Loans available to the applicable Borrower by promptly crediting the
amounts so received, in like funds, to an account of IHS maintained with the
Administrative Agent or by wire transfer, automated clearing house debit or
interbank transfer to such other account, accounts or Persons designated by the
Borrower Representative in the applicable Borrowing Request; provided that

45





--------------------------------------------------------------------------------




Revolving Loans, Available Currency Loans and Canadian Currency Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.05(f)
shall be remitted by the Administrative Agent to the Issuing Bank.
(b)    Fundings Assumed Made. Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with clause (a) of this
Section and may, in reliance upon such assumption, make available to the
applicable Borrower a corresponding amount. In such event, if a Lender has not
in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the applicable Borrower to but excluding
the date of payment to the Administrative Agent, at (i) in the case of such
Lender, the greater of the Federal Funds Rate or, with respect to Canadian
Dollar Loans made to a Canadian Borrower, the Bank of Canada prime rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation or (ii) in the case of a Borrower, the interest
rate applicable to ABR Loans or, with respect to Canadian Dollar Loans made to
the Canadian Borrowers, Canadian Prime Rate Loans. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing. If both the applicable Borrower and
the applicable Lender makes the payment required under this clause, the
Administrative Agent shall return to the applicable Borrower that amount it paid
hereunder if no Default exists.
Section 2.07    Interest Elections.
(a)    Conversion and Continuation. Each Revolving Borrowing, Available Currency
Borrowing and Canadian Currency Borrowing initially shall be of the Type
specified in the applicable Borrowing Request and, in the case of a Fixed Rate
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower Representative may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Fixed Rate Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower Representative may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing. This Section shall not apply to Swingline
Borrowings, which may not be converted or continued.
(b)    Delivery of Interest Election Request. To make an election pursuant to
this Section, the Borrower Representative shall notify the Administrative Agent
of such election by telephone by the time that a Borrowing Request would be
required under Section 2.03 if the Borrower Representative was requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election; provided that elections made with respect to Available
Currency Borrowings shall only be made in writing pursuant to the next sentence.

46





--------------------------------------------------------------------------------




Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery, telecopy or other electronic transmission
approved by the Administrative Agent of a written Interest Election Request in
the form of Exhibit F hereto, signed by the Borrower Representative and
delivered to the Administrative Agent.
(c)    Contents of Interest Election Request. Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02 and paragraph (f) of this Section:
(i)    the Borrower and the Borrowing to which such Interest Election Request
applies and, if different options are being elected with respect to different
portions thereof, the portions thereof to be allocated to each resulting
Borrowing (in which case the information to be specified pursuant to clauses
(iii) and (iv) below shall be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing, Canadian
Prime Rate Borrowing or a Fixed Rate Borrowing; and
(iv)    if the resulting Borrowing is a Fixed Rate Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Fixed Rate Borrowing but does
not specify an Interest Period, then the Borrowers shall be deemed to have
selected an Interest Period of one month’s duration.
(d)    Notice to the Lenders. Promptly following receipt of an Interest Election
Request, the Administrative Agent shall advise each Lender of the details
thereof and of such Lender’s portion of each resulting Borrowing.
(e)    Automatic Conversion. If the Borrower Representative fails to deliver a
timely Interest Election Request with respect to a Fixed Rate Borrowing prior to
the end of the Interest Period applicable thereto, then, unless such Borrowing
is repaid as provided herein, at the end of such Interest Period such Borrowing
shall be continued as a Fixed Rate Borrowing with an Interest Period of one
month.
(f)    Limitations on Election. Notwithstanding any contrary provision hereof,
if an Event of Default exists and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower Representative, then, so long as
an Event of Default is continuing (i) no outstanding Borrowing may be converted
to or continued as a Eurodollar Borrowing or CDOR Rate Borrowing, (ii) unless
repaid, each Eurodollar Borrowing shall be converted to an ABR Borrowing at the
end of the Interest Period applicable thereto, (iii) unless repaid, each CDOR
Borrowing shall be converted to a Canadian Prime Rate Borrowing at the

47





--------------------------------------------------------------------------------




end of the Interest Period applicable thereto and (iv) no outstanding Available
Currency Borrowing may be continued for an Interest Period longer than one
month. A Borrowing of any Class may not be made, converted to or continued as a
Fixed Rate Borrowing if after giving effect thereto (i) the Interest Period
therefor would commence before and end after a date on which any principal of
the Loans of such Class is scheduled to be repaid and (ii) the sum of the
aggregate principal amount of outstanding Fixed Rate Borrowings of such Class
with Interest Periods ending on or prior to such scheduled repayment date plus
the aggregate principal amount of outstanding ABR Borrowings or, with respect to
Canadian Dollar Borrowings, Canadian Prime Rate Borrowings of such Class would
be less than the aggregate principal amount of Loans of such Class required to
be repaid on such scheduled repayment date. No Available Currency Borrowing may
be converted to an ABR Borrowing or Canadian Prime Rate Borrowing and no
Borrowing denominated in one currency can be converted to another currency
except as otherwise specifically provided herein. CDOR Rate Borrowings and
Canadian Prime Rate Borrowings are available only to the Canadian Borrowers with
respect to Canadian Currency Loans. The Available Currency Rate is not available
for Canadian Currency Loans made to the Canadian Borrowers.
Section 2.08    Termination and Reduction of Commitments.
(a)    Termination Date. Unless previously terminated, the Revolving
Commitments, Available Currency Commitments and Canadian Currency Commitments
shall terminate on the Revolving Maturity Date.
(b)    Optional Termination or Reduction. The Borrowers may at any time
terminate, or from time to time reduce, the Commitments of any Class; provided
that (i) each reduction of the Commitments of any Class shall be in an amount
that is an integral multiple of $5,000,000 and not less than $10,000,000; (ii)
the Borrowers shall not terminate or reduce the Revolving Commitments if, after
giving effect to any concurrent prepayment of the Revolving Loans, Available
Currency Loans and Canadian Currency Loans in accordance with Section 2.11, the
sum of the Revolving Exposures would exceed the total Revolving Commitments; and
(iii) the Borrower may not reduce the total Revolving Commitments to a level
below the Foreign Currency Limit unless the Foreign Currency Limit is also
reduced.
(c)    Notice of Termination or Reduction. The Borrower Representative shall
notify the Administrative Agent of any election to terminate or reduce the
Commitments under paragraph (b) of this Section at least three Business Days
prior to the effective date of such termination or reduction, specifying such
election and the effective date thereof. Promptly following receipt of any
notice, the Administrative Agent shall advise the Lenders of the contents
thereof. Each notice delivered by the Borrower Representative pursuant to this
Section shall be irrevocable; provided that a notice of termination of the
Revolving Commitments, Available Currency Commitments and Canadian Currency
Commitments delivered by the Borrower Representative may state that such notice
is conditioned upon the effectiveness of other credit facilities or other event,
in which case such notice may be revoked by the Borrower Representative (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied. Any termination or reduction of the
Commitments of any

48





--------------------------------------------------------------------------------




Class shall be permanent. Each reduction of the Commitments of any Class shall
be made ratably among the Lenders in accordance with their respective
Commitments of such Class.
Section 2.09    Repayment of Loans; Evidence of Debt.
(a)    Promise to Pay. IHS and each Domestic Subsidiary that is a Borrower
hereby unconditionally promises to pay to the Administrative Agent for the
account of each Revolving Lender the then unpaid principal amount of each
Revolving Loan made to such Borrower by such Lender on the Revolving Maturity
Date. Each Borrower (not including any Canadian Borrower) hereby unconditionally
promises to pay to the Administrative Agent for the account of each Available
Currency Lender the then unpaid principal amount of each Available Currency Loan
made to such Borrower by such Available Currency Lender on the Revolving
Maturity Date. Each Canadian Borrower hereby unconditionally promises to pay to
the Administrative Agent for the account of each Canadian Currency Lender the
then unpaid principal amount of each Canadian Currency Loan made to such
Canadian Borrower by such Canadian Currency Lender on the Revolving Maturity
Date. IHS hereby unconditionally promises to pay to the Swingline Lender the
then unpaid principal amount of each Swingline Loan on the earlier of the
Revolving Maturity Date and the first date after such Swingline Loan is made
that is the 15th or last day of a calendar month and is at least two Business
Days after such Swingline Loan is made; provided that on each date that a
Revolving Dollar Borrowing is made by IHS, IHS shall repay all Swingline Loans
then outstanding.
(b)    Lender Records. Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of the Borrowers to
such Lender resulting from each Loan made by such Lender, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder.
(c)    Administrative Agent Records. The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder,
the Class and Type thereof and the Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the applicable Borrower to each Lender hereunder and (iii) the amount of
any sum received by the Administrative Agent hereunder for the account of the
Lenders and each Lender’s share thereof.
(d)    Prima Facie Evidence. The entries made in the accounts maintained
pursuant to paragraph (b) or (c) of this Section shall be prima facie evidence
of the existence and amounts of the obligations recorded therein; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of any
Borrower to repay the Loans in accordance with the terms of this Agreement.
(e)    Request for a Note. Any Lender may request that Loans of any Class made
by it be evidenced by a promissory note. In such event, the Borrowers shall
prepare, execute and deliver to such Lender a promissory note to such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in a form approved by the Administrative Agent. Thereafter, the Loans evidenced
by such promissory note and interest thereon shall at all

49





--------------------------------------------------------------------------------




times (including after assignment pursuant to Section 10.04) be represented by
one or more promissory notes payable to the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
Notwithstanding the foregoing, IHS Global S.A.’s obligation to execute and
deliver a promissory note under this paragraph (e) shall be subject to IHS
Global S.A.’s receipt of evidence satisfactory to it that the issuance of such
promissory note will not cause IHS Global S.A. to be in violation of the
Non-Qualifying Bank Creditor Rules.
Section 2.10    [Reserved].
Section 2.11    Prepayment of Loans.
(a)    Optional Prepayment. Each Borrower shall have the right at any time and
from time to time to prepay any of its Borrowings in whole or in part, without
prepayment penalty or premium subject to the requirements of this Section and
Section 2.16.
(b)    Mandatory Prepayment of Revolving Exposure. In the event and on such
occasion that the Revolving Exposures exceeds the total Revolving Commitments,
each Borrower shall prepay so much of its Revolving Borrowings, Available
Currency Borrowings, Canadian Currency Borrowings or Swingline Borrowings or
provide cash collateral for the LC Exposure in accordance with the requirements
of Section 2.05(j), so that after giving effect to all such prepayments and cash
collateralizations, the Revolving Exposures (which shall be deemed to be reduced
by the amount of the cash collateral provided) do not exceed the total Revolving
Commitments. In the event and on such occasion that the Dollar Amount of the
Available Currency Exposures exceed the total Available Currency Commitments,
each Borrower shall prepay so much of its Available Currency Borrowings or
provide cash collateral for the LC Exposure denominated in Available Currencies
in accordance with the requirements of Section 2.05(j) so that after giving
effect to all such prepayments and cash collateralizations, the Dollar Amount of
the Available Currency Exposures (which shall be deemed to be reduced by the
amount of the cash collateral provided) shall no longer exceed the total
Available Currency Commitments. In the event and on such occasion that the
Dollar Amount of the Canadian Currency Exposures exceed the total Canadian
Currency Commitments, each Canadian Borrower shall prepay so much of its
Canadian Currency Borrowings or provide cash collateral for the LC Exposure
denominated in Canadian Dollars in accordance with the requirements of Section
2.05(k) so that after giving effect to all such prepayments and cash
collateralizations, the Dollar Amount of the Canadian Currency Exposures (which
shall be deemed to be reduced by the amount of the cash collateral provided)
shall no longer exceed the total Canadian Currency Commitments. In the event and
on such occasion that the Dollar Amount of the Canadian Currency Exposures plus
the Available Currency Exposures exceed the Foreign Currency Limit, the
Borrowers shall prepay so much of the Canadian Currency Borrowings and Available
Currency Borrowings or provide cash collateral for the LC Exposure denominated
in Canadian Dollars or other Available Currency in accordance with the
requirements of Section 2.05(k) so that after giving effect to all such
prepayments and cash collateralizations, the Dollar Amount of the Canadian
Currency Exposures plus the Available

50





--------------------------------------------------------------------------------




Currency Exposures (which shall be deemed to be reduced by the amount of the
cash collateral provided) shall no longer exceed the Foreign Currency Limit.
(c)    [Reserved].
(d)    Selection of Borrowing to be Prepaid. Prior to any optional or mandatory
prepayment of Borrowings hereunder, the Borrower Representative shall select the
Borrowing or Borrowings to be prepaid and shall specify such selection in the
notice of such prepayment pursuant to paragraph (e) of this Section.
(e)    Notice of Prepayment; Application of Prepayments. The Borrower
Representative shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy or other electronic transmission approved by the Administrative Agent)
or, with respect to Available Currency Borrowings, in writing, of any prepayment
hereunder (i) in the case of prepayment of a Eurodollar or a CDOR Rate
Borrowing, not later than 12:00 noon, New York City time, three Business Days
before the date of prepayment, (ii) in the case of prepayment of an ABR
Borrowing or a Canadian Prime Rate Borrowing, not later than 12:00 noon, New
York City time, one Business Day before the date of prepayment, (iii) in the
case of prepayment of a Swingline Loan, not later than 1:00 P.M., New York City
time, on the date of prepayment, (iv) in the case of prepayment of a Sterling
Borrowing, not later than 9:30 A.M., London, England time, two Business Days
before the date of prepayment and (v) in the case of prepayment of any other
type of Available Currency Loan, not later than 9:30 A.M. London England time,
three Business Days before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date, the principal amount of each
Borrowing or portion thereof to be prepaid and, in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment;
provided that, if a notice of optional prepayment is given in connection with a
conditional notice of termination of the Revolving Commitments, Available
Currency Commitments and Canadian Currency Commitments as contemplated by
Section 2.08, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.08. Promptly following
receipt of any such notice (other than a notice relating solely to Swingline
Loans), the Administrative Agent shall advise the Lenders of the contents
thereof. Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.02, except as necessary to apply fully the required amount
of a mandatory prepayment. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.13.
Section 2.12    Fees.
(a)    Commitment Fees. IHS agrees to pay to the Administrative Agent for the
account of each Revolving Lender a commitment fee, which shall accrue at the
Applicable Rate on the average daily unused amount of each Revolving Commitment
of such Lender during the period from and including the Effective Date to but
excluding the date on which such Revolving Commitment terminates. Accrued
commitment fees shall be payable in arrears on the date

51





--------------------------------------------------------------------------------




which is three Business Days following the last day of each February, May,
August and November of each year and on the date on which the Revolving
Commitments terminate, commencing on the first such date to occur after the date
hereof. All commitment fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). A Revolving Commitment of a Lender shall be
deemed to be used to the extent of:
(i)    the Dollar Amount of the outstanding Revolving Loans and LC Exposure of
such Lender;
(ii)    if such Lender is an Available Currency Lender, the Dollar Amount of
such Lender’s Available Currency Loans; and
(iii)    if such Lender is a Canadian Currency Lender, the Dollar Amount of such
Lender’s Canadian Currency Loans and the following shall be disregarded for such
purpose: (x) the Swingline Exposure of such Lender, (y) such Lender’s Applicable
Percentage of the Available Currency Loans and (z) such Lender’s Applicable
Percentage of the Canadian Currency Loans.
(b)    Letter of Credit Fees. Each Borrower agrees to pay (i) to the
Administrative Agent for the account of each Revolving Lender a participation
fee with respect to its participations in Letters of Credit, which shall accrue
at the same Applicable Rate applicable to Fixed Rate Loans, on the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) applicable to Letters of Credit issued for the
account of such Borrower during the period from and including the Effective Date
to but excluding the later of the date on which such Lender’s Revolving
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure relating to such Letters of Credit, and (ii) to the Issuing Bank a
fronting fee, which shall accrue at the rate of 0.125% per annum on the average
daily amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) applicable to Letters of Credit issued for the
account of such Borrower during the period from and including the Effective Date
to but excluding the later of the date of termination of the Revolving
Commitments and the date on which there ceases to be any LC Exposure, as well as
the Issuing Bank’s standard fees with respect to the issuance, amendment,
renewal or extension of such Letters of Credit or processing of drawings
thereunder. Participation fees and fronting fees accrued through and including
the last day of February, May, August and November of each year shall be payable
on the third Business Day following such last day, commencing on the first such
date to occur after the Effective Date; provided that all such fees shall be
payable on the date on which the Revolving Commitments terminate and any such
fees accruing after the date on which the Revolving Commitments terminate shall
be payable on demand. Any other fees payable to the Issuing Bank pursuant to
this paragraph shall be payable within 10 days after demand. All participation
fees and fronting fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).

52





--------------------------------------------------------------------------------




(c)    Agent Fees. IHS agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between IHS and the Administrative Agent.
(d)    Payment of Fees. All fees payable hereunder shall be paid on the dates
due, in immediately available funds, to the Administrative Agent (or to the
Issuing Bank, in the case of fees payable to it) for distribution, in the case
of commitment fees and participation fees, to the Lenders entitled thereto. Fees
paid shall not be refundable under any circumstances.
Section 2.13    Interest.
(a)    ABR Borrowings and Canadian Prime Rate Borrowings. The Loans comprising
each ABR Borrowing (including each Swingline Loan) shall bear interest at the
Alternate Base Rate plus the Applicable Rate. The Loans to a Canadian Borrower
comprising each Canadian Prime Rate Borrowing shall bear interest at the
Canadian Prime Rate plus the Applicable Rate
(b)    Eurodollar and CDOR Rate Borrowings. The Loans comprising each Eurodollar
Borrowing shall bear interest at the Eurodollar Rate for the Interest Period in
effect for such Borrowing plus the Applicable Rate. The Loans to a Canadian
Borrower comprising each CDOR Rate Borrowing shall bear interest at the CDOR
Rate for the Interest Period in effect for such Borrowing plus the Applicable
Rate.
(c)    Available Currency Borrowings. The Loans comprising each Available
Currency Borrowing shall bear interest at the Available Currency Rate for the
Interest Period in effect for such Borrowing plus the Applicable Rate.
(d)    Default Interest. Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by a Borrower hereunder
is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2% plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount, 2%
plus the rate applicable to ABR Revolving Loans as provided in paragraph (a) of
this Section.
(e)    Payment of Interest. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and, in the case of
Revolving Loans, Available Currency Loans and Canadian Currency Loans, upon
termination of the Revolving Commitments; provided that (i) interest accrued
pursuant to paragraph (d) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan or Canadian Prime Rate Revolving Loan, as applicable,
prior to the end of the Revolving Availability Period), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any Fixed
Rate Loan prior to the end of the current Interest Period therefor, accrued
interest on such Loan shall be payable on the effective date of such conversion.
Interest on Loans, the principal amount of which is

53





--------------------------------------------------------------------------------




denominated in an Available Currency, shall be paid in that Available Currency
otherwise interest on the Loans shall be paid in Dollars. Each Borrower shall be
obligated to pay interest accrued on the Loans that it borrows.
(f)    Computation. All interest hereunder shall be computed on the basis of a
year of 360 days, except that (i) interest computed by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on Bank of
America’s “prime rate” shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day),
(ii) interest computed with reference to the Canadian Prime Rate and the CDOR
Rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day and excluding the last day) and (iii) with respect to
any Available Currency as to which a 365 or 366 day year, as the case may be, is
customarily used as a basis for such calculation, then interests with respect to
Loans denominated in such Available Currency shall be computed on such basis.
Interest in all cases shall be calculated and payable for the actual number of
days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Canadian Prime Rate, Eurodollar Rate, CDOR Rate
or Available Currency Rate shall be determined by the Administrative Agent, and
such determination shall be conclusive absent manifest error. For the purposes
of the Interest Act (Canada): (i) the yearly rate of interest to which any rate
calculated on the basis of a period of time different from the actual number of
days in the year (360 days, for example) is equivalent is the stated rate
multiplied by the actual number of days in the year (365 or 366, as applicable)
and divided by the number of days in the shorter period (360 days, in the
example), (ii) the principle of deemed reinvestment of interest shall not apply
to any interest calculation hereunder; and (iii) the rates of interest
stipulated herein are intended to be nominal rates and not effective rates or
yields.
Section 2.14    Market Disruption; Alternate Rate of Interest.
(a)    Market Disruption Applicable to Available Currency Loans. If, with
respect to any Available Currency Loan, the Available Currency Rate to be
applied thereto and any Interest Period therefor:
(i)    at or about noon on the applicable Quotation Day, the applicable screen
rate is not available and none or only one of the applicable reference banks
supplies a rate to the Administrative Agent to determine the then applicable
Available Currency Rate for the relevant Interest Period; or
(ii)    before the close of business in London on the applicable Quotation Date,
any Available Currency Lender notifies the Administrative Agent that the cost to
them of obtaining matching deposits in the relevant interbank market would be in
excess of applicable Available Currency Rate then set,
then the rate of interest on the applicable Available Currency Loan for the
Interest Period shall be the percentage rate per annum which is the sum of:

54





--------------------------------------------------------------------------------




(A)    the Applicable Margin applicable to Fixed Rate Loans; and
(B)    the rate equal to the percentage rate per annum equivalent to the cost to
the Administrative Agent of funding its participation in that Available Currency
Loan from whatever source it may reasonably select.
If an event of the type described in clause (i) or (ii) occurs and the
Administrative Agent or IHS so requires, the Administrative Agent, the Lenders
and IHS shall enter into negotiations (for a period of not more than thirty
days) with a view to agreeing a substitute basis for determining the rate of
interest.
(b)    Alternate Rate of Interest. If prior to the commencement of any Interest
Period for a Eurodollar Borrowing or CDOR Rate Borrowing:
(i)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Eurodollar Rate or CDOR Rate for such Interest
Period; or
(ii)    the Administrative Agent is advised by the Required Lenders (or with
respect to the CDOR Rate, any Canadian Currency Lender) that the Eurodollar Rate
or CDOR Rate for such Interest Period will not adequately and fairly reflect the
cost to such Lenders (or Lender) of making or maintaining their Loans (or its
Loan) included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower
Representative and the Lenders by telephone, telecopy or other electronic
transmission approved by the Administrative Agent as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower
Representative and the Lenders that the circumstances giving rise to such notice
no longer exist, (i) any Interest Election Request that requests the conversion
of any Borrowing to, or continuation of any Borrowing as, a Borrowing of the
affected type shall be ineffective and (ii) if any Borrowing Request requests a
Borrowing of the affected type, such Borrowing shall at the Borrower’s option,
either not be made or be made as an ABR Borrowing or Canadian Prime Rate
Borrowing, as applicable.
Section 2.15    Increased Costs.
(a)    Change In Law. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender (except
any such reserve requirement contemplated by Section 2.15(c)) or the Issuing
Bank; or
(ii)    impose on any Lender or the Issuing Bank or the applicable interbank
market used to determine a Fixed Rate any other condition affecting this

55





--------------------------------------------------------------------------------




Agreement, Fixed Rate Loans made by such Lender or any Letter of Credit or
participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting to or maintaining any Fixed Rate Loan
(or of maintaining its obligation to make any such Loan) or to increase the cost
to such Lender or the Issuing Bank of participating in, issuing or maintaining
any Letter of Credit or to reduce the amount of any sum received or receivable
by such Lender or the Issuing Bank hereunder (whether of principal, interest or
otherwise), then IHS will pay to such Lender or the Issuing Bank, as the case
may be, such additional amount or amounts as will compensate such Lender or the
Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered. In addition, if the introduction of, changeover to or
operation of the Euro in the United Kingdom shall result in an increase in the
cost to any Available Currency Lender of making, continuing, converting to or
maintaining any Available Currency Loan (or of maintaining its obligation to
make any such Loan) or result in a reduction of the amount of any sum received
or receivable by such Lender hereunder (whether of principal, interest or
otherwise), then IHS will pay to the applicable Lender, such additional amount
or amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.
(b)    Capital Adequacy. If any Lender or the Issuing Bank determines that any
Change in Law regarding capital or liquidity requirements has or would have the
effect of reducing the rate of return on such Lender’s or the Issuing Bank’s
capital or on the capital of such Lender’s or the Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy and liquidity),
then from time to time IHS will pay to such Lender or the Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company for any
such reduction suffered.
(c)    Reserves on Eurodollar Loans. The Borrowers shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Loan equal to the actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrowers shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice 10 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 10 days from receipt of such
notice.

56





--------------------------------------------------------------------------------




(d)    Delivery of Certificate. A certificate of a Lender or the Issuing Bank
setting forth the amount or amounts necessary to compensate such Lender or the
Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section shall be delivered to the Borrower
Representative and shall be conclusive absent manifest error. IHS shall pay such
Lender or the Issuing Bank, as the case may be, the amount shown as due on any
such certificate within 10 days after receipt thereof.
(e)    Limitation on Compensation. Failure or delay on the part of any Lender or
the Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Bank’s right to demand such
compensation; provided that IHS shall not be required to compensate a Lender or
the Issuing Bank pursuant to this Section for any increased costs or reductions
incurred more than 180 days prior to the date that such Lender or the Issuing
Bank, as the case may be, notifies the Borrower Representative of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s or
the Issuing Bank’s intention to claim compensation therefor; provided further
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.
Section 2.16    Break Funding Payments. In the event of (a) the payment of any
principal of any Fixed Rate Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Fixed Rate Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Fixed Rate Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.11(e) and is revoked in accordance therewith), or (d) the assignment of any
Fixed Rate Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower Representative pursuant to
Section 2.19 or as a result of a transaction under Section 2.21, then, in any
such event, IHS shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Fixed Rate Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be equal to the sum of: (i) the excess, if any, of (A) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the applicable Fixed Rate that would have been applicable
to such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (B) the amount of interest which would accrue on such principal
amount for such period at the interest rate which such Lender would bid were it
to bid, at the commencement of such period, for deposits in Dollars or in the
applicable Available Currency of a comparable amount and period from other banks
in the applicable market utilized to determine the related Fixed Rate; (ii) any
loss incurred in liquidating or closing out any foreign currency contract; plus
(iii) any loss arising from any change in the value of Dollars in relation to
any Loan made in an Available Currency which was not paid on the date due. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower Representative and shall be conclusive absent manifest error. IHS shall
pay such Lender the amount shown as due on any such certificate within 10 days
after receipt thereof.

57





--------------------------------------------------------------------------------




Section 2.17    Taxes.
(a)    Gross Up. Any and all payments by or on account of any obligation of any
Loan Party under any Loan Document shall be made free and clear of and without
deduction for any Taxes; provided that if a Loan Party shall be required by
applicable law to deduct any Taxes from such payments, then (i) if such Tax is
an Indemnified Tax, the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
Issuing Bank (as the case may be) receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the applicable Loan Party
shall make such deductions and (iii) the applicable Loan Party shall pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable law.
(b)    Payment of Other Taxes. In addition, IHS shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
(c)    Tax Indemnification.
(i)    IHS shall indemnify the Administrative Agent, each Lender and the Issuing
Bank, within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes paid by the Administrative Agent, such Lender or the Issuing
Bank, as the case may be, on or with respect to any payment by or on account of
any obligation of any Loan Party under any Loan Document (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower Representative by a Lender or the Issuing Bank, or by the
Administrative Agent on its own behalf or on behalf of a Lender or the Issuing
Bank, shall be conclusive absent manifest error. The affected Lender, the
Issuing Bank or the Administrative Agent, as the case may be, shall provide
reasonable assistance to IHS, at IHS’s expense, if IHS determines that any
Indemnified Taxes were incorrectly or illegally imposed and IHS determines to
contest such Indemnified Taxes.
(ii)    Each Lender shall severally indemnify the Administrative Agent, within
10 days after demand therefor, for (i) any Taxes attributable to such Lender
(but only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Taxes and without limiting the obligation of the
Loan Parties to do so) and (ii) any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 10.04(c)(i) relating to the maintenance
of a Participant Register, in either case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any

58





--------------------------------------------------------------------------------




and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this paragraph
(c)(ii).
(d)    Receipts. As soon as practicable after any payment of Taxes by a Loan
Party to a Governmental Authority pursuant to this Section 2.17, the Borrower
Representative shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(e)    Status of Lenders; FATCA.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which a Borrower is
located, or any treaty to which such jurisdiction is a party, or under any other
applicable law, with respect to payments under this Agreement or any other Loan
Document shall deliver to the Borrower Representative (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law and at
such time or times reasonably requested by the Borrower Representative or
Administrative Agent, such properly completed and executed documentation (if
any) prescribed by applicable law or reasonably requested by the Borrower
Representative as will permit such payments to be made without withholding or at
a reduced rate.
(ii)    FATCA. If a payment made to a Lender under any Loan Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower Representative and the Administrative Agent
at the time or times prescribed by law and at such time or times reasonably
requested by the Borrower Representative or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower Representative or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this subsection (e)(ii),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.
(f)    UK Tax issues; UK Qualifying Lenders. Without limiting the generality of
Section 2.17(e) or the definition of the term “Excluded Taxes”, with respect to
Borrowings and Letters of Credit made or issued to UK Borrowers pursuant to this
Agreement, if, on the date on which any interest or fee payment falls due, any
Available Currency Lender is not a UK Qualifying Lender other than by reason of
any change after the date of this Agreement in (or in the interpretation,
administration or application of) any law or double taxation agreement or any
published practice or concession of any relevant taxing authority, the Borrowers
shall not be

59





--------------------------------------------------------------------------------




required to compensate such Lender under Section 2.17(a) or 2.17(c) for the
amount of Taxes imposed by the United Kingdom as a consequence thereof. The
Borrowers shall not be required to compensate any Treaty Lender under Section
2.17(a) or 2.17(c) for any deduction for United Kingdom income tax from interest
payments if such deduction is required as a result of the failure of such Lender
to comply with its obligations in Section 2.17(e).
(g)    UK Treaty Lenders; HMRC DT Treaty Passport Scheme. A UK Treaty Lender
which holds a passport under the HMRC DT Treaty Passport scheme which becomes a
party to this Agreement, and that wishes that scheme to apply to a UK Borrower
Borrowing or a Letter of Credit issued to a UK Borrower, shall include an
indication to that effect by including its scheme reference number and its
jurisdiction of tax residence in Schedule 2.01 hereto or, where relevant, the
Assignment and Assumption (for the benefit of the Administrative Agent and
without liability to any Borrower) or in such Lender’s Increased Commitment
Supplement. If such Lender includes the indication described above then the
relevant UK Borrower shall file a duly completed form DTTP2 in respect of such
Lender with HM Revenue & Customs within 30 days of the Effective Date or the
effective date of the relevant Assignment and Assumption or Increased Commitment
Supplement (as the case may be) (as shall any additional UK Borrower within 30
days of that UK Borrower becoming party to this Agreement). If a Lender has not
indicated that it wishes the HMRC DT Treaty Passport scheme to apply in
accordance with this clause (g) as per the above then no Borrower shall file any
form relating to the HMRC DT Treaty Passport scheme in respect of any UK
Borrower Borrowings held by such Lender or any Letters of Credit issued for the
account of any UK Borrower. For the avoidance of doubt, nothing in this Section
2.17 shall require a UK Treaty Lender to (i) register under the HMRC DT Treaty
Passport scheme or (ii) apply the HMRC DT Treaty Passport scheme to any UK
Borrower Borrowings held by such Lender or any Letters of Credit issued for the
account of any UK Borrower if it has so registered.
(h)    Refund. If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes (including by virtue of a
credit against or offset of such Taxes, other than a credit or offset resulting
from a payment of such Taxes by a Loan Party) as to which it has been
indemnified by a Loan Party or with respect to which a Loan Party has paid
additional amounts pursuant to this Section 2.17, it shall pay over such refund
to the applicable Loan Party (but only to the extent of indemnity payments made,
or additional amounts paid, by the applicable Loan Party under this Section 2.17
with respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided that the applicable Loan Party, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
applicable Loan Party (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to the Administrative Agent or such Lender
in the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its Taxes which it deems confidential) to
any Loan Party or any other Person.

60





--------------------------------------------------------------------------------




For purposes of this Section 2.17, the term “Lender” includes any Issuing Bank
and the term “applicable law” includes FATCA.
Section 2.18    Payments Generally; Pro Rata Treatment; Sharing of Set-Offs.
(a)    Payments Generally. Each Borrower shall make each payment required to be
made by it hereunder or under any other Loan Document (whether of principal,
interest, fees or reimbursement of LC Disbursements, or of amounts payable under
Section 2.15, 2.16 or 2.17, or otherwise) prior to the time expressly required
hereunder or under such other Loan Document for such payment (or, if no such
time is expressly required, prior to 1:00 P.M., New York City time), on the date
when due, in immediately available funds and in the currency with which the
underlying obligations is denominated without set off, deduction or
counterclaim; provided that the Borrowers shall make all payments in respect of
the Available Currency Loans prior to the time expressly required hereunder (or,
if no such time is expressly required, prior to 12:00 noon, London England
time), on the date when due, in immediately available funds and in the Available
Currency in which such Loan is denominated, without set off, deduction or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent pursuant to the payment
instructions provided by the Administrative Agent, except payments to be made
directly to the Issuing Bank or Swingline Lender as expressly provided herein
and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 10.03 shall
be made directly to the Persons entitled thereto and payments pursuant to other
Loan Documents shall be made to the Persons specified therein. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment under any Loan Document shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.
(b)    Pro Rata Application. If at any time insufficient funds are received by
and available to the Administrative Agent to pay fully all amounts of principal,
unreimbursed LC Disbursements, interest and fees then due hereunder, such funds
shall be applied (i) first, towards payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, towards
payment of principal and unreimbursed LC Disbursements then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and unreimbursed LC Disbursements then due to such parties.
(c)    Sharing of Set-offs. Except to the extent a court order expressly
provides for payments to be allocated to a particular Lender or Lenders, if any
Lender shall, by exercising any right of set off or counterclaim or otherwise,
obtain payment in respect of any principal of or interest on any of its Loans or
participations in LC Disbursements or Swingline Loans resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and Swingline Loans and accrued

61





--------------------------------------------------------------------------------




interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by any Loan Party pursuant to and in accordance with the express
terms of any Loan Document or any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
IHS or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). Each Loan Party consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Loan Party rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Loan
Party in the amount of such participation.
(d)    Payments from Borrower Assumed Made. Unless the Administrative Agent
shall have received notice from the Borrower Representative prior to the date on
which any payment is due to the Administrative Agent for the account of the
Lenders or the Issuing Bank hereunder that the applicable Borrower will not make
such payment, the Administrative Agent may assume that the applicable Borrower
has made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Lenders or the Issuing Bank, as the case
may be, the amount due. In such event, if the applicable Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.
(e)    Application of Amounts Received under the Guaranty Agreements.
(i)    US Guaranty Agreement. All amounts received from the Domestic Guarantors
from collections under the US Guaranty Agreement when an Event of Default exists
shall first be applied as payment of the accrued and unpaid fees of the
Administrative Agent hereunder and then to all other unpaid or unreimbursed
Obligations (including reasonable attorneys’ fees and expenses) owing to the
Administrative Agent in its capacity as Administrative Agent only and then any
remaining amount of such proceeds shall be distributed:

62





--------------------------------------------------------------------------------




(A)    first, to the Lenders, pro rata in accordance with the respective unpaid
amounts of Loan Obligations, until all the Loan Obligations have been Fully
Satisfied;
(B)    second, to the Credit Parties, pro rata in accordance with the respective
unpaid amounts of Hedge Obligations, until all such Hedge Obligations have been
Fully Satisfied; and
(C)    third, to the Credit Parties, pro rata in accordance with the respective
unpaid amounts of the remaining Obligations.
Notwithstanding the foregoing, no amount received from any Guarantor shall be
applied to any Excluded Swap Obligation of such Guarantor.


(ii)    Foreign Guaranty Agreement. All amounts received from the Foreign
Guarantors from collections under the Foreign Guaranty Agreement when an Event
of Default exists shall be applied:
(A)    first, to the Lenders, pro rata in accordance with the respective unpaid
amounts of Loan Obligations owing by the Foreign Borrowers, until all such Loan
Obligations have been Fully Satisfied;
(B)    second, to the Credit Parties, pro rata in accordance with the respective
unpaid amounts of Hedge Obligations owing by the Foreign Borrowers and their
respective Subsidiaries, until all such Hedge Obligations have been Fully
Satisfied; and
(C)    third, to the Credit Parties, pro rata in accordance with the respective
unpaid amounts of the remaining Obligations owed by the Foreign Borrowers and
their respective Subsidiaries.
Notwithstanding the foregoing, no amount received from any Guarantor shall be
applied to any Excluded Swap Obligation of such Guarantor.
(f)    Return of Amounts. If at any time payment, in whole or in part, of any
amount distributed by the Administrative Agent hereunder is rescinded or must
otherwise be restored or returned by the Administrative Agent as a preference,
fraudulent conveyance, or otherwise under any bankruptcy, insolvency, or similar
law, then each Person receiving any portion of such amount agrees, upon demand,
to return the portion of such amount it has received to the Administrative
Agent.
(g)    Notice of Amount of Obligations. Prior to making any distribution under
paragraph (e) of this Section, the Administrative Agent shall request each
Lender to provide the Administrative Agent with a statement of the amounts of
Hedge Obligations then owed to such Lender and its Affiliates. A Lender may
provide such information to the Administrative Agent at any time and the
Administrative Agent may also request such information at any time. If a

63





--------------------------------------------------------------------------------




Lender does not provide the Administrative Agent a statement of the amount of
any such Obligations within three (3) Business Days of the date requested, the
Administrative Agent may make distributions under paragraph (e) thereafter and
the amount of Hedge Obligations then owed to such Lender and its Affiliates
shall conclusively be deemed to be zero for purposes of such distributions.
Neither the Lender nor its Affiliates shall have a right to share in such
distributions with respect to any Hedge Obligations owed to it. If a Lender
shall thereafter provide the Administrative Agent a statement of the amount of
the Hedge Obligations then owed to such Lender and its Affiliates, any
distribution under paragraph (e) made after the notice is received by the
Administrative Agent shall take into account the amount of the Hedge Obligations
then owed. No Lender nor any Affiliate of a Lender that has not provided the
statement of the amount of the Hedge Obligations owed under this paragraph (g)
shall be entitled to share retroactively in any distribution made prior to the
date when such statement was provided. In furtherance of the provisions of
Article IX, the Administrative Agent shall in all cases be fully protected in
making distributions hereunder in accordance with the statements of the Hedge
Obligations received from the Lenders under this paragraph (g).
Section 2.19    Mitigation Obligations; Replacement of Lenders.
(a)    Mitigation. If any Lender requests compensation under Section 2.15, or if
any Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.15 or 2.17, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. IHS agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.
(b)    Replacement. If any Lender requests compensation under Section 2.15, or
if any Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender is a Defaulting Lender, then the Borrower Representative may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 10.04), all its interests, rights and obligations under this Agreement
and the other Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment);
provided that (i) the Borrower Representative shall have received the prior
written consent of the Administrative Agent (and, if a Revolving Commitment is
being assigned, the Fronting Parties), which consent shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
Available Currency Loans, Canadian Currency Loans and Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the applicable Borrowers (in the case of all other

64





--------------------------------------------------------------------------------




amounts) and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower Representative to require
such assignment and delegation cease to apply.
Section 2.20    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    Suspension of Commitment Fees. Commitment fees shall cease to accrue on
the unfunded portion of the Revolving Commitment of such Defaulting Lender
pursuant to Section 2.12(a);
(b)    Suspension of Voting The Revolving Commitment and Revolving Exposure held
by such Defaulting Lender shall not be included in determining whether all
Lenders have taken or may take any action hereunder (including any consent to
any amendment or waiver pursuant to Section 10.02), provided that any waiver,
amendment or other modification requiring the consent of all Lenders or any
waiver, amendment or other modification of the type described in clauses (i),
(ii) and (iii) of paragraph (b) of Section 10.02 affecting such Defaulting
Lender shall require the consent of such Defaulting Lender to the extent
required by Section 10.02;
(c)    Participation Exposure. If any Swingline Exposure, Available Currency
Loans, Canadian Currency Loans or LC Exposure exists at the time a Revolving
Lender becomes a Defaulting Lender then:
(i)    Reallocation. All or any part of such Swingline Exposure, Available
Currency Loans, Canadian Currency Loans and LC Exposure shall be reallocated
among the non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent (A) the sum of all non-Defaulting Lenders’
Revolving Exposures plus such Defaulting Lender’s Swingline Exposure, Applicable
Percentage of Available Currency Loans, Applicable Percentage of Canadian
Currency Loans and LC Exposure does not exceed the total of all non-Defaulting
Lenders’ Revolving Commitments and (B) the conditions set forth in Section 4.02
are satisfied at such time;
(ii)    Payment and Cash Collateralization. If the reallocation described in
clause (i) above cannot, or can only partially, be effected, the Borrowers shall
within one Business Day following notice by the Administrative Agent (x) first,
prepay such Swingline Exposure, Canadian Currency Loans and Available Currency
Loans and (y) second, cash collateralize such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.05(k) for so long as
such LC Exposure is outstanding;

65





--------------------------------------------------------------------------------




(iii)    Suspension of Letter of Credit Fee. If a Borrower cash collateralizes
any portion of such Defaulting Lender’s LC Exposure pursuant to this Section
2.20(c), the Borrowers shall not be required to pay any fees to such Defaulting
Lender pursuant to Section 2.12(b) with respect to such Defaulting Lender’s LC
Exposure during the period such Defaulting Lender’s LC Exposure is cash
collateralized;
(iv)    Reallocation of Fees. If the LC Exposure of the non-Defaulting Lenders
is reallocated pursuant to this Section 2.20(c), then the fees payable to the
Lenders pursuant to Section 2.12(a) and Section 2.12(b) shall be adjusted in
accordance with such non-Defaulting Lenders’ Applicable Percentages; and
(v)    Issuing Bank Entitled to Fees. If any Defaulting Lender’s LC Exposure is
neither cash collateralized nor reallocated pursuant to Section 2.20(c), then,
without prejudice to any rights or remedies of the Issuing Bank or any Lender
hereunder, all and letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Bank until such LC Exposure is cash collateralized and/or reallocated;
(d)    Suspension of Swingline Loans, Available Currency Loans, Canadian
Currency Loans and Letters of Credit. So long as any Revolving Lender is a
Defaulting Lender, the Swingline Lender shall not be required to fund any
Swingline Loan, the Available Currency Lenders shall not be required to fund any
Available Currency Loan, the Canadian Currency Lenders shall not be required to
fund any Canadian Currency Loan and the Issuing Bank shall not be required to
issue, amend or increase any Letter of Credit, unless it is satisfied that the
related exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by IHS in
accordance with Section 2.20(c), and participating interests in any such newly
issued or increased Letter of Credit or newly made Swingline Loan, Available
Currency Loan or Canadian Currency Loans shall be allocated among non-Defaulting
Lenders in a manner consistent with Section 2.20(c)(i) (and Defaulting Lenders
shall not participate therein); and
(e)    Setoff Against Defaulting Lender. Any amount payable to such Defaulting
Lender hereunder (whether on account of principal, interest, fees or otherwise
and including any amount that would otherwise be payable to such Defaulting
Lender pursuant to Section 2.18(c) but excluding Section 2.19(b)) shall, in lieu
of being distributed to such Defaulting Lender, be retained by the
Administrative Agent in a segregated account and, subject to any applicable
requirements of law, be applied at such time or times as may be determined by
the Administrative Agent: (i) first, to the payment of any amounts owing by such
Defaulting Lender to the Administrative Agent hereunder, (ii) second, pro rata,
to the payment of any amounts owing by such Defaulting Lender to the Issuing
Bank, the Available Currency Lenders, Canadian Currency Lenders or Swingline
Lender hereunder, (iii) third, to the funding of any Loan or the funding or cash
collateralization of any participating interest in any Swingline Loan, Available
Currency Loan, Canadian Currency Loan or Letter of Credit in respect of which
such Defaulting Lender has failed to fund its portion thereof as required by
this Agreement, as determined by the Administrative Agent, (iv) fourth, if so
determined by the Administrative

66





--------------------------------------------------------------------------------




Agent and the Borrower Representative, held in such account as cash collateral
for future funding obligations of the Defaulting Lender under this Agreement,
(v) fifth, pro rata, to the payment of any amounts owing to the Borrowers or the
Lenders as a result of any judgment of a court of competent jurisdiction
obtained by any Borrower or any Lender against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement and (vi) sixth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that if such payment is (x) a
prepayment of the principal amount of any Loans or reimbursement obligations in
respect of LC Disbursements which a Defaulting Lender has funded its
participation obligations and (y) made at a time when the conditions set forth
in Section 4.02 are satisfied, such payment shall be applied solely to prepay
the Loans of, and reimbursement obligations owed to, all non-Defaulting Lenders
pro rata prior to being applied to the prepayment of any Loans, or reimbursement
obligations owed to, any Defaulting Lender.
In the event that the Administrative Agent, the Borrower Representative, the
Issuing Bank and the Swingline Lender each agrees that a Defaulting Lender who
is a Revolving Lender has adequately remedied all matters that caused such
Lender to be a Defaulting Lender, then the Swingline Exposure, Available
Currency Exposure, Canadian Currency Exposure and LC Exposure of the Lenders
shall be readjusted to reflect the inclusion of such Lender’s Revolving
Commitment and on such date such Lender shall purchase at par such of the
Revolving Loans of the other Lenders (other than Swingline Loans) as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Revolving Loans in accordance with its Applicable Percentage.
Section 2.21    Increase of Revolving Commitments. By written notice sent to the
Administrative Agent (which the Administrative Agent shall promptly distribute
to the Lenders), the Borrower Representative may provide notice of an increase
of the aggregate amount of the Revolving Commitments.
(a)    Limitations on Increases and Additions. Each such increase and addition
shall be subject to the following limitations:
(i)    each such increase and addition must be in an aggregate amount equal to
any integral multiple of $5,000,000 and not less than $25,000,000;
(ii)    the aggregate amount for all such increases and additions shall not
exceed $500,000,000;
(iii)    as of the effective date of any such increase and addition, no Default
shall exists;
(iv)    the aggregate amount of the Revolving Commitments shall not have
previously been reduced more than once; and
(v)    the total number of increases and additions implemented under this
Section 2.21 shall not exceed four (4).

67





--------------------------------------------------------------------------------




(b)    New Lenders. No Lender is obligated to increase its Revolving Commitment
under the provisions of this Section. If one or more of the Lenders will not be
providing a portion of an increase or addition under this Section, then, with
notice to the Administrative Agent and the other Lenders, another one or more
financial institutions, each as approved by the Borrower Representative and the
Administrative Agent (a “New Lender”), may commit to provide an amount equal to
the aggregate amount of the requested increase and/or addition that will not be
provided by the existing Lenders (the “Increase Amount”); provided, that, if the
Revolving Commitments are being increased, the Revolving Commitment of each New
Lender shall be at least $10,000,000 and the maximum number of New Lenders added
to this Agreement under this Section 2.21 shall be six (6).
(c)    Implementation of the Increase and Addition. Each increase and addition
consummated under this Section 2.21 shall be effective upon the delivery of an
Increased Commitment Supplement (herein so called) in the form attached hereto
as Exhibit D executed by the Borrowers, the Administrative Agent and the Lenders
willing to increase their respective Revolving Commitments and the New Lenders
(if any).
(d)    Pro Rata Revolving Fundings. If all existing Revolving Lenders shall not
have provided their pro rata portion of a requested increase in the Revolving
Commitments, then after giving effect to the requested increase the outstanding
Revolving Loans may not be held pro rata in accordance with the new Revolving
Commitments. In order to remedy the foregoing, on the effective date of the
applicable Increased Commitment Supplement increasing the Revolving Commitments,
the Revolving Lenders shall make advances among themselves, such advances to be
in amounts sufficient so that after giving effect thereto, the Revolving Loans
shall be held by the Revolving Lenders pro rata according to their respective
Revolving Commitments. The advances made by a Revolving Lender under this
Section 2.21(d) shall be deemed to be a purchase of a corresponding amount of
the Revolving Loans of one or more of the Revolving Lenders who received the
advances.
Section 2.22    Unavailability of Available Currency Loans and Canadian Currency
Loans. Notwithstanding any other provision herein, if any Change in Law shall
make it unlawful for an Available Currency Lender to make or maintain any
Available Currency Loan or to give effect to its obligations as contemplated
hereby with respect to any such Loan or in the event that there shall occur any
material adverse change in national or international financial, political or
economic conditions or currency exchange rates or exchange controls which would
in the opinion of an Available Currency Lender makes it impracticable for any
Available Currency Loan to be denominated in an Available Currency, then, by
written notice to IHS and the Administrative Agent, the applicable Available
Currency Lender may: (i) declare that such Loans will not thereafter be made and
(ii) require that all outstanding Available Currency Loans so affected be
repaid. Notwithstanding any other provision herein, if any Change in Law shall
make it unlawful for a Canadian Currency Lender to make or maintain any Canadian
Currency Loan or to give effect to its obligations as contemplated hereby with
respect to any such Loan or in the event that there shall occur any material
adverse change in national or international financial, political or economic
conditions or currency exchange rates or exchange controls which would in the
opinion of a Canadian Currency Lender makes it impracticable for any

68





--------------------------------------------------------------------------------




Canadian Currency Loan to be denominated in Canadian Dollars, then, by written
notice to IHS and the Administrative Agent, the applicable Canadian Currency
Lender may: (i) declare that such Loans will not thereafter be made and (ii)
require that all outstanding Canadian Currency Loans so affected be repaid.
Section 2.23    European Economic and Monetary Union Provisions. The following
paragraphs of this Section shall be effective at and from the commencement of
the third stage of EMU by the United Kingdom:
(a)    Redenomination and Alternative Currencies. Each obligation under this
Agreement which has been denominated in Sterling shall be redenominated into the
euro unit in accordance with EMU legislation, provided, that if and to the
extent that any EMU legislation provides that following the commencement of the
third stage of EMU by the United Kingdom an amount denominated either in the
Euro or in Sterling and payable within the United Kingdom by crediting an
account of the creditor can be paid by the debtor either in the euro unit or in
Sterling, each party to this Agreement shall be entitled to pay or repay any
such amount either in the euro unit or in Sterling. Any Available Currency
Borrowing that would otherwise be denominated in Sterling shall be made in the
euro unit and except as provided in the forgoing sentence, any amount payable by
the Administrative Agent to the Lenders under this Agreement shall be paid in
the euro unit.
(b)    Payments by the Agent Generally. With respect to the payment of any
amount denominated in the euro unit or in Sterling, neither the Administrative
Agent nor any Lender shall be liable to any Loan Party or any Lender in any way
whatsoever for any delay, or the consequences of any delay, in the crediting to
any account of any amount required by this Agreement to be paid if such party
shall have taken all relevant steps to achieve, on the date required by this
Agreement, the payment of such amount in immediately available, freely
transferable, cleared funds (in the euro unit or, as the case may be, in
Sterling) to the account with the bank which shall have been specified for such
purpose. “all relevant steps” means all such steps as may be prescribed from
time to time by the regulations or operating procedures of such clearing or
settlement system as the Administrative Agent or the applicable Lender may from
time to time determine for the purpose of clearing or settling payments of the
Euro.
(c)    Basis of Accrual. If the basis of accrual of interest or fees expressed
in this Agreement with respect to Sterling shall be inconsistent with any
convention or practice in the London interbank market for the basis of accrual
of interest or fees in respect of the Euro, such convention or practice shall
replace such expressed basis effective as of and from the commencement of the
third stage of EMU by the United Kingdom; provided, that if any Sterling
Borrowing is outstanding immediately prior to such date, such replacement shall
take effect, with respect to such Borrowing, at the end of the then current
Interest Period.
(d)    Rounding and Other Consequential Changes. Without prejudice and in
addition to any method of conversion or rounding prescribed by any EMU
legislation and without prejudice to the respective liabilities for indebtedness
of the Borrowers to the Lenders and the Lenders to the Borrowers under or
pursuant to this Agreement, each provision of this Agreement shall be subject to
such reasonable changes of construction as the Administrative

69





--------------------------------------------------------------------------------




Agent may from time to time specify to be necessary or appropriate to reflect
the introduction of or changeover to the Euro the United Kingdom.
Section 2.24    Joinder of Additional Borrowers. Any wholly owned Subsidiary may
be joined as a Borrower hereunder after the Effective Date if:
(a)    IHS provides prior notice thereof to the Administrative Agent and the
Lenders thereof;
(b)    The addition of such Subsidiary as a Borrower hereunder will not: (i)
result in any adverse events occurring under Sections 2.14 or 2.22, (ii) result
in any additional amounts being payable under Sections 2.15 or 2.17 or any other
additional amounts, or (iii) result in any other adverse legal or tax impact on
the Administrative Agent or any Lender;
(c)    Such Subsidiary executes and delivers to the Administrative Agent a
Borrower Joinder Agreement and all documentation as the Administrative Agent may
require to evidence the authority of such Subsidiary to execute, deliver and
perform such Borrower Joinder Agreement and the other Loan Documents to which it
is a party and to evidence the existence and good standing of such Subsidiary;
(d)    Such Subsidiary delivers to the Administrative Agent a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
date of the Borrower Joinder Agreement) of counsel licensed to practice law in
the jurisdiction of organization of such Subsidiary covering the matters set
forth in Sections 3.01, 3.02, 3.03(a), 3.03(b), 3.18 and 3.19 of this Agreement
and such other matters relating to such Subsidiary, the Loan Documents or the
Transactions as the Required Lenders shall reasonably request (The Borrowers
hereby requests such counsel to deliver such opinion); and
(e)    The Administrative Agent otherwise approves the addition of such
Subsidiary as a Borrower hereunder.
Upon satisfaction of the requirements set forth in paragraphs (a) through (e)
above, the Administrative Agent shall promptly notify IHS and the Lenders and
thereafter the applicable Subsidiary shall be a Borrower (and a “Foreign
Borrower”, “Canadian Borrower” or “US Borrower” as applicable) under the terms
of this Agreement and the other applicable Loan Documents, including the
applicable Guaranty Agreement.
Section 2.25    Borrower Representative.
(a)    Appointment; Nature of Relationship. IHS is hereby appointed by each of
the Borrowers as its contractual representative (herein referred to as the
“Borrower Representative”) hereunder and under each other Loan Document, and
each of the Borrowers irrevocably authorizes the Borrower Representative to act
as the contractual representative of such Borrower with the rights and duties
expressly set forth herein and in the other Loan Documents. The Borrower
Representative agrees to act as such contractual representative upon the express
conditions contained in this Section 2.25. Additionally, the Borrowers hereby

70





--------------------------------------------------------------------------------




appoint the Borrower Representative as their agent to receive all of the
proceeds of the Loans, at which time the Borrower Representative shall promptly
disburse such Loans to the appropriate Borrower. The Administrative Agent and
the Lenders, and their respective officers, directors, agents or employees,
shall not be liable to the Borrower Representative or any Borrower for any
action taken or omitted to be taken by the Borrower Representative or the
Borrowers pursuant to this Section 2.25.
(b)    Powers. The Borrower Representative shall have and may exercise such
powers under the Loan Documents as are specifically delegated to the Borrower
Representative by the terms of each thereof, together with such powers as are
reasonably incidental thereto. The Borrower Representative shall have no implied
duties to the Borrowers, or any obligation to the Lenders to take any action
thereunder except any action specifically provided by the Loan Documents to be
taken by the Borrower Representative.
(c)    Employment of Agents. The Borrower Representative may execute any of its
duties as the Borrower Representative hereunder and under any other Loan
Document by or through authorized officers.
(d)    Execution of Loan Documents. The Borrowers hereby empower and authorize
the Borrower Representative, on behalf of the Borrowers, to execute and deliver
to the Administrative Agent and the Lenders the Loan Documents and all related
agreements, certificates, documents, or instruments as shall be necessary or
appropriate to effect the purposes of the Loan Documents. Each Borrower agrees
that any action taken by the Borrower Representative or the Borrowers in
accordance with the terms of this Agreement or the other Loan Documents, and the
exercise by the Borrower Representative of its powers set forth therein or
herein, together with such other powers that are reasonably incidental thereto,
shall be binding upon all of the Borrowers.


ARTICLE III

REPRESENTATIONS AND WARRANTIES
IHS represents and warrants to the Lenders that:
Section 3.01    Organization; Powers. IHS and each Subsidiary is duly organized,
validly existing and, to the extent applicable in the relevant jurisdiction, in
good standing under the laws of the jurisdiction of its organization, has all
requisite power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and, to the extent applicable in the relevant jurisdiction, is
in good standing in, every jurisdiction where such qualification is required.
Section 3.02    Authorization; Enforceability. The Transactions to be entered
into by each Loan Party are within such Loan Party's corporate powers and have
been duly authorized by all necessary corporate and, if required, stockholder
action. This Agreement has been duly executed and delivered by each Borrower and
constitutes, and each other Loan Document to which any Loan Party is to be a
party, when executed and delivered by such Loan Party, will constitute, a

71





--------------------------------------------------------------------------------




legal, valid and binding obligation of such Loan Party, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors' rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.
Section 3.03    Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (b) will not violate any applicable
law or regulation or the charter, by-laws or other organizational or
constitutional documents of IHS or any Subsidiaries or any order of any
Governmental Authority, (c) will not violate or result in a default under any
indenture, agreement or other instrument binding upon IHS, any other Loan Party
or any of their respective assets, or give rise to a right thereunder to require
any payment to be made by IHS or any other Loan Party, and (d) will not result
in the creation or imposition of any Lien on any asset of IHS or any of its
Subsidiaries.
Section 3.04    Financial Condition; No Material Adverse Change.
(a)    Delivery of IHS Financial Statements. IHS has heretofore furnished to the
Lenders its consolidated balance sheet and statements of income, stockholders
equity and cash flows (i) as of and for the fiscal years ended November 30,
2011, November 30, 2012 and November 30. 2013, reported on by Ernst & Young LLP,
independent public accountants, and (ii) as of and for the fiscal quarter and
the portion of the fiscal year ended August 31, 2014, certified by its chief
financial officer. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of IHS
and its Subsidiaries as of such dates and for such periods in accordance with
GAAP, subject to year-end audit adjustments and the absence of footnotes in the
case of the statements referred to in clause (ii) above.
(b)    No Material Change. Since November 30, 2013, there has been no material
adverse change in the business, operations, property or condition (financial or
otherwise) of IHS and its Subsidiaries, taken as a whole.
Section 3.05    Properties.
(a)    Title. Each of IHS and its Subsidiaries has good, valid and marketable
title to, or valid leasehold interests in, all its real and personal property
material to its business and such property is free of all Liens, except for (i)
minor defects in title that do not interfere with its ability to conduct its
business as currently conducted or to utilize such properties for their intended
purposes and (ii) Liens permitted under Section 6.02.
(b)    Intellectual Property. Each of IHS and its Subsidiaries owns, or is
licensed or otherwise has the right to use, all trademarks, tradenames,
copyrights, patents and other intellectual property material to its business,
and the use thereof by IHS and its Subsidiaries does not infringe upon the
rights of any other Person, except for any such infringements that,

72





--------------------------------------------------------------------------------




individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
Section 3.06    Litigation and Environmental Matters.
(a)    Litigation. There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of
IHS, threatened against or affecting IHS or any Subsidiary (i) as to which there
is a reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters) or (ii)
that involve any of the Loan Documents or the Transactions.
(b)    Environmental. Except for the Disclosed Matters and except with respect
to any other matters that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, neither IHS nor
any Subsidiary: (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental
Liability, (iii) has received notice of any claim with respect to any
Environmental Liability or (iv) knows of any basis for any Environmental
Liability.
(c)    Disclosed Matters. The Disclosed Matters, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. Since the date of this Agreement, there has been no change in the status
of the Disclosed Matters that, individually or in the aggregate, has resulted
in, or materially increased the likelihood of, a Material Adverse Effect.
Section 3.07    Compliance with Laws and Agreements. IHS and each Subsidiary is
in compliance with all laws, regulations and orders of any Governmental
Authority applicable to it or its property and all indentures, agreements and
other instruments binding upon it or its property, except where the failure to
do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect. No Default exists.
Section 3.08    Investment Company Status. Neither IHS nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
Section 3.09    Taxes; Non-Qualifying Bank Creditor Rules. IHS and each
Subsidiary has timely filed or caused to be filed all Tax returns and reports
required to have been filed and has paid or caused to be paid all Taxes required
to have been paid by it, except (a) Taxes that are being contested in good faith
by appropriate actions and for which IHS or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect. IHS Global S.A. is in compliance with the Non-Qualifying Bank Creditor
Rules.
Section 3.10    ERISA and Foreign Plans; UK Pension Matters. No ERISA Event nor
similar event with respect to a Foreign Plan (including a Termination Event, in
respect of

73





--------------------------------------------------------------------------------




Canadian Pension Plans), has occurred or is reasonably expected to occur that,
when taken together with all other such events for which liability is reasonably
expected to occur, could reasonably be expected to result in a Material Adverse
Effect. The present value of all accumulated benefit obligations under each Plan
and each Foreign Plan (based on the assumptions used for purposes of Accounting
Standards Codification Topic No. 715-30) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed an amount that if
paid could reasonably be expected to result in a Material Adverse Effect, and
the present value of all accumulated benefit obligations of all underfunded
Plans and Foreign Plans (based on the assumptions used for purposes of
Accounting Standards Codification Topic No. 715-30) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed an amount
that if paid by could reasonably be expected to result in a Material Adverse
Effect. Except as disclosed on Schedule 3.06, on the Effective Date neither IHS
nor any Subsidiary is or has at any time been an employer (for the purposes of
sections 38 to 51 of the Pensions Act 2004 in effect in England and Wales ) of
an occupational pension scheme which is not a money purchase scheme (both terms
as defined in the Pensions Schemes Act 1993) and neither IHS nor any Subsidiary
is or has at any time been “connected” with or an “associate” of (as those terms
are used in sections 38 and 43 of the Pensions Act 2004) such an employer. The
Canadian Subsidiaries of IHS are in compliance with the requirements of the
Pension Benefits Act and other federal and provincial laws with respect to each
Canadian Pension Plan, except for any noncompliance that could not reasonably be
expected to result in a Material Adverse Effect. No lien has arisen, choate or
inchoate, in respect of any Canadian Subsidiaries of IHS or their property in
connection with any Canadian Pension Plan (save for contribution amounts not yet
due).
Section 3.11    Disclosure. IHS has disclosed to the Lenders all agreements,
instruments and corporate or other restrictions to which IHS or any Subsidiary
is subject, and all other matters known to any of them, that, individually or in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect. Neither the Information Memorandum nor any of the other written reports,
financial statements, certificates or other information furnished by or on
behalf of any Loan Party to the Administrative Agent or any Lender in connection
with the negotiation of this Agreement or any other Loan Document or delivered
hereunder or thereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, in each case, as of
the date the same was so furnished; provided that, with respect to projected
financial information, IHS represent only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.
Section 3.12    Subsidiaries. As of the Effective Date, IHS has no Material
Subsidiaries other than those listed on Schedule 3.12 hereto. As of the
Effective Date, Schedule 3.12 sets forth the jurisdiction of incorporation or
organization of each such Material Subsidiary and the percentage of IHS’s direct
or indirect ownership of the outstanding Equity Interests of each Material
Subsidiary. All of the outstanding capital stock of IHS and each Subsidiary has
been validly issued, is fully paid, and is nonassessable. Except as permitted to
be issued or created pursuant to the terms hereof or as reflected on Schedule
3.12, there are no outstanding

74





--------------------------------------------------------------------------------




subscriptions, options, warrants, calls, or rights (including preemptive rights)
to acquire, and no outstanding securities or instruments convertible into any
Equity Interests of any Material Subsidiary.
Section 3.13    Insurance. IHS and each Subsidiary maintain with financially
sound and reputable insurers (including captive insurers), insurance with
respect to its properties and business against such casualties and contingencies
and in such amounts as are usually carried by businesses engaged in similar
activities as IHS and its Subsidiaries and located in similar geographic areas
in which IHS and its Subsidiaries operate.
Section 3.14    Labor Matters. As of the Effective Date, there are no strikes,
lockouts or slowdowns against IHS or any Subsidiary pending or, to the knowledge
of IHS, threatened. The hours worked by and payments made to employees of IHS
and any Subsidiary have not been in violation of the Fair Labor Standards Act or
any other applicable Federal, state, provincial, territorial, local or foreign
law dealing with such matters, except to the extent of any such violation that
could not reasonably be expected to result in a Material Adverse Effect. All
payments due from IHS or any Subsidiary, or for which any claim may be made
against IHS or any Subsidiary, on account of wages and employee health and
welfare insurance and other benefits, have been paid or accrued as a liability
on the books of IHS or such Subsidiary. The consummation of the Transactions
will not give rise to any right of termination or right of renegotiation on the
part of any union under any collective bargaining agreement to which IHS or any
Subsidiary is bound.
Section 3.15    Solvency. Immediately after the consummation of the Transactions
to occur on the Effective Date and immediately following the making of each Loan
and after giving effect to the application of the proceeds of such Loans: (a)
the fair value of the assets of each Loan Party, at a fair valuation, will
exceed its debts and liabilities, subordinated, contingent or otherwise; (b) the
present fair saleable value of the property of each Loan Party will be greater
than the amount that will be required to pay the probable liability of its debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (c) each Loan Party will be able
to pay its debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured; and (d) each Loan Party will
not have unreasonably small capital with which to conduct the business in which
it is engaged as such business is now conducted and is proposed to be conducted
following the Effective Date. As used in this Section 3.15, the term “fair
value” means the amount at which the applicable assets would change hands
between a willing buyer and a willing seller within a reasonable time, each
having reasonable knowledge of the relevant facts, neither being under any
compulsion to act, with equity to both and “present fair saleable value” means
the amount that may be realized if the applicable company’s aggregate assets are
sold with reasonable promptness in an arm’s length transaction under present
conditions for the sale of a comparable business enterprises.
Section 3.16    Margin Securities. Neither IHS nor any Subsidiary is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulations U or X of the Board)

75





--------------------------------------------------------------------------------




and no part of the proceeds of any Loan will be used to purchase or carry any
margin stock or to extend credit to others for the purpose of purchasing or
carrying margin stock in violation of the Regulations of the Board.
Section 3.17    Common Enterprise. The successful operation and condition of
each of the Loan Parties is dependent on the continued successful performance of
the functions of the group of the Loan Parties as a whole and the successful
operation of each of the Loan Parties is dependent on the successful performance
and operation of each other Loan Party. Each Loan Party expects to derive
benefit (and its board of directors or other governing body has determined that
it may reasonably be expected to derive benefit), directly or indirectly, from
(a) successful operations of each of the other Loan Parties and (b) the credit
extended by the Lenders to the Borrowers hereunder, both in their separate
capacities and as members of the group of companies. Each Loan Party has
determined that execution, delivery, and performance of this Agreement and any
other Loan Documents to be executed by such Loan Party is within its purpose,
will be of direct and indirect benefit to such Loan Party, and is in its best
interest.
Section 3.18    Legal Form; Tax relating to Loan Documents.
(a)    England and Wales. Each of the Loan Documents to which each Loan Party
incorporated under the laws of England and Wales is a party is in proper legal
form under the laws of England and Wales for the enforcement thereof against
such Loan Party. All formalities required in England and Wales for the validity
and enforceability of each of such Loan Document (including any necessary
registration, recording or filing with any court or other authority therein)
have been accomplished, and no Taxes are required to be paid and no notarization
is required, for the validity and enforceability thereof under the laws of
England and Wales. Any judgment obtained in the United States of America in
relation to the Loan Documents will be recognized and enforced under the laws of
England and Wales except as otherwise specified in the legal opinions delivered
under Section 4.01(b).
(b)    Switzerland. Each of the Loan Documents to which each Loan Party
organized under the laws of Switzerland is a party is in proper legal form under
the laws of Switzerland for the enforcement thereof against such Loan Parties.
All formalities required in Switzerland for the validity and enforceability of
each of such Loan Document (including any necessary registration, recording or
filing with any court or other authority therein) have been accomplished, and no
Taxes are required to be paid in Switzerland and no notarization is required,
for the validity and enforceability thereof under the laws of Switzerland. Any
judgment obtained in the United States of America in relation to the Loan
Documents will be recognized and enforced under the laws of Switzerland except
as otherwise specified in the legal opinions delivered under Section 4.01(b).
(c)    Canada. Each of the Loan Documents to which each Loan Party organized
under the laws of Canada or a province or territory thereof is a party is in
proper legal form under the laws of Canada or such province or territory for the
enforcement thereof against such Loan Party. All formalities required in Canada
and each relevant province and territory for the validity and enforceability of
each of such Loan Document (including any necessary registration, recording or
filing with any court or other authority therein) have been

76





--------------------------------------------------------------------------------




accomplished, and no Taxes are required to be paid in Canada and no notarization
is required, for the validity and enforceability thereof under the laws of
Canada except as otherwise specified in the legal opinions delivered under
Section 4.01(b). Any judgment obtained in the United States of America in
relation to the Loan Documents will be recognized and enforced under the laws of
Canada except as otherwise specified in the legal opinions delivered under
Section 4.01(b). It is the express wish of the parties that this agreement and
any related documents be drawn up and executed in English. Il est la volonté
expresse des parties que cette convention et tous les documents s’y rattachant
soient redigés et signés en anglais.
Section 3.19    Use of Proceeds. The proceeds of the Loans will be used for the
purposes described in Section 5.08.
Section 3.20    Ranking. The Loan Documents and the obligations evidenced hereby
and thereby are and will at all times be direct and unconditional general
obligations of each of the Loan Parties, and rank, and will at all times rank in
right of payment, at least pari passu with all other unsecured Indebtedness of
each Loan Party, whether now existing or hereafter outstanding.
Section 3.21    OFAC and Anti-Corruption Laws. IHS has implemented and maintains
in effect policies and procedures designed to ensure compliance by IHS, its
Subsidiaries and their directors, officers, employees and agents with applicable
Anti-Corruption Laws and Sanctions, and IHS and each of its Subsidiaries and
their respective directors, officers and employees and, to the knowledge of IHS,
its affiliates and agents, are in compliance with all applicable Anti-Corruption
Laws and Sanctions in all material respects. None of (i) IHS, any of its
Subsidiaries and their respective directors and officers or (ii) to the
knowledge of IHS, any affiliate, agent or employee of IHS or any Subsidiary, is
a Sanctioned Person.


ARTICLE IV

CONDITIONS
Section 4.01    Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 10.02):
(a)    Execution and Delivery of This Agreement. The Administrative Agent (or
its counsel) shall have received from each party hereto either (i) a counterpart
of this Agreement signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include telecopy or other
electronic transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement.
(b)    Legal Opinion. The Administrative Agent shall have received favorable
written opinions (addressed to the Administrative Agent and the Lenders, dated
the Effective Date, containing such qualifications and exceptions and otherwise
in form and substance acceptable to the Administrative Agent) of counsel for the
Loan Parties (including opinions of counsel licensed to practice in each
jurisdiction in which each Foreign Borrower and each

77





--------------------------------------------------------------------------------




Foreign Guarantor is organized) covering, unless the Administrative Agent
otherwise consents, the matters set forth in Sections 3.01, 3.02, 3.03(a) and
3.03(b) of this Agreement, with respect to the foreign counsel legal opinions
Section 3.18 and 3.19 and such other matters relating to the Loan Parties, the
Loan Documents or the Transactions as the Administrative Agent shall reasonably
request. The Loan Parties requests each such counsel to deliver such opinions.
(c)    Corporate Authorization Documents. The Administrative Agent shall have
received such documents, incumbency certificates and/or other certificates as
the Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of each Loan Party, the authorization
of the Transactions and any other legal matters relating to the Loan Parties,
the Loan Documents or the Transactions, all in form and substance satisfactory
to the Administrative Agent and its counsel.
(d)    Closing Certificate. The Administrative Agent shall have received a
certificate, dated the Effective Date and signed by a Responsible Officer of the
Borrower Representative, confirming (i) compliance with the conditions set forth
in paragraphs (a) and (b) of Section 4.02 and (ii) compliance with the covenants
contained in Article VII on a Pro Forma basis after giving effect to the
Transactions for the four (4) fiscal quarter periods most recently ended prior
to the Effective Date and, in the case of clause (ii), setting forth reasonably
detailed calculations setting forth such compliance.
(e)    Fees. The Administrative Agent, the Joint Bookrunners and the Lead
Arrangers shall have received all fees and other amounts due and payable on or
prior to the Effective Date, including, to the extent invoiced, reimbursement or
payment of all out-of-pocket expenses (including fees, charges and disbursements
of counsel) required to be reimbursed or paid by any Loan Party hereunder or
under any other Loan Document.
(f)    Guaranty Agreements. The Administrative Agent shall have received the US
Guaranty Agreement executed by each Domestic Guarantor and the Foreign Guaranty
Agreement executed by each Foreign Guarantor.
(g)    Refinancing. The Administrative Agent shall have received evidence
satisfactory to it that the Refinancing shall have taken place (or shall take
place contemporaneously with the Effective Date).
(h)    Investment Policy. The Administrative Agent shall have received a copy of
IHS’s current approved investment policy.
(i)    Financial Statements. The Administrative Agent and the Joint Bookrunners
shall have received (i) the Audited Financial Statements, (ii) unaudited interim
consolidated financial statements of IHS and its Subsidiaries for each fiscal
quarter ended after the date of the latest applicable financial statements
delivered pursuant to clause (i) of this paragraph and at least 45 days before
the Effective Date and (iii) the Pro Forma Financial Statements; provided that
filing of the required financial statements on form 10-K and form 10-Q by IHS
will satisfy the foregoing requirements.

78





--------------------------------------------------------------------------------




(j)    Solvency Certificate. The Administrative Agent shall have received a
solvency certificate from a Financial Officer of IHS in form and substance
reasonably satisfactory to the Administrative Agent as to the solvency of IHS
and its Subsidiaries after giving effect to the Transactions.
(k)    USA Patriot Act. The Administrative Agent shall have received all
documentation and other information at least five days prior to the Effective
Date necessary to enable the Administrative Agent and the Lenders to identify
each Borrower and each other Loan Party to the extent required for compliance
with the Patriot Act or other “know your customer” and anti-money laundering
rules and regulations.
(l)    Term Loan Credit Agreement. The Administrative Agent shall have received
evidence that the Term Loan Credit Agreement have been executed and delivered
and shall have become effective.
The Administrative Agent shall notify the Borrower Representative and the
Lenders of the Effective Date, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 10.02) at or prior to 3:00 P.M., New York City time, on
October 31, 2014 (and, in the event such conditions are not so satisfied or
waived, the Commitments shall terminate at such time).
Section 4.02    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to receipt of the request therefor in
accordance herewith and to the satisfaction of the following conditions:
(a)    Representations and Warranties. The representations and warranties of
each Loan Party set forth in the Loan Documents shall be true and correct in all
material respects (or, in the case of any representation and warranty qualified
by materiality, in all respects) on and as of the date of such Borrowing after
giving effect to the Loans made on such date or the date of issuance, amendment,
renewal or extension of such Letter of Credit, after giving effect to the
issuance, amendment, renewal or extension of such Letter of Credit on such date,
as applicable, except to the extent such representations and warranties
specifically relate to any earlier date in which case such representations and
warranties shall have been true and correct in all material respects as of such
earlier date (or, in the case of any representation and warranty qualified by
materiality, in all respects as of such earlier date).
(b)    No Default. At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall exist.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

79





--------------------------------------------------------------------------------




ARTICLE V
AFFIRMATIVE COVENANTS
Until the Loan Obligations have been Fully Satisfied, IHS covenants and agrees
with the Lenders that:
Section 5.01    Financial Statements and Other Information. IHS will furnish to
the Administrative Agent and each Lender:
(a)    Annual Audit. Within 90 days after the end of each fiscal year of IHS,
its audited consolidated balance sheets and related statements of operations,
cash flows and stockholders’ equity as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Ernst & Young LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
IHS and its Subsidiaries on a Consolidated basis in accordance with GAAP
consistently applied;
(b)    Quarterly Financial Statements. Within 45 days after the end of each of
the first three fiscal quarters of each fiscal year of IHS, its consolidated
balance sheet and related statements of operations, cash flows and stockholders’
equity as of the end of and for such fiscal quarter and the then elapsed portion
of the fiscal year, setting forth in each case in comparative form the figures
for the corresponding period or periods of (or, in the case of the balance
sheet, as of the end of) the previous fiscal year, all certified by one of its
Financial Officers as presenting fairly in all material respects the financial
condition and results of operations of IHS and its Subsidiaries on a
Consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;
(c)    Compliance Certificate. Concurrently with any delivery of financial
statements under clause (a) or (b) above, a certificate in substantially the
form of Exhibit B hereto of a Financial Officer of IHS (which delivery may,
unless the Administrative Agent, or a Lender requests executed originals, be by
electronic communication including fax or email and shall be deemed to be an
original authentic counterpart thereof for all purposes): (i) certifying as to
whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Article VII and (iii) stating whether any change in GAAP or in
the application thereof has occurred since the date of IHS’s audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;
(d)    Management Report. Concurrently with the delivery of the quarterly and
annual financial statements set forth in subsections (a) and (b) above, a copy
of any material management report, letter or similar writing furnished to IHS by
the accountants in respect of IHS’s systems, operations, financial condition or
properties.

80





--------------------------------------------------------------------------------




(e)    Public Reports. Promptly after the same become publicly available, copies
of all periodic and other reports, proxy statements and other materials filed by
IHS or any Subsidiary with the Securities and Exchange Commission, the Ontario
Securities Commission, any other provincial Securities Commission or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national or provincial securities exchange, or
distributed by IHS to its shareholders generally, other than any Securities and
Exchange Commission Form 4 filed by IHS or any Subsidiary;
(f)    Investment Policy. Promptly after the same becomes effective, copies of
all modifications to IHS’s approved investment policy; and
(g)    Additional Information. Promptly following any request therefor, such
other information regarding the operations, business affairs and financial
condition of IHS or any Subsidiary, or compliance with the terms of any Loan
Document, as the Administrative Agent or any Lender may reasonably request.
Documents required to be delivered pursuant to this Section 5.01 (to the extent
any such documents are included in materials otherwise filed with the Securities
and Exchange Commission, or any Governmental Authority succeeding to any or all
of the functions of said Commission) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which IHS
posts such documents, or provides a link thereto on IHS’s website; or (ii) on
which such documents are posted on IHS’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third party website or whether sponsored by the
Administrative Agent).
The Borrowers hereby acknowledge that (i) the Administrative Agent and/or the
Lead Arrangers may, but shall not be obligated to, make available to the Lenders
materials and/or information provided by or on behalf of the Borrowers hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on Debt
Domain, IntraLinks, Syndtrak, ClearPar, or another similar electronic system
(the “Platform”) and (ii) certain of the Lenders (each, a “Public Lender”) may
have personnel who do not wish to receive material non-public information with
respect to the Borrowers or their Affiliates, or the respective securities of
any of the foregoing, and who may be engaged in investment and other
market-related activities with respect to such Persons’ securities. The
Borrowers hereby agree that so long as the Borrowers are the issuer of any
outstanding debt or equity securities that are registered or issued pursuant to
a private offering or is actively contemplating issuing any such securities (i)
all Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (ii) by
marking Borrower Materials “PUBLIC,” the Borrowers shall be deemed to have
authorized the Administrative Agent, the Lead Arrangers and the Lenders to treat
such Borrower Materials as not containing any material non-public information
with respect to the Borrowers or their securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 10.12); (iii) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side

81





--------------------------------------------------------------------------------




Information;” and (iv) the Administrative Agent and the Lead Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”
Section 5.02    Notices of Material Events. IHS will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
(a)    Default. The occurrence of any Default;
(b)    Notice of Proceedings. The filing or commencement of any action, suit or
proceeding by or before any arbitrator or Governmental Authority against or
affecting IHS or any Affiliate thereof that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;
(c)    ERISA Event. The occurrence of any ERISA Event (or similar events under
any Foreign Plan, including Termination Events) that, alone or together with any
other ERISA Events or Termination Events that have occurred, could reasonably be
expected to result in liability of IHS and its Subsidiaries in an aggregate
amount exceeding an amount that if paid could reasonably be expected to result
in a Material Adverse Effect; and
(d)    Material Adverse Effect. Any other development that results in, or could
reasonably be expected to result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of IHS setting forth the details
of the event or development requiring such notice and any action taken or
proposed to be taken with respect thereto.
Section 5.03    Existence; Conduct of Business. IHS will, and will cause each
Loan Party to, do or cause to be done all things necessary to preserve, renew
and keep in full force and effect its legal existence; provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03. IHS will, and will cause each
Subsidiary (other than an Immaterial Subsidiary) to, do or cause to be done all
things necessary to preserve, renew and keep in full force and effect the
rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and trade names except to the extent that the failure to so preserve,
renew and keep in full force and effect any of the foregoing could not
reasonably be expect to result in a Material Adverse Effect.
Section 5.04    Payment of Obligations; Non-Qualifying Bank Creditor Rules. IHS
will, and will cause each Subsidiary to, pay its Material Indebtedness and other
material obligations, including material Tax liabilities, before the same shall
become delinquent or in default, except where (a) the validity or amount thereof
is being contested in good faith by appropriate actions, (b) IHS or such
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP, (c) such contest effectively suspends collection of the
contested obligation and the enforcement of any Lien securing such obligation
and (d) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse

82





--------------------------------------------------------------------------------




Effect. IHS Global S.A. shall at all times ensure that it is in compliance with
the Non-Qualifying Bank Creditor Rules.
Section 5.05    Insurance. IHS will, and will cause each Subsidiary to,
maintain, with financially sound and reputable insurance companies (including
captive insurers) insurance in such amounts (with no greater risk retention) and
against such risks as are customarily maintained by companies of established
repute engaged in the same or similar businesses operating in the same or
similar locations. IHS will furnish to the Lenders, upon request of the
Administrative Agent, information in reasonable detail as to the insurance so
maintained.
Section 5.06    Books and Records and Inspection. IHS will, and will cause each
Subsidiary to, keep proper books of record and account in which full, true and
correct entries are made of all dealings and transactions in relation to its
business and activities. IHS will, and will cause each Subsidiary to, permit any
representatives designated by the Administrative Agent (and, when a Default
exists, any Lender), upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times during normal business hours and as
often as reasonably requested; provided that, as long as no Default then exists,
the Administrative Agent will not be permitted to physically inspect the
properties of IHS and its Subsidiaries more than twice in any calendar year.
Section 5.07    Compliance with Laws. IHS will, and will cause each Subsidiary
to, comply with all laws, rules, regulations and orders of any Governmental
Authority applicable to it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
Section 5.08    Use of Proceeds. The proceeds of the Loans will be used only for
(a) the payment of fees and expenses payable in connection with the
Transactions, (b) to finance a portion of the Refinancing, (c) to finance
acquisitions and Restricted Payments permitted hereby and (d) for other general
corporate purposes of IHS and its Subsidiaries. No part of the proceeds of any
Loan will be used, whether directly or indirectly, for any purpose that entails
a violation of any of the Regulations of the Board, including Regulations G, U
and X.
Section 5.09    Joinder of Subsidiaries to the Guaranty Agreements.
(a)    Joinder Tests. Within 45 days after the end of each fiscal quarter, IHS
shall make the calculations to determine whether: (i) all Domestic Subsidiaries
who are Material Subsidiaries are party to the US Guaranty Agreement; (ii) all
Foreign Subsidiaries who are Material Subsidiaries are party to the Foreign
Guaranty Agreement; (iii) all Domestic Subsidiaries who Guarantee, or who are
required to Guarantee, all or any portion of the “Obligations” (as defined in
the Term Loan Credit Agreement and the 2012 Credit Agreement) or who are or are
required to be guarantors under the Permitted Capital Markets Debt Indenture, or
who are borrowers under the Term Loan Credit Agreement or the 2012 Credit
Agreement or issuers under the Permitted Capital Markets Debt Indenture are
party to the US Guaranty Agreement; and (iv) if the Aggregation Test was
satisfied as of such fiscal quarter end. The “Aggregation Test” shall be deemed
to be satisfied as of a fiscal quarter end if the combined

83





--------------------------------------------------------------------------------




total revenue of the Subsidiaries who are Guarantors plus the unconsolidated
revenues of all the Borrowers, each as determined for the four fiscal quarters
then ended, is equal to or greater than 70% of IHS’s consolidated total revenue
for such period. IHS shall be in violation of the Aggregation Test even if all
Subsidiaries are party to the Guaranty Agreements other than Subsidiaries
excluded under paragraph (e) of this Section unless one or more of such excluded
Subsidiaries are added as Borrowers hereunder and after giving effect to such
joinder the Aggregation Test is satisfied.
(b)    Joinder of Domestic Subsidiaries. If as of a fiscal quarter end a
Domestic Subsidiary that is not party to the US Guaranty Agreement (i) is a
Material Subsidiary, or (ii) Guarantees or is required to Gurantee all or any
portion of the “Obligations” (as defined in the Term Loan Credit Agreement and
the 2012 Credit Agreement) or is or is required to be a guarantor under the
Permitted Capital Markets Debt Indenture, or is a borrower under the Term Loan
Credit Agreement or the 2012 Credit Agreement or issuer under the Permitted
Capital Markets Debt Indenture, then promptly in the case of clause (ii) and
within 45 days after the end of such fiscal quarter in the case of clause (i)
but subject to paragraph (e) of this Section, IHS shall: (i) cause each such
Subsidiary to become a party to the US Guaranty Agreement pursuant to the
execution and delivery of a Subsidiary Joinder Agreement (as defined in the US
Guaranty); (ii) cause each such Subsidiary to execute and/or deliver such other
documentation as the Administrative Agent may reasonably request to evidence the
authority of each such Subsidiary to execute, deliver and perform the US
Guaranty Agreement and to evidence the existence and good standing of each such
Subsidiary; and (iii) deliver a favorable written opinion (addressed to the
Administrative Agent and the Lenders) of counsel to each such Subsidiary
covering the matters set forth in Sections 3.01, 3.02, 3.03(a) and 3.03(b) of
this Agreement and such other matters relating to each such Subsidiary and the
Loan Documents as the Administrative Agent shall reasonably request. IHS
requests each such counsel to deliver such opinions. In addition, as promptly as
possible and without giving effect to the 45 days mentioned above, IHS will
cause each Domestic Subsidiary which is not a party to the US Guaranty Agreement
which is a guarantor, borrower or issuer, as applicable, under the Term Loan
Credit Agreement, the 2012 Credit Agreement or the Permitted Capital Markets
Debt Indenture to comply promptly with the requirements of clauses (i)-(ii) of
the preceding sentence.
(c)    Joinder of Foreign Subsidiaries. If as of a fiscal quarter end a Foreign
Subsidiary that is not party to the Foreign Guaranty Agreement is determined to
be a Material Subsidiary, then within 45 days after the end of such fiscal
quarter but subject to paragraph (e) of this Section, IHS shall: (i) cause each
such Subsidiary to become a party to the Foreign Guaranty Agreement pursuant to
the execution and delivery of a Subsidiary Joinder Agreement (as defined in the
Foreign Guaranty); (ii) cause each such Subsidiary to execute and/or deliver
such other documentation as the Administrative Agent may reasonably request to
evidence the authority of each such Subsidiary to execute, deliver and perform
the Foreign Guaranty Agreement and to evidence the existence and good standing
of each such Subsidiary; and (iii) deliver a favorable written opinion
(addressed to the Administrative Agent and the Lenders) of counsel to each such
Subsidiary covering the matters set forth in Sections 3.01, 3.02, 3.03(a),
3.03(b), 3.18 and 3.19 of this Agreement and such other matters relating to each
such Subsidiary

84





--------------------------------------------------------------------------------




and the Loan Documents as the Administrative Agent shall reasonably request. IHS
requests each such counsel to deliver such opinions.
(d)    Joinder Under the Aggregation Test. If as of the end of any fiscal
quarter, the Aggregation Test is not satisfied, then within 45 days after the
end of such fiscal quarter, IHS shall cause such number of Subsidiaries to join
into one or both of the Guaranty Agreements in accordance with the requirements
of paragraphs (c) or (d) of this Section so that after giving effect thereto the
Aggregation Test is satisfied.
(e)    Limit on Joinder of Foreign Subsidiaries and Joint Ventures.
Notwithstanding the other paragraphs of this Section: (i) no Foreign Subsidiary
(including any Material Subsidiary) shall be required to be joined as a Foreign
Guarantor if such joinder would result in IHS or any Subsidiary experiencing
material adverse tax consequences and (ii) no Subsidiary (including any Material
Subsidiary) that is not 100% owned by IHS or one of its Subsidiaries shall be
required to be joined as a Guarantor if the terms of the agreement under which
such Subsidiary was created prohibits it from entering into a Guarantee without
the consent of the other joint venture party in each case unless such Subsidiary
is a borrower, issuer or guarantor under the Term Loan Credit Agreement, the
2012 Credit Agreement or the Permitted Capital Markets Debt Indenture.
Section 5.10    Further Assurances. IHS will, and will cause each other Loan
Party to, execute any and all further documents, agreements and instruments, and
take all such further actions, which may be required under any applicable law,
or which the Administrative Agent or the Required Lenders may reasonably
request, to effectuate the transactions contemplated by the Loan Documents, all
at the expense of the Loan Parties.
Section 5.11    Anti-Corruption Laws. IHS will, and will cause each Subsidiary
to, conduct its businesses in compliance with applicable Anti-Corruption Laws in
all material respects and maintain policies and procedures designed to promote
and achieve compliance with such laws.


ARTICLE VI
NEGATIVE COVENANTS
Until the Loan Obligations have been Fully Satisfied, IHS covenants and agrees
with the Lenders that:
Section 6.01    Indebtedness. IHS will not, nor will it permit any Subsidiary
to, create, incur, assume or permit to exist any Indebtedness, except:
(a)    Indebtedness created under the Loan Documents;
(b)    Indebtedness existing on the Effective Date and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof (except by an amount equal to unpaid accrued interest
and premium thereon plus other

85





--------------------------------------------------------------------------------




reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such extension, renewal or replacement and by an amount equal to
any existing commitments unutilized thereunder) or result in an earlier maturity
date or decreased weighted average life thereof as long as: (i) such
Indebtedness in any individual case has an outstanding principal balance of
$1,000,000 or less or (ii) to the extent the Indebtedness exceeds the limits in
the immediately preceding clause (i), such Indebtedness is described on Schedule
6.01 hereto or is permitted by clauses (g) or (h) of this Section 6.01 or
Section 6.04(c);
(c)    Indebtedness of any Subsidiary to IHS, of IHS to any Subsidiary or of any
Subsidiary to any other Subsidiary; provided that: (i) such Indebtedness must be
incurred in the ordinary course of business or incurred to finance general
corporate needs; and (ii) the sum of (x) the aggregate outstanding amount of all
of the obligations of Non-Loan Parties Guaranteed by the Loan Parties pursuant
to clause (d) below plus (y) the aggregate outstanding principal amount of all
of the loans and advances made to Non-Loan Parties by any Loan Party after the
Effective Date plus (z) the aggregate amount of all amounts extended after the
Effective Date to acquire Equity Interests in or otherwise make capital
contributions to Non-Loan Parties by Loan Parties (such sum the “Non-Loan Party
Amount”) shall not at any time exceed an aggregate amount equal to the sum of
the following (which sum is herein the “Permitted Non-Loan Party Amount”): (A)
$25,000,000 with respect to any one Non-Loan Party and $50,000,000 for all
Non-Loan Parties plus (B) the sum of the following: (1) the aggregate
outstanding principal amount of all of such loans and advances made under the
permissions of Section 6.04(j); plus (2) the aggregate amount of all such Equity
Interest acquisitions and capital contributions made after the Effective Date
under the permissions of Section 6.04(j) (to provide clarity to the proper
interpretation of the provisions of this clause (c) and the other applicable
provisions of this Agreement, the Loan Parties may make loans and advances to
Non-Loan Parties after the Effective Date, Guarantee Indebtedness of Non-Loan
Parties and acquire Equity Interests of and make capital contributions in
Non-Loan Parties: (x) subject to and in accordance with the $25,000,000 and
$50,000,000 limit established under this Section 6.01(c)(ii)(A), as such limits
are carried through Section 6.01(d) and Sections 6.04(a), (b) and (e); and (y)
independent of the such limits, under the broader permissions of Section 6.04(j)
if the conditions to such permissions are satisfied);
(d)    Guaranties by IHS of Indebtedness or other obligations of any Subsidiary
and by any Subsidiary of Indebtedness or other obligations of IHS or any other
Subsidiary; provided that the Non-Loan Party Amount shall not exceed the
Permitted Non-Loan Party Amount;
(e)    Indebtedness of IHS or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof; provided that (i) such Indebtedness is incurred prior to or within 90
days after such acquisition or the completion of such construction or
improvement and (ii) prior to the incurrence or assumption of any Indebtedness
under this paragraph (e): (A) IHS shall have

86





--------------------------------------------------------------------------------




determined that it will be in compliance with the covenants contained in Article
VII on a Pro Forma basis for the four (4) fiscal quarter period then most
recently ended (provided that if the indebtedness to be incurred is in
connection with an acquisition permitted by Section 6.04(h) and if an Elevated
Leverage Period is not then in effect, then IHS may determine compliance on a
Pro Forma basis assuming an Elevated Leverage Period was in effect as of the end
of such four (4) fiscal quarter period so long as IHS has the ability to elect
the current fiscal quarter as a Trigger Quarter) and (B) no Default shall exist
or result therefrom;
(f)    Indebtedness arising in connection with Hedge Agreements permitted by
Section 6.06;
(g)    Unsecured Indebtedness for borrowed money, in addition to the
Indebtedness otherwise permitted hereby, of any Subsidiary; provided that (i)
the aggregate principal amount of Indebtedness permitted by this paragraph (g)
shall not exceed $100,000,000 at any time outstanding; and (ii) no Loan Party
may extend credit to any Non-Loan Party under the permissions of this paragraph
(g);
(h)    In addition to the Indebtedness otherwise permitted hereby and
notwithstanding any limits imposed by the other permissions of this Section
6.01, unsecured Indebtedness for borrowed money owed by IHS; provided that at
the time of the incurrence of any Indebtedness under this paragraph (h): (i) IHS
shall have determined that it will be in compliance with the covenants contained
in Article VII on a Pro Forma basis for the four (4) fiscal quarter period then
most recently ended (provided that if the indebtedness to be incurred is in
connection with an acquisition permitted by Section 6.04(h) and if an Elevated
Leverage Period is not then in effect, then IHS may determine compliance on a
Pro Forma basis assuming an Elevated Leverage Period was in effect as of the end
of such four (4) fiscal quarter period so long as IHS has the ability to elect
the current fiscal quarter as a Trigger Quarter) and (ii) no Default shall exist
or result therefrom;
(i)    Indebtedness under the Term Loan Credit Agreement or the 2012 Credit
Agreement and extensions, renewals and replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof or result in an
earlier maturity date or decreased weighted average life thereof; and
(j)    Permitted Capital Markets Debt and unsecured extensions, renewals and
replacements of any such Indebtedness incurred by IHS (which may be guaranteed
by the Subsidiaries allowed to guarantee Permitted Capital Markets Debt) that do
not increase the outstanding principal amount thereof or result in an earlier
maturity date or decreased weighted average life thereof.
IHS will not permit any Domestic Subsidiary to be a guarantor or borrower under
the Term Loan Credit Agreement, the 2012 Credit Agreement or the Permitted
Capital Markets Debt unless such Domestic Subsidiary is a Guarantor under the US
Guaranty Agreement.
Section 6.02    Liens. IHS will not, nor will it permit any Subsidiary to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by

87





--------------------------------------------------------------------------------




it, or assign or sell any income or revenues (including accounts receivable) or
rights in respect of any thereof, except:
(a)    Liens granted to the Administrative Agent in favor of the Credit Parties;
(b)    Permitted Encumbrances;
(c)    any Lien on any asset of IHS or any Subsidiary existing on the Effective
Date; provided that (i) such Lien shall not apply to any other asset of IHS or
any Subsidiary; (ii) such Lien shall secure only those obligations which it
secures on the date hereof and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof; and (iii) either
(A) the book value of the asset encumbered by any such Lien does not exceed
$3,000,000 and the aggregate book value of all assets encumbered by such Liens
existing on the Effective Date does not exceed $10,000,000 or (B) such Lien is
described on Schedule 6.02 hereto or otherwise permitted by clauses (d), (e) or
(f) of this Section 6.02;
(d)    any Liens on property or assets of a Subsidiary to secure obligations to
a Loan Party;
(e)    Liens on fixed or capital assets acquired, constructed or improved by IHS
or any Subsidiary securing Indebtedness permitted by paragraph (e) of Section
6.01;
(f)    Liens securing the “Obligations” (as defined in the Term Loan Credit
Agreement and the 2012 Credit Agreement) of IHS and its Subsidiaries; provided
that the Obligations under the Loan Documents are secured by the same assets on
a pari passu basis pursuant to documentation acceptable to the Administrative
Agent; and
(g)    other Liens securing Indebtedness or other obligations; provided the
aggregate outstanding principal amount of such Indebtedness and other
obligations and the aggregate book value of all property secured thereby, in
each case, does not to exceed $100,000,000.
Section 6.03    Fundamental Changes. IHS will not, nor will it permit any
Subsidiary to, merge into or consolidate or amalgamate with any other Person, or
permit any other Person to merge into or consolidate or amalgamate with it, or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Default shall have occurred and be continuing:
(a)    any Loan Party may merge or amalgamate into any other Loan Party;
provided that (i) if one of such Loan Parties is IHS, IHS shall be the
continuing or surviving Person, (ii) if one of such Loan Parties is a Borrower
(and none of the applicable Loan Parties is IHS), the Borrower (or one of the
Borrowers if they should both be Borrowers) shall be the continuing or surviving
Person and (iii) if a Loan Party is not the continuing or surviving Person, the
Non-Loan Party Amount will not exceed the Permitted Non-Loan Party Amount;

88





--------------------------------------------------------------------------------




(b)    any Subsidiary that is not a Loan Party may merge or amalgamate into any
other Subsidiary; provided that if a Loan Party is not the continuing or
surviving Person, the Non-Loan Party Amount will not exceed the Permitted
Non-Loan Party Amount;
(c)    any Subsidiary may liquidate or dissolve if IHS determines in good faith
that such liquidation or dissolution is in the best interests of IHS and is not
materially disadvantageous to the Lenders and if such Subsidiary is a Loan
Party, after giving effect thereto, the Non-Loan Party Amount will not exceed
the Permitted Non-Loan Party Amount;
(d)    IHS or any Subsidiary may merge or amalgamate into another Person in an
acquisition permitted by Section 6.04(h); provided that if IHS is involved, it
shall be the continuing or surviving Person and if the Subsidiary involved is a
Loan Party, the Loan Party is the continuing or surviving Person or the
continuing or surviving Person shall become a Loan Party simultaneously with the
consummation of such transaction; and
(e)    any Subsidiary may merge into or consolidate with any Person in order to
consummate a disposition made in compliance with Section 6.05(c).
Neither IHS nor any US Borrower may reorganize in any jurisdiction outside the
United States.
IHS will not, nor will it permit any of its Subsidiaries to engage in any
material extent in any business other than businesses of the type conducted by
IHS and its Subsidiaries on the date of execution of this Agreement and
businesses reasonably related thereto.
Section 6.04    Investments, Loans, Advances, Guarantees and Acquisitions. IHS
will not nor will it permit any of Subsidiary to, purchase, hold or acquire
(including pursuant to any merger or amalgamation with any Person that was not a
wholly owned Subsidiary prior to such merger or amalgamation) any Equity
Interests in or evidences of indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, Guarantee any obligations of, or make
or permit to exist any investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person constituting a business unit, except:
(a)    Equity Interests in Subsidiaries formed or created by IHS or a Subsidiary
after the Effective Date; provided that the Non-Loan Party Amount shall at no
time exceed the Permitted Non-Loan Party Amount;
(b)    loans and advances made after the Effective Date by IHS to any Subsidiary
or by any Subsidiary to IHS or any other Subsidiary; provided that the Non-Loan
Party Amount shall at no time exceed the Permitted Non-Loan Party Amount;
(c)    Equity Interests in Subsidiaries owned as of the Effective Date; loans
and advances outstanding on the Effective Date made by any Loan Party or any
other Subsidiary to any Loan Party; loans and advances outstanding on the
Effective Date made by any Loan Party to any Non-Loan Party in an aggregate
amount for all such loans and advances not exceeding

89





--------------------------------------------------------------------------------




$10,000,000; and investments existing on the Effective Date other than those
listed in this clause (c) (the “other investments”) as long as: (i) the book
value of such other investments does not exceed $5,000,000 in any individual
case and the aggregate book value of all such other investments outstanding on
the Effective Date does not exceed $15,000,000 or (ii) to the extent the limits
in clause (i) are exceeded, such other investments are described on Schedule
6.04 hereto or are permitted by clauses (d), (f) or (g) of this Section 6.04;
(d)    investments made in accordance with IHS’s approved investment policy as
it exists from time to time;
(e)    Guarantees by IHS of Indebtedness or other obligations of any Subsidiary
or by any Subsidiary of Indebtedness or other obligations of IHS or of any other
Subsidiary; provided that the Non-Loan Party Amount shall at no time exceed the
Permitted Non-Loan Party Amount;
(f)    Hedge Agreements permitted by Section 6.06;
(g)    loans and advances to officers, directors, and employees of IHS and its
Subsidiaries made in the ordinary course of business up to a maximum of: (i)
with respect to loans and advances made for travel and entertainment expenses,
$5,000,000 in the aggregate at any one time outstanding and (ii) with respect to
loans and advances for other purposes, $1,000,000 in the aggregate at any one
time outstanding;
(h)    in addition to the other Equity Interests that IHS or a Subsidiary may
purchase, hold or acquire and the purchases and acquisition of assets permitted
by this Section 6.04 and notwithstanding any limits imposed by the other
permissions of this Section 6.04, IHS or a Subsidiary may purchase, hold or
acquire (including pursuant to a merger) all the Equity Interests in a Person
who is not a Subsidiary and may purchase or otherwise acquire (in one
transaction or a series of transactions) all or substantially all of the assets
of any other Person who is not a Subsidiary or all or substantially all of the
assets of a division or branch of such Person, if, at the time each such
acquisition is consummated:
(i)    Default. No Default exists or would result therefrom;
(ii)    Pro Forma Compliance. IHS shall have determined that it will be in
compliance with the covenants contained in Article VII on a Pro Forma basis for
the four (4) fiscal quarter period then most recently ended and if an Elevated
Leverage Period is not then in effect, IHS may assume that an Elevated Leverage
Period was in effect as of the end of such period if IHS has the ability to
elect the current fiscal quarter as a Trigger Quarter;
(iii)    Delivery and Notice Requirements. IHS shall be required to comply with
the notice and delivery requirements under this clause (iii) in the event that:
(A) the cash consideration to be paid for the acquisition in question exceeds
$200,000,000 and (B) the Leverage Ratio as calculated for the four (4) fiscal
quarter period then most recently ending on a Pro Forma basis exceeds 3.00 to
1.00. If one or

90





--------------------------------------------------------------------------------




more of the conditions in the foregoing clauses (A) and (B) do not exist with
respect to an acquisition, IHS is not required to comply with the notice and
delivery requirements of this clause (iii) with respect to the acquisition in
question. If IHS is required to comply with the notice and delivery requirement
under this clause (iii), then IHS shall provide to Administrative Agent, within
10 Business Days following the consummation of the acquisition, the following:
(A) notice of the acquisition, (B) the most recent financial statements of the
Target that IHS has available, (C) copies of the applicable purchase agreement
and copies of such other documentation and information relating to the Target
and the acquisition as Administrative Agent may reasonably request, and (D) a
certificate signed by a Financial Officer of IHS certifying: (1) to the
calculations demonstrating IHS’s compliance with paragraph (h)(ii) of this
Section; (2) that after giving effect to the acquisition in question, all
representations and warranties contained in the Loan Documents which are not
qualified by a materiality standard will be true and correct in all material
respects and all representations and warranties contained in the Loan Documents
which are qualified by a materiality standard will be true and correct in all
respects, in each case, as of the date of the closing of the acquisition with
the same force and effect as if such representations and warranties had been
made on and as of such date, except to the extent that such representations and
warranties relate specifically to another date and (3) that no Default exists or
will result from the acquisition;
(iv)    Same Line of Business. The business acquired in the acquisition is a
business of the type conducted by IHS and its Subsidiaries on the Effective Date
or a business reasonably related thereto;
(v)    No Contested Acquisitions. The proposed acquisition shall have been
approved by the Board of Directors of the Target (or similar governing body if
the Target is not a corporation) and no Person shall have commenced legal
proceedings to oppose the acquisition;
(vi)    Joinder of Subsidiary. If a Material Subsidiary is acquired or created
in connection with such acquisition, such Material Subsidiary shall be joined as
a Guarantor within 60 days of the closing of the acquisition in the same manner
as a Subsidiary is joined pursuant to Section 5.09;
(i)    [reserved]; and
(j)    in addition to the other investments, loans and advances otherwise
permitted by this Section 6.04 and notwithstanding any limits imposed by the
other permissions of this Section 6.04, IHS or any Subsidiary may purchase, hold
or acquire any Equity Interests in or evidences of indebtedness or other
securities (including any option, warrant or other right to acquire any of the
foregoing) of, make or permit to exist any loans or advances to or make or
permit to exist any investment or any other interest in, any other Person
(including any of the foregoing with respect to a Non-Loan Party) in each case,
in a transaction that does not constitute an acquisition governed by paragraph
(h) of this Section as long as at the time any such investment, loan or advance
is made:

91





--------------------------------------------------------------------------------




(i)    Default. No Default exists or would result therefrom; and
(ii)    Pro Forma Compliance. IHS shall have determined that it will be in
compliance with the covenants contained in Article VII on a Pro Forma basis for
the four (4) fiscal quarter period then most recently ended and if an Elevated
Leverage Period is not then in effect, IHS may assume that an Elevated Leverage
Period was in effect as of the end of such period if IHS has the ability to
elect the current fiscal quarter as a Trigger Quarter.
Section 6.05    Asset Sales. IHS will not, nor will it permit any Subsidiary to,
sell, transfer, lease or otherwise dispose of any asset, including any Equity
Interest owned by it, except:
(a)    sales in the ordinary course of business of inventory, used or surplus
equipment and investments made or held in compliance with the requirements of
Section 6.04;
(b)    sales, transfers and dispositions to IHS or any Subsidiary so long as
after giving effect thereto the Non-Loan Party Amount will not exceed the
Permitted Non-Loan Party Amount) and other sales, transfers and dispositions
permitted by clauses (a)-(d) of Section 6.03; and
(c)    other sales, transfers and other dispositions of assets (other than
Equity Interests in a Material Subsidiary) that are not permitted by any other
clause of this Section as long as no Default shall exist or would result and
either: (i) the Person so disposing of the asset under the permissions of this
paragraph (c) applies the Net Proceeds from such event, within 365 days after
receipt of such Net Proceeds, to make an acquisition permitted hereby or
otherwise to acquire real property, equipment, other tangible assets or
intellectual property to be used in the business of such Person or (ii) to the
extent such Net Proceeds are not so reinvested, then the aggregate fair market
value or book value, whichever is greater, of the assets sold, transferred or
otherwise disposed of in reliance upon this paragraph (c) which are not
reinvested under the requirement of clause (i) shall not exceed an aggregate
amount equal to $50,000,000;
provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by clauses (a) or (b) above) shall be made
for fair value.
Section 6.06    Hedge Agreements. IHS will not nor will it permit any Subsidiary
to, enter into any Hedge Agreement, except (a) Hedge Agreements entered into to
hedge or mitigate risks to which IHS or a Subsidiary has actual exposure
(including any Hedge Agreements enter into in connection with the issuance of
any permitted Indebtedness that is convertible to Equity Interests but not
including any other Hedge Agreement entered into with respect to Equity
Interests), and (b) Hedge Agreements entered into in order to effectively cap,
collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of IHS or a Subsidiary.

92





--------------------------------------------------------------------------------




Section 6.07    Restricted Payments. IHS will not, nor will it permit any
Subsidiary to, declare or make, or agree to pay or make, directly or indirectly,
any Restricted Payment, or incur any obligation (contingent or otherwise) to do
so, except:
(a)    IHS may declare and pay dividends with respect to its capital stock
payable solely in additional shares of its common stock;
(b)    Subsidiaries may declare and pay dividends ratably with respect to their
Equity Interests;
(c)    IHS may declare and make any other Restricted Payments (in addition to
Restricted Payments permitted by clauses (a) and (d) of this Section 6.07),
provided, that
(i)    Default. No Default exists or would result therefrom; and
(ii)    Pro Forma Compliance. IHS shall have determined that it will be in
compliance with the covenants contained in Article VII on a Pro Forma basis for
the four (4) fiscal quarter period then most recently ending; and
(d)    IHS may repurchase or cancel its Equity Interests related to Taxes on
employee equity plans in an aggregate amount of up to $125,000,000 per fiscal
year so long as no Default exists or would result therefrom.
Section 6.08    Transactions with Affiliates. IHS will not, nor will it permit
any Subsidiary to, sell, lease or otherwise transfer any property or assets to,
or purchase, lease or otherwise acquire any property or assets from, or
otherwise engage in any other transactions with, any of its Affiliates, except
(a) transactions in the ordinary course of business and are at prices and on
terms and conditions no less favorable to IHS or such Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties, (b) transactions
between or among Subsidiaries not involving any other Affiliate; (c) any
Restricted Payment permitted by Section 6.07; and (d) payment of customary and
reasonable directors fees to directors who are not employees of IHS or any
Affiliate.
Section 6.09    Restrictive Agreements. IHS will not, nor will it permit any
Subsidiary to, directly or indirectly, enter into, incur or permit to exist any
agreement or other arrangement that prohibits, restricts or imposes any
condition upon: (a) the ability of IHS or any Subsidiary to create, incur or
permit to exist any Lien upon any of its property or assets, or (b) the ability
of any Subsidiary to pay dividends or other distributions with respect to any
shares of its capital stock or to make or repay loans or advances to IHS or any
other Subsidiary or to Guarantee Indebtedness of IHS or any other Subsidiary;
provided that (i) the foregoing shall not apply to restrictions and conditions
existing on the date hereof identified on Schedule 6.09 (but shall apply to any
extension or renewal of, or any amendment or modification expanding the scope
of, any such restriction or condition), (ii) the foregoing shall not apply to
customary restrictions and conditions contained in agreements relating to the
sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder, (iii) clause (a) of the foregoing shall not apply to
restrictions or

93





--------------------------------------------------------------------------------




conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness; (iv) clause (a) of the foregoing shall not
apply to customary provisions in leases and other contracts restricting the
assignment thereof; (v) clause (a) of the foregoing shall not apply to
restrictions or conditions set forth in the Permitted Capital Markets Debt
Indenture as long as such restrictions or conditions are no more restrictive
than those existing on the Effective Date; and (vi) the foregoing shall not
apply to restrictions or conditions imposed by any agreement relating to
Indebtedness permitted by this Agreement if such restrictions or conditions are
no more restrictive than the restrictions and conditions contained herein and
would permit IHS and its Subsidiaries to grant Liens to the Administrative Agent
for the benefit of the Credit Parties to secure the Obligations (provided the
Term Loan Credit Agreement and the 2012 Credit Agreement may contain
restrictions of the type described in clause (a) of the foregoing if such
restrictions allow the Obligations to be secured as long as the obligations
under the Term Loan Credit Agreement and the Permitted Capital Markets Debt
Indenture are secured equally and ratably on terms satisfactory to the
Administrative Agent).
Section 6.10    Change in Fiscal Year. No Borrower will change the manner in
which either the last day of its fiscal year or the last days of the first three
fiscal quarters of its fiscal year is calculated without the consent of the
Administrative Agent (which the Administrative Agent may give or withhold
without the consent or agreement of any of the Lenders and which consent may not
be unreasonably withheld); provided that the foregoing shall not be applicable
to any Person, the Equity Interest of which are acquired by IHS or a Subsidiary
that becomes a Borrower after the Effective Date if such change is made so that
the last day of such Borrower’s fiscal year or the last days of the first three
fiscal quarters of such Borrower’s fiscal year coincides with that of IHS.
Section 6.11    Anti-Corruption Laws and Sanctions. No Borrowing will be made
nor the proceeds thereof used directly or indirectly (a) for the purpose of
funding payments to any officer or employee of a Governmental Authority, or any
Person controlled by a Governmental Authority, or any political party, official
of a political party, candidate for political office, or anyone else acting in
an official capacity, in violation of applicable Anti-Corruption Laws or
otherwise in furtherance of an offer, payment, promise to pay, or authorization
of the payment or giving of money or anything else of value to any Person in
violation of Anti-Corruption Laws, (b) for the purpose of financing the
activities of or any transactions with any Sanctioned Person or Sanctioned
Country, or (c) in any other manner that would result in a violation of any
Sanctions applicable to any party hereto.


ARTICLE VII

FINANCIAL COVENANTS
Until the Loan Obligations have been Fully Satisfied, IHS covenants and agrees
with the Lenders that:

94





--------------------------------------------------------------------------------




Section 7.01    Interest Coverage Ratio. As of the last day of each fiscal
quarter, IHS will not permit the Interest Coverage Ratio calculated as of such
date to be less than 3.00 to 1.00.
Section 7.02    Leverage Ratio. As of the last day of each fiscal quarter, IHS
will not permit the Leverage Ratio calculated as of such date to exceed 3.50 to
1.00 (such maximum ratio, the “Maximum Leverage Ratio”).
Notwithstanding the foregoing, if, with respect to any fiscal quarter of IHS:
(a) IHS or any Subsidiary has entered into an acquisition permitted by Section
6.04(h) or Section 6.04(j) in such fiscal quarter and (b) the sum of the
consideration paid for such acquisition plus the aggregate consideration paid by
IHS and its Subsidiaries for all such acquisitions permitted by Section 6.04(h)
and Section 6.04(j) consummated during that same fiscal quarter and the
immediately preceding fiscal quarter, is equal to or greater than $100,000,000
(the requirements of clauses (a) and (b), herein the “Acquisition Threshold”),
then IHS may declare such fiscal quarter to be a Trigger Quarter, such election
to be made by IHS on or before the Election Date for such fiscal quarter. If IHS
has notified the Administrative Agent in writing that an Acquisition Threshold
has been achieved and has elected a Trigger Quarter or shall be deemed to have
selected a Trigger Quarter, then the Maximum Leverage Ratio shall be increased
to 3.75 to 1.00 during the related Elevated Leverage Period. Once a Trigger
Quarter is elected or deemed elected, no subsequent Trigger Quarter may be
elected or deemed elected by IHS unless and until the actual Leverage Ratio is
less than or equal to 3.50 to 1.00 as of the end of two consecutive fiscal
quarters of IHS after the election.
As used herein, the following terms have the following meanings:
“Election Date” means, with respect to any fiscal quarter, the date that is the
deadline for IHS’s delivery of the financial statements and the corresponding
compliance certificate required by Sections 5.01(a), (b) and (c).
“Elevated Leverage Period” means, with respect to any Trigger Quarter, the
period beginning with the first day of such Trigger Quarter and continuing until
and ending on the last day of the fiscal quarter of IHS (a) identified by IHS as
the end of the Elevated Leverage Period and (b) for which the actual Leverage
Ratio is less than or equal to 3.50 to 1.00; provided, that, in no event shall
any Elevated Leverage Period last longer than three consecutive fiscal quarters
(including the related Trigger Quarter).
“Trigger Quarter” means a fiscal quarter that IHS has designated in writing as
such and for which IHS has notified the Administrative Agent that an Acquisition
Threshold has been achieved; provided that with respect to any acquisition, a
Trigger Quarter shall be deemed to have been elected for the fiscal quarter
during which such acquisition was closed if IHS shall have assumed that an
Elevated Leverage Period existed when calculating Pro Forma compliance under
Section 6.01(e)(ii)(A), Section 6.01(h)(i), Section 6.04(h)(i) or Section
6.04(j)(ii).



95





--------------------------------------------------------------------------------




ARTICLE VIII

EVENTS OF DEFAULT
Section 8.01    Events of Default; Remedies. If any of the following events
(“Events of Default”) shall occur:
(a)    Principal Payment. Any Borrower shall fail to pay any principal of any
Loan or any reimbursement obligation in respect of any LC Disbursement when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or otherwise;
(b)    Interest and Fee Payments. Any Borrower shall fail to pay any interest on
any Loan or any fee or any other amount (other than an amount referred to in
clause (a) of this Section 8.01) payable under this Agreement or any other Loan
Document, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of five days;
(c)    Representation or Warranties. Any representation, warranty or
certification that is not qualified by a materiality standard and is made or
deemed made by or on behalf of any Loan Party in or in connection with any Loan
Document or any amendment or modification thereof or waiver thereunder, or in
any report, certificate, financial statement or other document furnished
pursuant to or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been incorrect in
any material respect when made or deemed made or any representation, warranty or
certification that is qualified by a materiality standard and is made or deemed
made by or on behalf of any Loan Party in or in connection with any Loan
Document or any amendment or modification thereof or waiver thereunder, or in
any report, certificate, financial statement or other document furnished
pursuant to or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been incorrect
when made or deemed made;
(d)    Covenant Violation; Immediate Default. IHS shall fail to observe or
perform any covenant, condition or agreement contained in Sections 5.01, 5.02,
5.03 (with respect to the existence of IHS or any Borrower) or 5.08 or in
Article VI or in Article VII;
(e)    Covenant Violation with Cure Period. Any Loan Party shall fail to observe
or perform any covenant, condition or agreement contained in any Loan Document
(other than those specified in clause (a), (b) or (d) of this Section 8.01), and
such failure shall continue unremedied for a period of 30 days after notice
thereof from the Administrative Agent to the Borrower Representative (which
notice will be given at the request of any Lender);
(f)    Cross Payment Default. IHS or any Subsidiary shall default in payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable beyond
any applicable period of notice and grace provide with respect thereto;

96





--------------------------------------------------------------------------------




(g)    Cross Covenant Default. Any event or condition occurs that results in any
Material Indebtedness becoming due prior to its scheduled maturity or that
enables or permits (with or without the giving of notice, the lapse of time or
both) the holder or holders of any Material Indebtedness or any trustee or agent
on its or their behalf to cause any Material Indebtedness to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity; provided that this clause (g) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness;
(h)    Involuntary Bankruptcy. An involuntary proceeding shall be commenced or
an involuntary petition or proposal shall be filed seeking (i) liquidation,
reorganization, dissolution, winding up, administration or other relief in
respect of IHS or any Material Subsidiary or its debts, or of a substantial part
of its assets, under any Federal, state, provincial or foreign examinership,
bankruptcy, arrangement, liquidation, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, interim
receiver, examiner, administrator, trustee, custodian, monitor, sequestrator,
conservator or similar official for IHS or any Material Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;
(i)    Voluntary Bankruptcy. IHS or any Material Subsidiary shall (i)
voluntarily commence any proceeding or file any petition or proposal seeking
liquidation, reorganization or other relief under any Federal, state, provincial
or foreign examinership, bankruptcy, arrangement (voluntary or by way of scheme
of arrangement or otherwise) insolvency, receivership, dissolution, winding up,
administration, liquidation or similar law now or hereafter in effect, (ii)
consent to the institution of, or fail to contest in a timely and appropriate
manner, any proceeding or petition described in clause (h) of this Section 8.01,
(iii) apply for or consent to the appointment of a receiver, interim receiver,
trustee, custodian, monitor, sequestrator, conservator or similar official for
IHS or any Subsidiary or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;
(j)    Other Insolvency. IHS or any Material Subsidiary shall (i) become unable,
admit in writing its inability or fail generally to pay its debts as they become
due, (ii) suspend or threaten to suspend making payments on any of its debts by
reason of actual anticipated financial difficulties or (iii) commence
negotiation with one or more of its creditors with a view to rescheduling any of
its debt;
(k)    Judgments. One or more judgments for the payment of money in an aggregate
amount in excess of $50,000,000 shall be rendered against IHS, any Subsidiary or
any combination thereof and the same shall remain undischarged for a period of
30 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of IHS or any Subsidiary to enforce any such judgment;

97





--------------------------------------------------------------------------------




(l)    ERISA Events. An ERISA Event or Termination Event shall have occurred
that, in the opinion of the Required Lenders, when taken together with all other
ERISA Events and Termination Events that have occurred, could reasonably be
expected to result in a Material Adverse Effect or could result in a Lien on any
assets of IHS or any Subsidiary;
(m)    Invalidity of Loan Documents. Any material provision of any Loan Document
shall at any time for any reason cease to be valid, binding and enforceable
against any Loan Party; the validity, binding effect or enforceability of any
Loan Document against any Loan Party shall be contested by any Loan Party; any
Loan Party shall deny that it has any or further liability or obligation under
any Loan Document; or any Loan Document shall be terminated, invalidated or set
aside, or be declared ineffective or inoperative or in any material way cease to
give or provide to Administrative Agent and the Lenders the benefits purported
to be created thereby;
(n)    Material Adverse Effect. There shall have occurred any condition or event
that has or is reasonably likely to have a Material Adverse Effect; or
(o)    Change in Control. A Change in Control shall occur; then, and in every
such event (other than an event with respect to any Borrower described in clause
(h) or (i) of this Section), and at any time thereafter during the continuance
of such event, the Administrative Agent may, and at the request of the Required
Lenders shall, by notice to the Borrower Representative, take either or both of
the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrowers accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest, notice of intent
to accelerate, notice of acceleration or other notice of any kind, all of which
are hereby waived by the Borrowers; and in case of any event with respect to any
Borrower described in clause (h) or (i) of this Section, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrowers accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or other notice of any kind, all of which are hereby waived by the
Borrowers. In addition, if any Event of Default exists, the Administrative Agent
may (and if directed by the Required Lenders, shall) exercise any and all other
rights and remedies afforded by the laws of the State of New York or any other
jurisdiction, by any of the Loan Documents, by equity, or otherwise.
Section 8.02    Performance by the Administrative Agent. If any Loan Party shall
fail to perform any covenant or agreement in accordance with the terms of the
Loan Documents, the Administrative Agent may, and shall at the direction of the
Required Lenders, perform or attempt to perform such covenant or agreement on
behalf of the applicable Loan Party. In such event, IHS shall, at the request of
the Administrative Agent promptly pay any amount expended by the

98





--------------------------------------------------------------------------------




Administrative Agent or the Lenders in connection with such performance or
attempted performance to the Administrative Agent, together with interest
thereon at the interest rate provided for in Section 2.13(d) from and including
the date of such expenditure to but excluding the date such expenditure is paid
in full. Notwithstanding the foregoing, it is expressly agreed that neither the
Administrative Agent nor any Lender shall have any liability or responsibility
for the performance of any obligation of any Loan Party under any Loan Document.
Section 8.03    Limitation on Separate Suit. No suit shall be brought against
any Loan Party on account of the Loan Obligations except by the Administrative
Agent, acting upon the written instructions of the Required Lenders.


ARTICLE IX
THE ADMINISTRATIVE AGENT
Section 9.01    Appointment and Authority. Each of the Lenders and the Issuing
Bank hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Bank, and the Borrowers shall
not have rights as a third party beneficiaries of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.
Section 9.02    Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrowers or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
Section 9.03    Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Administrative
Agent, (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise as directed in writing by the Required Lenders (or

99





--------------------------------------------------------------------------------




such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Loan Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Loan Document or applicable law, including for the avoidance
of doubt any action that may be in violation of the automatic stay under any
Debtor Relief Law or that may effect a forfeiture, modification or termination
of property of a Defaulting Lender in violation of any Debtor Relief Law, and
(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of the Borrowers or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 10.02) or (ii) in the absence of its own
gross negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given in writing to the Administrative Agent by the
Borrower Representative, a Lender or the Issuing Bank.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
Section 9.04    Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the Issuing Bank, the Administrative Agent may
presume that such condition is satisfactory to such Lender or the Issuing Bank
unless the Administrative Agent shall have received notice to the contrary from
such Lender or the Issuing Bank prior to the making of such Loan or the issuance
of such Letter of Credit. The Administrative Agent may consult with legal
counsel (who may be counsel for any Loan Party),

100





--------------------------------------------------------------------------------




independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
Section 9.05    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub‑agents appointed by the
Administrative Agent. The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.
Section 9.06    Resignation of Administrative Agent. (a)    The Administrative
Agent may at any time give notice of its resignation to the Lenders, the Issuing
Bank and the Borrower Representative. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower Representative, to appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States; provided that consultation with the Borrower Representative
in connection with the appointment of any successor Administrative Agent shall
only be required so long as no Event of Default has occurred and is continuing.
If no such successor shall have been so appointed by the Required Lenders and
shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation (or such earlier day as
shall be agreed by the Required Lenders) (the “Resignation Effective Date”),
then the retiring Administrative Agent may (but shall not be obligated to) on
behalf of the Lenders and the Issuing Bank, appoint a successor Administrative
Agent meeting the qualifications set forth above. Whether or not a successor has
been appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower
Representative and such Person remove such Person as Administrative Agent and,
in consultation with the Borrower Representative, appoint a successor. If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days (or such earlier day as shall be
agreed by the Required Lenders) (the “Removal Effective Date”), then such
removal shall nonetheless become effective in accordance with such notice on the
Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (ii) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through

101





--------------------------------------------------------------------------------




the Administrative Agent shall instead be made by or to each Lender and the
Issuing Bank directly, until such time, if any, as the Required Lenders appoint
a successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than any rights
to indemnity payments or other amounts owed to the retiring or removed
Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section). The fees payable by IHS to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between IHS and such successor. After the retiring or removed Administrative
Agent’s resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 10.03 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.
(d)    Any resignation by Bank of America as Administrative Agent pursuant to
this Section shall also constitute its resignation as Issuing Bank and Swingline
Lender. If Bank of America resigns as an Issuing Bank, it shall retain all the
rights, powers, privileges and duties of the Issuing Bank hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as Issuing Bank and all Obligations with respect thereto, including the right to
require the Lenders to make ABR Loans or fund risk participations in
unreimbursed amounts pursuant to Section 2.05(e). If Bank of America resigns as
Swingline Lender, it shall retain all the rights of the Swingline Lender
provided for hereunder with respect to Swingline Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make ABR Loans or fund risk participations in outstanding
Swingline Loans pursuant to Section 2.04(c). Upon the appointment by the
Borrower Representative of a successor Issuing Bank or Swingline Lender
hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender), (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring Issuing Bank or
Swingline Lender, as applicable, (b) the retiring Issuing Bank and Swingline
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor Issuing Bank
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.
Section 9.07    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and the Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or

102





--------------------------------------------------------------------------------




based upon this Agreement, any other Loan Document or any related agreement or
any document furnished hereunder or thereunder.
Section 9.08    No Other Duties, Etc.. Anything herein to the contrary
notwithstanding, none of the Joint Bookrunners, Lead Arrangers, Syndication
Agent or Co-Documentation Agents shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the
Issuing Bank hereunder.
Section 9.09    Powers and Immunities of Fronting Parties. No Fronting Party nor
any of its Related Parties shall be liable for any action taken or omitted to be
taken by any of them hereunder or otherwise in connection with any Loan Document
except for its or their own gross negligence or willful misconduct. Without
limiting the generality of the preceding sentence, each Fronting Party: (a)
shall have no duties or responsibilities except those expressly set forth in the
Loan Documents, and shall not by reason of any Loan Document be a trustee or
fiduciary for any Lender or for the Administrative Agent, (b) shall not be
required to initiate any litigation or collection proceedings under any Loan
Document, (c) shall not be responsible to any Lender or the Administrative Agent
for any recitals, statements, representations, or warranties contained in any
Loan Document, or any certificate or other documentation referred to or provided
for in, or received by any of them under, any Loan Document, or for the value,
validity, effectiveness, enforceability, or sufficiency of any Loan Document or
any other documentation referred to or provided for therein or for any failure
by any Person to perform any of its obligations thereunder, (d) may consult with
legal counsel (including counsel for the Borrowers), independent public
accountants, and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants, or experts, and (e) shall incur no
liability under or in respect of any Loan Document by acting upon any notice,
consent, certificate, or other instrument or writing believed by it to be
genuine and signed or sent by the proper party or parties. As to any matters not
expressly provided for by any Loan Document, each Fronting Party shall in all
cases be fully protected in acting, or in refraining from acting, hereunder in
accordance with instructions signed by the Required Lenders, and such
instructions of the Required Lenders and any action taken or failure to act
pursuant thereto shall be binding on all of the Lenders and the Administrative
Agent; provided, however, that no Fronting Party shall be required to take any
action which exposes it to personal liability or which is contrary to any Loan
Document or applicable law.
Section 9.10    Permitted Release of Subsidiary Loan Parties. If no Default
exists or would result and the Administrative Agent shall have received a
certificate of a Financial Officer of the Borrower Representative requesting the
release of a Subsidiary Loan Party, certifying that (a) no Default exists or
will result from the release of the Subsidiary Loan Party; (b) after giving pro
forma effect to the release, the Aggregation Test is satisfied as of the most
recently ended fiscal quarter; (c) the Subsidiary Loan Party is being released
from its obligations in respect of the Credit Agreement Pari Passu Indebtedness;
and (d) the Administrative Agent is authorized to release such Subsidiary Loan
Party because either (i) the Equity Interest issued by such Subsidiary Loan
Party or the assets of such Subsidiary Loan Party have been sold in a
transaction permitted by Section 6.05 (including with the consent of the
Required Lenders pursuant to Section 10.02(b)), (ii) such Subsidiary is not
otherwise required to Guarantee any of the Obligations under this Agreement or
(iii) such Subsidiary is an Immaterial Subsidiary, then the

103





--------------------------------------------------------------------------------




Administrative Agent is irrevocably authorized by the Credit Parties, without
any consent or further agreement of any Credit Party to release such Subsidiary
Loan Party from all obligations under the Loan Documents. The Administrative
Agent shall execute any release documents in accordance with the immediately
preceding sentence promptly upon request of the Borrower Representative without
the consent or further agreement of any Credit Party.
Section 9.11    Lender Affiliates Rights. By accepting the benefits of the Loan
Documents, any Affiliate of a Lender that is owed any Obligation is bound by the
terms of the Loan Documents. But notwithstanding the foregoing: (a) neither the
Administrative Agent, any Lender nor any Loan Party shall be obligated to
deliver any notice or communication required to be delivered to any Lender under
any Loan Documents to any Affiliate of any Lender; and (b) no Affiliate of any
Lender that is owed any Obligation shall be included in the determination of the
Required Lenders or entitled to consent to, reject, or participate in any manner
in any amendment, waiver or other modification of any Loan Document. The
Administrative Agent shall not have any liabilities, obligations or
responsibilities of any kind whatsoever to any Affiliate of any Lender who is
owed any Obligation. The Administrative Agent shall deal solely and directly
with the related Lender of any such Affiliate in connection with all matters
relating to the Loan Documents. The Obligation owed to such Affiliate shall be
considered the Obligation of its related Lender for all purposes under the Loan
Documents and such Lender shall be solely responsible to the other parties
hereto for all the obligations of such Affiliate under any Loan Document.


ARTICLE X
MISCELLANEOUS
Section 10.01    Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone or other means, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
(i)    if to any Loan Party, to the Borrower Representative at 15 Inverness Way
East, Englewood, Colorado 80112, Attention: Chief Financial Officer, Telecopy:
303-754-4025; Email: Todd.Hyatt@ihs.com; with a copy to: Stephen Green, Esq.,
Executive Vice President, Legal and Corporate Secretary, IHS Inc., Two Grand
Central Tower, 140 East 45th Street, 40th Floor, New York, NY 10017; Telephone:
(212) 850-8543; Telecopy: 212 850-8540; Email: Steve.Green@ihs.com;
(ii)    if to the Administrative Agent, the Issuing Bank or the Swingline
Lender, to Bank of America, N.A., One Independence Center, 101 N. Tryon Street,
Charlotte, NC 28255-0001; Mailcode: NC1-001-05-46; Attention: Renee Blackmore;
Telephone: 980-387-2484; Telecopy: 704-409-0024; Email:
renee.m.blackmore@baml.com; and
(iii)    if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

104





--------------------------------------------------------------------------------




Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communication (including e‑mail, FpML messaging, and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the Issuing Bank pursuant to Article II if such Lender or the
Issuing Bank, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent, the Swingline Lender, the Issuing Bank or the Borrower
Representative may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Any party hereto may change its
address or telecopy number for notices and other communications hereunder by
notice to the other parties hereto. All notices and other communications given
to any party hereto in accordance with the provisions of this Agreement shall be
deemed to have been given on the date of receipt, subject to the next paragraph.
Unless the Administrative Agent otherwise prescribes (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.
THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrowers, any Lender, the Issuing Bank or
any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrowers’, any
Loan Party’s or the Administrative Agent’s transmission of Borrower Materials or
notices through the Platform, any other electronic platform or electronic
messaging service, or through the Internet.
Section 10.02    Waivers; Amendments.
(a)    No Waiver; Rights Cumulative. No failure or delay by the Administrative
Agent, the Issuing Bank or any Lender in exercising, and no course of dealing
with respect to,

105





--------------------------------------------------------------------------------




any right or power hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent, the
Issuing Bank and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent, any
Lender or the Issuing Bank may have had notice or knowledge of such Default at
the time.
(b)    Amendments. Neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except (x)
pursuant to an Increased Commitment Supplement executed in accordance with the
terms and conditions of Section 2.21 which only needs to be signed by the
Borrowers, the Administrative Agent and the Lenders increasing or providing new
Revolving Commitments thereunder and (y) in the case of this Agreement and any
circumstance other than as described in clause (x), pursuant to an agreement or
agreements in writing entered into by IHS, the Borrowers and the Required
Lenders or, in the case of any other Loan Document, pursuant to an agreement or
agreements in writing entered into by the Administrative Agent and the Loan
Party or Loan Parties that are parties thereto, in each case with the consent of
the Required Lenders; provided that no such agreement shall (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (iii) postpone the scheduled date of
payment of the principal amount of any Loan or LC Disbursement, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender affected thereby, (iv)
change Section 2.18(b), (c), (e), (f) or (g) in a manner that would alter the
pro rata sharing of payments required thereby, without the written consent of
each Lender, (v) change any of the provisions of this Section or the definition
of “Required Lenders,” “Credit Party” or “Obligation” (or any term defined
therein) or any other provision of any Loan Document specifying the number or
percentage of Lenders (or Lenders of any Class) required to waive, amend or
modify any rights thereunder or make any determination or grant any consent
thereunder, without the written consent of each Lender (or each Lender of such
Class, as the case may be), (vi) release any Subsidiary Loan Party from its
Guarantee under the Guaranty Agreement (except as expressly provided in Section
9.10) or limit its liability in respect of such Guarantee, without the written
consent of each Lender, or (vii) change any provisions of any Loan Document in a
manner that by its terms adversely affects the rights in respect of payments due
to Lenders holding Loans of any Class differently than those holding Loans of
any other Class, without the written consent of Lenders holding a majority in
interest of the outstanding Loans and unused Commitments of each affected Class;
provided further that (A) no such agreement shall amend, modify or

106





--------------------------------------------------------------------------------




otherwise affect the rights or duties of the Administrative Agent, the Issuing
Bank, any Available Currency Lender, any Canadian Currency Lender or the
Swingline Lender without the prior written consent of the Administrative Agent,
the Issuing Bank, such Available Currency Lender, such Canadian Currency Lender
or the Swingline Lender, as the case may be, and (B) any waiver, amendment or
modification of this Agreement that by its terms affects the rights or duties
under this Agreement of the Revolving Lenders, the Available Currency Lenders or
the Canadian Currency Lenders but not any other group of Lenders, may be
effected by an agreement or agreements in writing entered into by the Borrowers
and requisite percentage in interest of the affected Class of Lenders.
(c)    Replacement of Lenders. In connection with any proposed amendment,
modification, waiver or termination (a “Proposed Change”) requiring the consent
of all Lenders or all affected Lenders, if the consent of the Required Lenders
to such Proposed Change is obtained, but the consent to such Proposed Change of
other Lenders whose consent is required is not obtained (any such Lender whose
consent is not obtained as described in paragraph (b) of this Section being
referred to as a “Non-Consenting Lender”), then, the Borrowers may, at their
sole expense and effort, upon notice to such Non-Consenting Lender and the
Administrative Agent, require such Non-Consenting Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 10.04), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that (a) the
Borrower Representative shall have received the prior written consent of the
Administrative Agent, which consent shall not unreasonably be withheld, (b) such
Non-Consenting Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrowers (in
the case of all other amounts) and (c) the Borrowers or such assignee shall have
paid to the Administrative Agent the processing and recordation fee specified in
Section 10.04(b). Notwithstanding the foregoing, a Non-Consenting Lender shall
be deemed to have assigned all of its rights, interests and obligations under
this Agreement upon its receipt of the amounts described in the preceding clause
(b).
Section 10.03    Expenses; Indemnity; Damage Waiver.
(a)    Expenses. IHS shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent, the Syndication Agent and the Lead
Arrangers and their respective Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent, in connection
with the syndication of the credit facilities provided for herein, the
preparation and administration of the Loan Documents or any amendments,
modifications or waivers of the provisions thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by the Administrative Agent, the Syndication Agent, the Issuing Bank or any
Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent, the

107





--------------------------------------------------------------------------------




Syndication Agent, the Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with the Loan Documents,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.
(b)    Indemnity. IHS indemnifies the Administrative Agent, the Syndication
Agent, the Lead Arrangers the Issuing Bank and each Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and holds each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of any Loan Document or any other
agreement or instrument contemplated hereby, the performance by the parties to
the Loan Documents of their respective obligations thereunder or the
consummation of the Transactions or any other transactions contemplated hereby,
(ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
currently or formerly owned or operated by IHS or any Subsidiary, or any
Environmental Liability related in any way to IHS or any Subsidiary, (iv) the
failure to pay any Loan or LC Disbursement denominated in an Available Currency,
or any interest thereon, in the Available Currency in which such Loan was
originally made or applicable Letter of Credit issued or (v) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and non-appealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee. No
Indemnitee shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed to such unintended
recipients by such Indemnitee through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses are determined by
a court of competent jurisdiction by final and non-appealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee.
(c)    Lenders’ Agreement to Pay. To the extent that IHS fails to pay any amount
required to be paid by it to the Administrative Agent, the Issuing Bank or the
Swingline Lender under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Administrative Agent, the Issuing Bank or the
Swingline Lender, as the case may be, such Lender’s pro rata share (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense

108





--------------------------------------------------------------------------------




or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent, the
Issuing Bank or the Swingline Lender in its capacity as such. For purposes
hereof, a Lender’s “pro rata share” shall be determined based upon its share of
the sum of the total Revolving Exposures and unused Commitments at the time.
(d)    Waiver of Damages. To the extent permitted by applicable law, no Loan
Party shall assert, and each Loan Party waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, incidental,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, the Loan Documents or any
agreement or instrument contemplated hereby, the Transactions, any Loan or
Letter of Credit or the use of the proceeds thereof.
(e)    Payment. All amounts due under this Section shall be payable not later
than 10 days after written demand therefor.
Section 10.04    Successors and Assigns.
(a)    Successors and Assigns. The provisions of this Agreement are binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns permitted hereby (including any Affiliate of the Issuing Bank that
issues any Letter of Credit, any Affiliate of a Lender who is owed any of the
Obligations and any Indemnitee), except that (i) the Borrowers may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender (and any attempted assignment or transfer by any
Borrower without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit, any Affiliate of
a Lender who is owed any of the Obligations and any Indemnitee), Participants
(to the extent provided in paragraph (c) of this Section) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Issuing Bank and the Lenders, any legal or equitable right, remedy or
claim under or by reason of this Agreement.
(b)    Assignment. (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees (other than IHS, any
Subsidiary or a natural person) all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it) with the prior written consent of:
(A)    the Borrower Representative, which shall not be unreasonably withheld or
delayed; provided that no consent of the Borrower Representative shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund (as defined below) or, if an Event of Default exists, any other Person;
provided further that the Borrower Representative shall be deemed to have
consented to any such assignment unless it shall object thereto by

109





--------------------------------------------------------------------------------




written notice to the Administrative Agent within 10 Business Days after having
received notice thereof;
(B)    the Administrative Agent, which shall not be unreasonably withheld or
delayed; provided that no consent of the Administrative Agent shall be required
for an assignment of any Revolving Commitment to (i) an assignee that is a
Lender with a Revolving Commitment, an Affiliate of a Lender or an Approved Fund
immediately prior to giving effect to such assignment or;
(C)    the Issuing Bank, which shall not be unreasonably withheld or delayed;
provided that no consent of the Issuing Bank shall be required if no LC Exposure
is outstanding and the commitment of such Issuing Bank to issue Letters of
Credit has terminated;
(D)    the Swingline Lender, which shall not be unreasonably withheld or
delayed; provided that no consent of the Swingline Lender shall be required if
no Swingline Exposure is outstanding and the commitment of the Swingline Lender
hereunder to make Swingline Loans has terminated; and
(E)    each Available Currency Lender and each Canadian Currency Lender, which
shall not be unreasonably withheld or delayed, provided that no consent of an
Available Currency Lender or Canadian Currency Lender shall be required if no
Available Currency Loans or Canadian Currency Loans, as the case may be, are
outstanding and the commitments of such Lender to make Available Currency Loans
or Canadian Currency Loans, as the case may be, has terminated.
IHS shall be permitted to withhold its consent (if such consent is required
according to the above) to an assignment if, among other reasons, the assignment
would cause IHS Global S.A. to be in violation of the Non-Qualifying Bank
Creditor Rules.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) (i) shall not be less than $10,000,000 and (ii) shall not
reduce the assigning Lender’s Commitment to less than $10,000,000 unless each of
the Borrower Representative and the Administrative Agent otherwise consent,
provided that no such consent of the Borrower Representative shall be required
if an Event of Default exists;

110





--------------------------------------------------------------------------------




(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;
(C)    an assignee that will be an Available Currency Lender must meet the
criteria set forth in the definition of “Available Currency Lender”;
(D)    an assignee that will be a Canadian Currency Lender must meet the
criteria set forth in the definition of “Canadian Currency Lender”; and
(E)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500.
For the purposes of this Section 10.04(b), the term “Approved Fund” means any
Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course of its business and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
(iii)    Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 10.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.
(iv)    The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount (and stated interest) of the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive absent
manifest error and the Borrowers, the Administrative Agent, the Issuing Bank and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for

111





--------------------------------------------------------------------------------




inspection by any Borrower, the Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.
(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to this Agreement or any other Loan
Document, the Administrative Agent shall have no obligation to accept such
Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.
(c)    Participations. (i) Any Lender may, without the consent of any Borrower,
the Administrative Agent, the Issuing Bank, the Swingline Lender or any other
Lender, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (C) the Borrowers,
the Administrative Agent, the Issuing Bank and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 10.02(b) that affects such
Participant. Subject to paragraph (c)(ii) of this Section, each Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.15, 2.16
and 2.17 (subject to the requirements and limitations therein, including the
requirements under Section 2.17(e) (it being understood that the documentation
required under Section 2.17(e) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 10.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any

112





--------------------------------------------------------------------------------




information relating to a Participant’s interest in any Commitments, Loans or
its other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such Commitment, Loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(ii)    A Participant shall not be entitled to receive any greater payment under
Sections 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower
Representative’s prior written consent. A Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of Section 2.17
unless the Borrower Representative is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrowers, to
comply with Section 2.17(e) as though it were a Lender.
(d)    Pledge. Any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement to secure obligations
of such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.
(e)    Resignation as Issuing Bank or Swingline Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Commitment and Revolving Loans pursuant
to subsection (b) above, Bank of America may, (i) upon 30 days’ notice to the
Borrower Representative and the Lenders, resign as Issuing Bank and/or (ii) upon
30 days’ notice to the Borrower Representative, resign as Swingline Lender. In
the event of any such resignation as Issuing Bank or Swingline Lender, the
Borrower Representative shall be entitled to appoint from among the Lenders a
successor Issuing Bank or Swingline Lender hereunder (subject to such Lender’s
acceptance of its appointment as Issuing Bank or Swingline Lender); provided,
however, that no failure by the Borrowers to appoint any such successor shall
affect the resignation of Bank of America as Issuing Bank or Swingline Lender
hereunder, as the case may be. If Bank of America resigns as Issuing Bank, it
shall retain all the rights, powers, privileges and duties of the Issuing Bank
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as Issuing Bank and all obligations with respect thereto
(including the right to require the Lenders to make ABR Loans or fund risk
participations in unreimbursed amounts pursuant to Section 2.05(e)). If Bank of
America resigns as Swingline Lender, it shall retain all the rights of the
Swingline Lender provided for hereunder with respect to Swingline Loans made by
it and outstanding as of the effective date of such resignation, including the
right

113





--------------------------------------------------------------------------------




to require the Lenders to make ABR Loans or fund risk participations in
outstanding Swingline Loans pursuant to Section 2.04(c). Upon the appointment of
a successor Issuing Bank and/or Swingline Lender (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring Issuing Bank or Swingline Lender, as the case may be, and
(b) the successor Issuing Bank shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit.
Section 10.05    Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect until the Obligations have been Fully
Satisfied. The provisions of Sections 2.15, 2.16, 2.17 and 10.03 and Article IX
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the repayment of the Loans, the
expiration or termination of the Letters of Credit and the Commitments or the
termination of this Agreement or any provision hereof.
Section 10.06    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent embody the final, entire agreement among the parties
relating to the subject matter hereof and supersede any and all previous
commitments, agreements, representations and understandings, whether oral or
written, relating to the subject matter hereof and may not be contradicted or
varied by evidence of prior, contemporaneous or subsequent oral agreements or
discussions of the parties hereto. Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic communication shall be effective as delivery of a
manually executed counterpart of this Agreement.
Section 10.07    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

114





--------------------------------------------------------------------------------




Section 10.08    Right of Setoff. If an Event of Default exists, each Lender and
each of its Affiliates is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by such Lender or Affiliate to or
for the credit or the account of any Borrower against any of and all the
obligations of that Borrower now or hereafter existing under this Agreement or
the other Loan Documents held by such Lender, irrespective of whether or not
such Lender shall have made any demand under this Agreement and although such
obligations may be unmatured. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have. Each Lender agrees promptly to notify the Borrower
Representative and the Administrative Agent after any such application made by
such Lender, provided that the failure to give such notice shall not affect the
validity of such application.
Section 10.09    Governing Law; Jurisdiction; Consent to Service of Process.
(a)    Governing Law. This Agreement shall be governed by and construed in
accordance with the applicable law pertaining in the State of New York, other
than those conflict of law provisions that would defer to the substantive laws
of another jurisdiction. This governing law election has been made by the
parties in reliance (at least in part) on Section 5-1401 of the General
Obligations Law of the State of New York, as amended (as and to the extent
applicable), and other applicable law.
(b)    Jurisdiction. EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE
SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE
UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING SHALL BE
HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW,
IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT
IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST ANY BORROWER, ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

115





--------------------------------------------------------------------------------




(c)    Venue. Each party hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(d)    Service of Process. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 10.01. Nothing
in this Agreement or any other Loan Document will affect the right of any party
to this Agreement to serve process in any other manner permitted by law. Each
party hereby irrevocably waives any objection to such service of process and
further irrevocably waives and agrees not to plead or claim in any action or
proceeding commenced hereunder or under any other Loan Document that service of
process was in any way invalid or effective. Nothing herein shall affect the
right of the Administrative Agent or any other Creditor to serve process in
another manner permitted by law or to commence legal proceedings or otherwise
proceed against any Loan Party in any other jurisdiction.
(e)    Process Agent. Each Loan Party hereby irrevocably designates, appoints
and empowers IHS with offices at Two Grand Central Tower, 140 East 45th Street,
40th Floor, New York, NY 10017, Attn: Stephen Green, Esq., Executive Vice
President, Legal and Corporate Secretary (Telephone: (212) 850-8543; Telecopy:
212 850-8540) as its designee, appointee and agent to receive, accept and
acknowledge for and on its behalf, and in respect of its property, service of
any and all legal process, summons, notices and documents which may be served in
any such action or proceeding. IHS accepts such appointment and the similar
appointments contained in the other Loan Documents and agrees to so act on the
behalf of each Loan Party hereunder and under the other Loan Documents until the
Full Satisfaction of the Obligations. If for any reason IHS shall cease to be
available to act as such, each Loan Party agrees to designate a new designee,
appointee and agent in the United States on the terms and for the purposes of
this provision satisfactory to the Administrative Agent under this Agreement.
Section 10.10    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

116





--------------------------------------------------------------------------------




Section 10.11    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
Section 10.12    Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Loan Parties and their obligations, (g) with the consent of the Borrower
Representative or (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent, the Issuing Bank or any Lender on a
non-confidential basis from a source other than the Loan Parties and other than
as a result of a breach know to such party by such source of any confidentially
agreement binding upon the source. For the purposes of this Section,
“Information” means all information received from any Loan Party relating to any
Loan Party, other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a non-confidential basis
prior to disclosure by the applicable Loan Party; provided that, in the case of
information received from a Loan Party after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
Section 10.13    Maximum Interest Rate.
(a)    Limitation to Maximum Rate; Recapture. No interest rate specified in any
Loan Document shall at any time exceed the Maximum Rate. If at any time the
interest rate (the “Contract Rate”) for any obligation under the Loan Documents
shall exceed the Maximum Rate, thereby causing the interest accruing on such
obligation to be limited to the Maximum Rate, then any subsequent reduction in
the Contract Rate for such obligation shall not reduce the rate of interest on
such obligation below the Maximum Rate until the aggregate amount of interest
accrued on such obligation equals the aggregate amount of interest which would
have accrued on such obligation if the Contract Rate for such obligation had at
all times been in effect. As used herein, the term “Maximum Rate” means, at any
time with respect to any Lender, the maximum rate of nonusurious interest under
applicable law that such Lender may

117





--------------------------------------------------------------------------------




charge the Borrowers. The Maximum Rate shall be calculated in a manner that
takes into account any and all fees, payments, and other charges contracted for,
charged, or received in connection with the Loan Documents that constitute
interest under applicable law. Each change in any interest rate provided for
herein based upon the Maximum Rate resulting from a change in the Maximum Rate
shall take effect without notice to Borrower Representative at the time of such
change in the Maximum Rate.
(b)    Cure Provisions. No provision of any Loan Document shall require the
payment or the collection of interest in excess of the maximum amount permitted
by applicable law. If any excess of interest in such respect is hereby provided
for, or shall be adjudicated to be so provided, in any Loan Document or
otherwise in connection with this loan transaction, the provisions of this
Section shall govern and prevail and neither any Borrower nor the sureties,
guarantors, successors, or assigns of any Borrower shall be obligated to pay the
excess amount of such interest or any other excess sum paid for the use,
forbearance, or detention of sums loaned pursuant hereto. In the event any
Lender ever receives, collects, or applies as interest any such sum, such amount
which would be in excess of the maximum amount permitted by applicable law shall
be applied as a payment and reduction of the principal of the obligations
outstanding hereunder, and, if the principal of the obligations outstanding
hereunder has been paid in full, any remaining excess shall forthwith be paid to
the applicable Borrowers. In determining whether or not the interest paid or
payable exceeds the Maximum Rate, each Borrower and each Lender shall, to the
extent permitted by applicable law, (a) characterize any non-principal payment
as an expense, fee, or premium rather than as interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
entire contemplated term of the obligations outstanding hereunder so that
interest for the entire term does not exceed the Maximum Rate.
(c)    Canada Interest Rate Provisions. Without limiting paragraphs (a) and (b)
of this Section, in no event shall the aggregate “interest” (as defined in
Section 347 (the “Criminal Code Section”) of the Criminal Code (Canada)),
payable to any Lender holding any Loan owing by any Canadian Borrower under this
Agreement or any other Loan Document exceed the effective annual rate of
interest lawfully permitted under the Criminal Code Section on the “credit
advanced” (as defined in such section) under this Agreement or any other Loan
Document. Further, if any payment, collection or demand pursuant to this
Agreement or any other Loan Document in respect of such “interest” is determined
to be contrary to the provisions of the Criminal Code Section, such payment,
collection, or demand shall be deemed to have been made by mutual mistake of the
affected Lender and Canadian Borrower and such “interest” shall be deemed to
have been adjusted with retroactive effect to the maximum amount or rate of
interest, as the case may be, as would not be so prohibited by the Criminal Code
Section so as to result in a receipt by such Lender of interest at a rate not in
contravention of the Criminal Code Section, such adjustment to be effected, to
the extent necessary, as follows: (i) first, by reducing the amounts or rates of
interest required to be paid to that Lender; and (ii) then, by reducing any
fees, charges, expenses and other amounts required to be paid to the affected
Lender that would constitute “interest”. Notwithstanding the above, and after
giving effect to all such adjustments, if any Lender holding any Loan owing by a
Canadian Borrower

118





--------------------------------------------------------------------------------




shall have received an amount in excess of the maximum permitted by the Criminal
Code Section and the Criminal Code Section is applicable to the Loans to each
Canadian Borrower hereunder (notwithstanding the choice of New York law as the
governing law hereunder), then the applicable Canadian Borrower shall be
entitled, by notice in writing to the affected Lender, to obtain reimbursement
from that Lender in an amount equal to such excess.
Section 10.14    No Duty. All attorneys, accountants, appraisers, and other
professional Persons and consultants retained by the Administrative Agent or any
Lender shall have the right to act exclusively in the interest of the
Administrative Agent and the Lenders and shall have no duty of disclosure, duty
of loyalty, duty of care, or other duty or obligation of any type or nature
whatsoever to any Borrower, any other Loan Party, any of their respective Equity
Interest holders or any other Person.
Section 10.15    No Fiduciary Relationship. Each Borrower hereby acknowledges
and agrees that (a) no fiduciary, advisory or agency relationship between the
Loan Parties and the Credit Parties is intended to be or has been created in
respect of any of the transactions contemplated by this Agreement or the other
Loan Documents, irrespective of whether the Credit Parties have advised or are
advising the Loan Parties on other matters, and the relationship between the
Credit Parties, on the one hand, and the Loan Parties, on the other hand, in
connection herewith and therewith is solely that of creditor and debtor, (b) the
Credit Parties, on the one hand, and the Loan Parties, on the other hand, have
an arm’s length business relationship that does not directly or indirectly give
rise to, nor do the Loan Parties rely on, any fiduciary duty to the Loan Parties
or their affiliates on the part of the Credit Parties, (c) the Loan Parties are
capable of evaluating and understanding, and the Loan Parties understand and
accept, the terms, risks and conditions of the transactions contemplated by this
Agreement and the other Loan Documents, (d) the Loan Parties have been advised
that the Credit Parties are engaged in a broad range of transactions that may
involve interests that differ from the Loan Parties’ interests and that the
Credit Parties have no obligation to disclose such interests and transactions to
the Loan Parties, (e) the Loan Parties have consulted their own legal,
accounting, regulatory and tax advisors to the extent the Loan Parties have
deemed appropriate in the negotiation, execution and delivery of this Agreement
and the other Loan Documents, (f) each Credit Party has been, is, and will be
acting solely as a principal and, except as otherwise expressly agreed in
writing by it and the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Loan Parties, any of their
affiliates or any other Person, (g) none of the Credit Parties has any
obligation to the Loan Parties or their affiliates with respect to the
transactions contemplated by this Agreement or the other Loan Documents except
those obligations expressly set forth herein or therein or in any other express
writing executed and delivered by such Credit Party and the Loan Parties or any
such affiliate and (h) no joint venture is created hereby or by the other Loan
Documents or otherwise exists by virtue of the transactions contemplated hereby
among the Credit Parties or among the Loan Parties and the Credit Parties.
Section 10.16    Equitable Relief. Each Borrower recognizes that in the event
such Borrower or any other Loan Party fails to pay, perform, observe, or
discharge any or all of the obligations under the Loan Documents, any remedy at
law may prove to be inadequate relief to the Administrative Agent and the
Lenders. Each Borrower therefore agrees that the

119





--------------------------------------------------------------------------------




Administrative Agent and the Lenders, if the Administrative Agent or the
Required Lenders so request, shall be entitled to temporary and permanent
injunctive relief in any such case without the necessity of proving actual
damages.
Section 10.17    Construction. IHS and the Borrowers, each other Loan Party (by
its execution of the Loan Documents to which it is a party), the Administrative
Agent and each Lender acknowledges that each of them has had the benefit of
legal counsel of its own choice and has been afforded an opportunity to review
the Loan Documents with its legal counsel and that the Loan Documents shall be
construed as if jointly drafted by the parties thereto.
Section 10.18    Independence of Covenants. All covenants under the Loan
Documents shall be given independent effect so that if a particular action or
condition is not permitted by any of such covenants, the fact that it would be
permitted by an exception to, or be otherwise within the limitations of, another
covenant shall not avoid the occurrence of a Default if such action is taken or
such condition exists.
Section 10.19    Electronic Execution of Assignments and Certain Other
Documents. The words “execute,” “execution,” “signed,” “signature,” and words of
like import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, Borrowing
Requests, waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.
Section 10.20    USA PATRIOT Act. Each Lender that is subject to the Patriot Act
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies each Loan Party that pursuant to the requirements of the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Patriot Act”), it is required to obtain, verify and record information that
identifies the Loan Party, which information includes the name and address of
the Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Loan Party in accordance
with the Patriot Act. Each Loan Party shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act.
Section 10.21    Canadian Anti-Money Laundering Legislation. Each Loan Party
acknowledges that, pursuant to the Proceeds of Crime Act and other applicable
anti-money

120





--------------------------------------------------------------------------------




laundering, anti-terrorist financing, government sanction and “know your client”
laws (collectively, including any guidelines or orders thereunder, “AML
Legislation”), the Lenders may be required to obtain, verify and record
information regarding the Loan Parties and their respective directors,
authorized signing officers, direct or indirect shareholders or other Persons in
control of the Loan Parties, and the transactions contemplated hereby. Each Loan
Party shall promptly provide all such information, including supporting
documentation and other evidence, as may be reasonably requested by any Lender
or any prospective assignee or participant of a Lender, any Issuing Bank or the
Administrative Agent, in order to comply with any applicable AML Legislation,
whether now or hereafter in existence. If the Administrative Agent has obtained
any such information relating to the identity of any Loan Party or any
authorized signatories of the Loan Parties for the purposes of applicable AML
Legislation, then the Administrative Agent:
(i)    shall be deemed to have done so as an agent for each Lender and this
Agreement shall constitute a “written agreement” in such regard between each
Lender and the Administrative Agent within the meaning of the applicable AML
Legislation; and
(ii)    shall provide to each Lender copies of all information obtained in such
regard without any representation or warranty as to its accuracy or
completeness.
Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each of the Lenders agrees that neither the Administrative Agent nor
any other Agent has any obligation to ascertain the identity of the Loan Parties
or any authorized signatories of the Loan Parties on behalf of any, or to
confirm the completeness or accuracy of any information it obtains from any Loan
Party or any such authorized signatory in doing so.
Section 10.22    Judgment Currency. This is an international loan transaction in
which the specification of the applicable currency of payment is of the essence,
and the stipulated currency shall in each instance be the currency of account
and payment in all instances. A payment obligation in one currency under the
Loan Documents (the “Original Currency”) shall not be discharged by an amount
paid in another currency (the “Other Currency”), whether pursuant to any
judgment expressed in or converted into any Other Currency except to the extent
that such tender results in the effective receipt by the payee of the full
amount of the Original Currency payable to such payee. If for the purpose of
obtaining judgment in any court it is necessary to convert a sum due under any
Loan Document in the Original Currency into the Other Currency, the rate of
exchange that shall be applied shall be that at which in accordance with normal
banking procedures the Administrative Agent could purchase the Original Currency
at the relevant office with the Other Currency on the Business Day next
preceding the day on which such judgment is rendered. The obligation of the Loan
Parties in respect of any such sum due from it to the relevant payee under any
Loan Document (in this Section called an “Entitled Person”) shall,
notwithstanding the rate of exchange actually applied in rendering such
judgment, be discharged only to the extent that on the Business Day following
receipt by such Entitled Person of any sum adjudged to be due hereunder in the
Other Currency such Entitled Person may in accordance with normal banking
procedures purchase the Original Currency with the amount

121





--------------------------------------------------------------------------------




of the judgment currency so adjudged to be due; and the Loan Parties, as a
separate obligation and notwithstanding any such judgment, agrees to indemnify
such Entitled Person against, and to pay such Entitled Person on demand, in the
Original Currency, the amount (if any) by which the sum originally due to such
Entitled Person in the Original Currency hereunder exceeds the amount of the
Other Currency so purchased.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
US Borrowers:
 
IHS INC.
IHS HOLDING INC.
IHS GLOBAL INC.
 
 
By:
/s/ Stephen Green
 
Stephen Green, Executive Vice President, Legal and Corporate Secretary


122





--------------------------------------------------------------------------------






Foreign Borrowers:
 
IHS GROUP HOLDINGS LIMITED
IHS GLOBAL LIMITED
 
 
By:
/s/ Stephen Green
 
Stephen Green, Authorised Signatory





IHS GLOBAL S.A.
 
 
By:
/s/ Stephen Green
 
Stephen Green, Proxy Holder





IHS GLOBAL CANADA LIMITED
 
 
By:
/s/ Stephen Green
 
Stephen Green, Assistant Secretary





IHS EMEA HOLDING S.À R.L.
 
 
By:
/s/ Stephen Green
 
Stephen Green, Proxy Holder





IHS LUXEMBOURG S.À R.L.
 
 
By:
/s/ Stephen Green
 
Stephen Green, Proxy Holder









--------------------------------------------------------------------------------






Administrative Agent and Lenders:
 
BANK OF AMERICA, N.A.
as Administrative Agent
 
 
By:
/s/ Angela Larkin
 
Name: Angela Larkin
Title: Assistant Vice President





 
BANK OF AMERICA, N.A.
as Issuing Bank, Swingline Lender and as a Lender
 
 
By:
/s/ Mukesh Singh
 
Name: Mukesh Singh
Title: Vice President






For purposes of the Canadian Currency Commitment
 
BANK OF AMERICA, N.A. (CANADA BRANCH)
as Administrative Agent and as a Lender
 
By:
/s/ Medina Sales de Andrade
 
Name:
Medina Sales de Andrade
 
Title:
Vice President









--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A.
as Syndication Agent and as a Lender




By:
/s/ Gregory T. Martin
 
Name:
Gregory T. Martin
 
Title:
Vice President





For purposes of the Canadian Currency Commitment


JPMORGAN CHASE BANK, N.A., TORONTO BRANCH
 
 
By:
/s/ Michael N. Tam
 
Name:
Michael N. Tam
 
Title:
Senior Vice President



























































--------------------------------------------------------------------------------












ROYAL BANK OF CANADA, as a Lender
 
 
By:
/s/ Alexander Oliver
 
Name:
Alexander Oliver
 
Title:
Authorized Signatory





WELLS FARGO BANK N.A., as a Lender
 
 
By:
/s/ Kieran Mahon
 
Name:
Kieran Mahon
 
Title:
Vice President





COMPASS BANK, as a Lender
 
 
By:
/s/ Joseph W. Nimmons
 
Name:
Joseph W. Nimmons
 
Title:
Sr. Vice President





TD BANK, N.A., as a Lender
 
 
By:
/s/ Craig Welch
 
Name:
Craig Welch
 
Title:
Senior Vice President











--------------------------------------------------------------------------------






CITIZENS BANK, N.A., as a Lender
 
 
By:
Srbui Seferian
 
Name:
Srbui Seferian, CFA
 
Title:
Director

















PNC BANK, NATIONAL ASSOCIATION, as a Lender
 
 
By:
/s/ Philip K. Liebscher
 
Name:
Philip K. Liebscher
 
Title:
Senior Vice President





US BANK NATIONAL ASSOCIATION, as a Lender
 
 
By:
/s/ Marty McDonald
 
Name:
Marty McDonald
 
Title:
AVP





GOLDMAN SACHS BANK USA, as a Lender
 
 
By:
/s/ Rebecca Kratz
 
Name:
Rebecca Kratz
 
Title:
Authorized Signatory











--------------------------------------------------------------------------------






HSBC BANK USA, N.A., as a Lender
 
 
By:
/s/ Katherine Wolfe
 
Name:
Katherine Wolfe
 
Title:
Vice President





SUMITOMO MITSUI BANKING CORPORATION,
as a Lender
 
By:
/s/ David W. Kee
 
Name:
David W. Kee
 
Title:
Managing Director







BNP PARIBAS, as a Lender
 
 
By:
/s/ Charles De Clapiers
 
Name:
Charles De Clapiers
 
Title:
Director
 
 
By:
/s/ Mathew Harvey
 
Name:
Mathew Harvey
 
Title:
Managing Director




BANK OF THE WEST, as a Lender
 
 
By:
/s/ Mark Sunderland
 
Name:
Mark Sunderland
 
Title:
Sr. Relationship Manager, Vice President













--------------------------------------------------------------------------------




SUNTRUST BANK, as a Lender
 
 
By:
/s/ Jared Cohen
 
Name:
Jared Cohen
 
Title:
Vice President





MORGAN STANLEY BANK, N.A., as a Lender
 
 
By:
/s/ Michael King
 
Name:
Michael King
 
Title:
Authorized Signatory





THE BANK OF TOKYO-MITSUBISHI UFJ, as a Lender
 
 
By:
/s/ Lillian Kim
 
Name:
Lillian Kim
 
Title:
Director











--------------------------------------------------------------------------------




SCHEDULE 1.01
TO
IHS INC.
CREDIT AGREEMENT
GUARANTORS
Domestic Guarantors
IHS Inc.
IHS Holding Inc.
IHS Global Inc.
R. L. Polk & Co.
CARFAX, Inc.


Foreign Guarantors
IHS Group Holdings Limited
IHS International Holdings Limited
IHS Global Limited
IHS Global S.A.
IHS Global Canada Limited
IHS EMEA Holdings SARL
IHS Luxembourg SARL








--------------------------------------------------------------------------------




SCHEDULE 2.01
TO
IHS INC.
CREDIT AGREEMENT
COMMITMENTS
Lender
Revolving Commitment
Applicable
Percentage
Bank of America, N.A
$135,000,000
10.38%
JPMorgan Chase Bank, N.A.
$135,000,000
10.38%
Royal Bank of Canada
$120,000,000
9.23%
Wells Fargo Bank, N.A.
$120,000,000
9.23%
Compass Bank
$95,000,000
7.31%
TD Bank, N.A.
$95,000,000
7.31%
Citizens Bank, N.A.
$80,000,000
6.15%
PNC Bank, National Association
$80,000,000
6.15%
U.S. Bank, National Association
$80,000,000
6.15%
Goldman Sachs Bank USA
$65,000,000
5.00%
HSBC Bank USA, N.A.
$65,000,000
5.00%
Sumitomo Mitsui Banking Corporation
$50,000,000
3.85%
SunTrust Bank
$50,000,000
3.85%
Morgan Stanley Bank, N.A.
$40,000,000
3.07%
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$40,000,000
3.07%
BNP Paribas
$28,500,000
2.19%
Bank of the West
$21,500,000
1.65%
TOTAL
$1,300,000,000
100.00%






SCHEDULE 2.01, Page 1





--------------------------------------------------------------------------------




Lender
UK DTTP Number and Jurisdiction
(if any)
Available Currency Commitment
Bank of America, N.A.
 
$51,923,076.90
JPMorgan Chase Bank, N.A.
Passport No.13/M/0268710/DTTP; Jurisdiction of Taxation: U.S.
$51,923,076.90
Royal Bank of Canada
 
$46,153,846.20
Wells Fargo Bank, N.A.
 
$46,153,846.20
Compass Bank
 
$36,538,461.50
TD Bank, N.A.
 
$36,538,461.50
Citizens Bank, N.A.
 
$30,769,230.80
PNC Bank, National Association
Passport No.: 13/P/63904/DTTP; Jurisdiction of Taxation: U.S.
$30,769,230.80
U.S. Bank, National Association
 
$30,769,230.80
Goldman Sachs Bank USA
 
$25,000,000.00
HSBC Bank USA, N.A.
 
$25,000,000.00
Sumitomo Mitsui Banking Corporation
Passport No.: 43/S/274647/DTTP;
Jurisdiction of Taxation: Japan
$19,230,769.20
BNP Paribas
 
$10,961,538.50
Bank of the West
 
$8,269,230.80
SunTrust Bank
(Passport No.: 13/S/67712/DTTP; Jurisdiction of Taxation: U.S.)
$19,230,769.20
Morgan Stanley Bank, N.A.
 
$15,384,615.38
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
 
$15,384,615.38
BNP Paribas
 
$10,961,538.50
Bank of the West
 
$8,269,230.80
 
Total
$500,000,000










SCHEDULE 2.01, Page 2





--------------------------------------------------------------------------------




Lender
Canadian Currency Commitment
Bank of America, N.A.
$61,926,620.50
JPMorgan Chase Bank, N.A.
$61,926,620.50
Royal Bank of Canada
$55,045,796.60
Wells Fargo Bank, N.A.
$55,045,796.60
Compass Bank
$43,577,996.70
TD Bank, N.A.
$43,577,996.70
Citizens Bank, N.A.
$36,697,262.70
PNC Bank, National Association
$36,697,262.70
Goldman Sachs Bank USA
$29,816,528.80
HSBC Bank USA, N.A.
$29,816,528.80
SunTrust Bank
$22,935,794.80
BNP Paribas
$13,073,403.00
Bank of the West
$9,862,391.80
 
$500,000,000














SCHEDULE 2.01, Page 3





--------------------------------------------------------------------------------




SCHEDULE 3.06
TO
IHS INC.
CREDIT AGREEMENT
DISCLOSED MATTERS


None.







SCHEDULE 3.06, Solo Page





--------------------------------------------------------------------------------




SCHEDULE 3.12
TO
IHS INC.
CREDIT AGREEMENT
MATERIAL SUBSIDIARIES
Name
Jurisdiction of Organization
Percentage
Ownership
IHS Global Inc.
Delaware
100%
IHS Global S.A.
Switzerland
100%
CARFAX, Inc.
Pennsylvania
100%
IHS Global Limited
England and Wales
100%






SCHEDULE 3.12, Solo Page





--------------------------------------------------------------------------------




SCHEDULE 6.01
TO
IHS INC.
CREDIT AGREEMENT
EXISTING INDEBTEDNESS
Description
Debt Balance as of 9/30/2014
Capital Lease by and among CARFAX, Inc. as Lessee and Woodbridge Properties
Limited Partnership as Lessor
4,484,635.00 USD
Capital Leases by and among IHS Global Inc. as Lessee and Xerox Corporation as
Lessor
2,801,229.95 USD
Intercompany loan agreement by and among IHS Global S.A. as Lender, and IHS
Global (Malaysia) sdn. BHD as Borrower
2,699,281.92 USD
Intercompany loan agreement by and among IHS Group Holdings Limited as Lender,
and Polk Europe Holdings Ltd. Borrower
4,679,919.23 GBP






SCHEDULE 6.01, Solo Page





--------------------------------------------------------------------------------




SCHEDULE 6.02
TO
IHS INC.
CREDIT AGREEMENT
EXISTING LIENS
None.







SCHEDULE 6.02, Solo Page





--------------------------------------------------------------------------------




SCHEDULE 6.04
TO
IHS INC.
CREDIT AGREEMENT
INVESTMENTS
None.







SCHEDULE 6.04, Solo Page





--------------------------------------------------------------------------------




SCHEDULE 6.09
TO
IHS INC.
CREDIT AGREEMENT
EXISTING RESTRICTIONS
None.







SCHEDULE 6.09, Solo Page





--------------------------------------------------------------------------------




EXHIBIT A
TO
IHS INC.
CREDIT AGREEMENT
FORM OF ASSIGNMENT AND ASSUMPTION



EXHIBIT A, Cover Page





--------------------------------------------------------------------------------




ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor's rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
1.
Assignor:
______________________________
2.
Assignee:
______________________________
and is an Affiliate/Approved Fund of [identify Lender]1]
UK DTTP Number (if any):__________________
3.
Borrower(s):
IHS Inc. and certain of its Subsidiaries (the “Borrowers”)
4.
Administrative Agent:
Bank of America, N.A., as the administrative agent under the Credit Agreement
5.
Credit Agreement:
Credit Agreement dated as of October 17, 2014, among IHS Inc., certain of its
subsidiaries, the Lenders parties thereto, Bank of America, N.A., as
Administrative Agent, and the other agents parties thereto.

 1Select as applicable.


ASSIGNMENT AND ASSUMPTION, Page 1





--------------------------------------------------------------------------------






6.    Assigned Interest:
Facility Assigned2
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans3
 
$
$
%
 
$
$
%
 
$
$
%

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
[The Assignee agrees to deliver to the Administrative Agent a completed
administrative questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrowers, the Loan Parties and their
Affiliates or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including Federal and state securities laws.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]
By:
 
 
 
Title:
 

ASSIGNEE
[NAME OF ASSIGNEE]
By:
 
 
 
Title:
 













 
 
2Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment,”)
3Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.


ASSIGNMENT AND ASSUMPTION, Page 2





--------------------------------------------------------------------------------




[Consented to and]4 Accepted:
BANK OF AMERICA, N.A., as Administrative Agent, Swingline Lender and Issuing
Bank
By:
 
 
 
Title:
 

[Consented to:]5 
IHS INC.
By:
 
 
 
Title:
 






















































ASSIGNMENT AND ASSUMPTION, Page 3





--------------------------------------------------------------------------------




 
 
4To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
5To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender, Issuing Bank) is required by the terms of the Credit
Agreement.




ASSIGNMENT AND ASSUMPTION, Page 4





--------------------------------------------------------------------------------




ANNEX 1
IHS Inc.
Credit Agreement
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document; (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of IHS
Inc, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by IHS Inc.,
any of its Subsidiaries or Affiliates or any other Person of any of their
respective obligations under any Loan Document.
1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Sections 3.04 or 5.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
 
 
6The concept of “Foreign Lender” should be conformed to the section in the
Credit Agreement governing withholding taxes and gross-up.


STANDARD TERMS AND CONDITIONS TO THE ASSIGNMENT AND ASSUMPTION, Solo Page





--------------------------------------------------------------------------------






2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or other electronic communications shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by and construed in accordance with the law of
the State of New York, other than those conflict of law provisions that would
defer to the substantive laws of another jurisdiction. This governing law
election has been made by the parties in reliance (at least in part) on
Section 5–1401 of the General Obligations Law of the State of New York, as
amended (as and to the extent applicable), and other applicable law.



STANDARD TERMS AND CONDITIONS TO THE ASSIGNMENT AND ASSUMPTION, Solo Page





--------------------------------------------------------------------------------




EXHIBIT B
TO
IHS INC.
CREDIT AGREEMENT
COMPLIANCE CERTIFICATE



EXHIBIT B, Cover Page





--------------------------------------------------------------------------------




COMPLIANCE CERTIFICATE
for the
quarter ended __________ __, _____
To:
Bank of America, N.A.

135 S. LaSalle Street
Mailcode: IL4-135-09-61
Chicago, IL 60603
Attention: Angela Larkin
Telephone: 312.828.3882
Telecopy: 877.206.8409
Email: angela.larkin@baml.com


and each Lender
Ladies and Gentlemen:
This Compliance Certificate (the “Certificate”) is being delivered pursuant to
Section 5.01(c) of that certain Credit Agreement (as amended, the “Agreement”)
dated as of October 17, 2014, among IHS Inc., certain of its subsidiaries named
therein (collectively, the “Borrowers”), Bank of America, N.A. as agent, and the
Lenders named therein. All capitalized terms, unless otherwise defined herein,
shall have the same meanings as in the Agreement. All the calculations set forth
below shall be made pursuant to the terms of the Agreement.
The undersigned, an authorized financial officer of IHS in his capacity as such
financial officer and not in his individual capacity, does hereby certify to the
Administrative Agent and the Banks that:
1. DEFAULT
 
 
 
 
 
 
 
 
 
No Default has occurred or, if a Default has occurred, I have described on the
attached Exhibit “A” the nature thereof and the steps taken or proposed to
remedy such Default.
 
 
 
 
 
 
 
 
 
 
 
Compliance
2.   SECTION 5.01 - Financial Statements and Records
 
 
 
 
 
 
 
 
 
(a) Annual audited financial statements of IHS on a consolidated basis within
90 days after the end of each fiscal year end (together with Compliance
Certificate).
 
Yes
No
N/A
 
 
 
 
 
(b) Quarterly unaudited financial statements of IHS on a consolidated basis
within 45 days after the end of each of the first three fiscal quarters of each
fiscal year (together with Compliance Certificate).
 
Yes
No
N/A
 
 
 
 
 
3.   SECTION 5.09 - Additional Subsidiaries
 
 
 
 
 
 
 
 
 
(a) Are there any Subsidiaries which are both:
 
Yes
No
 
 
 
 
 
 


COMPLIANCE CERTIFICATE, Page 1





--------------------------------------------------------------------------------




   (i) not a party to a Guaranty Agreement; and
 
 
 
 
 
 
 
 
 
   (ii) a Material Subsidiary
 
 
 
 
 
 
 
 
 
(b) As of such fiscal quarter end, does the combined total revenue of the
Guarantors plus the unconsolidated revenue of IHS equal or exceed 70% of IHS's
consolidated total revenue as of such fiscal quarter end?
 
Yes
No
 
 
 
 
 
 
If 3(a) and 3(b) are both yes, joinder of additional Subsidiaries required?
 
Yes
No
 
 
 
 
 
 
4.   SECTION 6.01 - Debt
 
 
 
 
 
 
 
 
 
No additional Indebtedness except, among other permitted:
 
 
 
 
 
 
 
 
 
(a) Unsecured Subsidiary Indebtedness owed to third parties not to exceed:
$100,000,000
Yes
No
 
   Actual outstanding:
$_______
Yes
No
 
 
 
 
 
 
5.   SECTION 6.02 - Liens
 
 
 
 
 
 
 
 
 
(a) Other Liens securing Indebtedness or other Obligations not exceeding
$100,000,000
 
 
 
 
 
 
 
 
(d) Actual outstanding amount of Indebtedness or other obligation secured by
other Liens:
$_______
Yes
No
 
 
 
 
 
 
6.   SECTION 6.04 - Investments
 
 
 
 
 
 
 
 
 
(a) Loans and advances to officers, directors and employees not to exceed:
$1,000,000
 
 
 
 
 
 
 
 
(b) Actual
$_______
Yes
No
 
 
 
 
 
 
7. SECTION 6.05 - Asset Dispositions
 
 
 
 
 
 
 
 
 
(a) Asset dispositions where Net Proceeds not reinvested not to exceed
$50,000,000.
 
 
 
 
 
 
 
 
 
(b) Actual market or book value, which ever is greater, of assets disposed of
for which the Net Proceeds have not been reinvested.
$________
Yes
No
 
 
 
 
 
 
8. SECTION 7.01 - Interest Coverage Ratio
 
 
 
 
 
 
 
 
 
(a) Consolidated EBITDA (from Schedule 1)
$________
 
 
 
 
 
 
 
 
(b) Consolidated Interest Expense
$________
 
 
 
 
 
 
 
 
(c) Line 8(a) ÷ Line 8(b)
___ to 1.00
 
 
 
 
 
 
 
 
(d) Minimum Interest Coverage Ratio permitted by the Agreement
3.00 to 1.00
Yes
No
 
 
 
 
 
 
9.   SECTION 7.02 - Leverage Ratio7
 
 
 
 
 
 
 
 
 
(a) Consolidated Funded Indebtedness
$________
 
 
 
 
 
 
 
 
(b) Consolidated EBITDA (for Schedule 1)
$________
 
 
 
 
 
 
 
 
(c) Actual Leverage Ratio: 9 (a) ÷ 9 (b)=
___ to 1.00
 
 
 
 
 
 
 
 


COMPLIANCE CERTIFICATE, Page 2





--------------------------------------------------------------------------------




(d) Maximum Leverage Ratio
[3.50][3.75]
to 1.00
Yes
No
 
 
 
 
 
 
10. Determination of Applicable Rate
 
 
 
 
 
 
 
 
 
(a) Leverage Ratio (from 9(c))
___ to 1.00
 
 
 
 
 
 
 
 
(b) Adjustment to margin and fees required (see pricing grid on Schedule 2)
 
Yes
No
 
 
 
 
 
 
(c) If adjustment required, set forth below new margins and fees
 
 
 
 
 
 
 
 
 
(i) ABR Spread and Canadian Prime Rate Spread
_______%
 
 
 
(ii) Commitment Fee Rate
_______%
 
 
 
(iii) Fixed Rate Spread
_______%
 
 
 
 
 
 
 
 
11. ATTACHED SCHEDULES
 
 
 
 
 
 
 
 
 
Attached hereto as schedules are the calculations supporting the computation set
forth above in this Certificate. All information contained herein and on the
attached schedules is true and correct.
 
 
 
 
 
 
 
 
 
12. FINANCIAL STATEMENTS
 
 
 
 
 
 
 
 
 
The financial statements attached hereto were prepared in accordance with GAAP
and fairly present in all material respects (subject to year end audit
adjustments and absence of footnotes) the financial conditions and the results
of the operations of the Persons reflected thereon, at the date and for the
periods indicated therein.
 
 
 
 
 
 
 
 
 
13. CONFLICT
 
 
 
 
 
 
 
 
 
In the event of conflict between this Certificate and the Agreement, the
Agreement shall control.
 
 
 
 



IN WITNESS WHEREOF, the undersigned has executed this Certificate effective as
of the date first written above.
IHS INC.
By:
 
 
 
Name:
 
 
Title:
 









 
 
7If IHS has notified the Administrative Agent in writing that an Acquisition
Threshold has been achieved and has elected a Trigger Quarter, then the Maximum
Leverage Ratio shall be increased to 3.75 to 1.00 during the related Elevated
Leverage Period.


COMPLIANCE CERTIFICATE, Page 3





--------------------------------------------------------------------------------




SCHEDULE 1
TO
COMPLIANCE CERTIFICATE
(1) Consolidated EBITDA.
 
 
 
 
 
Consolidated Net Earnings:
$___________
 
 
 
 
 
 
(a) Consolidated Interest Expense
$___________
 
 
(b) Consolidated Income Tax Expense
$___________
 
 
(c) Consolidated Depreciation and Amortization Charges
$___________
 
 
(d) non-cash charges or expenses in connection with options, restricted stock,
restricted stock units or other equity level awards under any IHS incentive plan
$___________
 
 
(e) cash non-recurring acquisition or restructuring charges or expenses related
to employee severance or facilities consolidation and acquisition related
transactions expenses provided that for any period of calculation, the aggregate
amount added back under this clause (e) shall not comprise more than 10% of the
Consolidated EBITDA for such period,
$___________
 
 
(f) any non-cash modifications to pension and post-retirement employee benefit
plans, settlement costs incurred to annuitize retirees or facilitate lump-sum
buyout offers under pension and postretirement employee benefit plans or
mark-to-market adjustments under pension and post-retirement employee benefit
plans provided that for any period of calculation, the aggregate amount added
back under this clause (vi) shall not comprise more than 5% of the Consolidated
EBITDA for such period,
$___________
 
 
(g) non-cash losses or charges (including charges incurred pursuant to the
refinancing of the credit facility in effect prior to the Agreement) that are
unusual or non-recurring,
$___________
 
 
(h) extraordinary or unusual one time gains
($___________)
 
 
 
 
 
 
(h) Total: Line 1 plus lines (a) through (g) minus line (h)
 
$___________
 
 
 
(2) Adjustments for Leverage Ratio Calculation.
 
 
 
EBITDA from prior Targets for periods prior to acquisitions
$___________
 
 
Consolidated EBITDA for Leverage Ratio calculation
 
$___________






SCHEDULE 1 to Compliance Certificate, Solo Page





--------------------------------------------------------------------------------




SCHEDULE 2
TO
COMPLIANCE CERTIFICATE
Leverage Ratio
Fixed Rate Spread
ABR Spread and Canadian Prime Rate Spread
Commitment Fee Rate
Category 1
≥ 3.00 to 1.00
1.75%
0.75%
0.30%
Category 2
< 3.00 to 1.00
and
≥ 2.50 to 1.00
1.50%
0.50%
0.25%
Category 3
< 2.50 to 1.00
and
≥ 2.00 to 1.00
1.375%
0.375%
0.20%
Category 4
< 2.00 to 1.00
and
≥ 1.00 to 1.00
1.25%
0.25%
0.15%
Category 5
< 1.00 to 1.00
1.00%
0.00%
0.125%








SCHEDULE 2 to Compliance Certificate, Page 1





--------------------------------------------------------------------------------




EXHIBIT C-1
TO
IHS INC.
CREDIT AGREEMENT
US GUARANTY AGREEMENT



EXHIBIT C-1, Cover Page





--------------------------------------------------------------------------------




GUARANTY AGREEMENT
(US)
WHEREAS, IHS Inc. (“IHS”) has entered into that certain Credit Agreement dated
October 17, 2014, among IHS, certain of its subsidiaries as borrowers
thereunder, the lenders party thereto (the “Lenders”) and BANK OF AMERICA, N.A.,
as the administrative agent for the lenders (the “Administrative Agent”) (such
Credit Agreement, as it may hereafter be amended or otherwise modified from time
to time, being hereinafter referred to as the “Credit Agreement”, and
capitalized terms not otherwise defined herein shall have the same meaning as
set forth in the Credit Agreement);
WHEREAS, the execution of this Guaranty Agreement is a condition to the
Administrative Agent's and each Lender's obligations under the Credit Agreement;
NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, each of the undersigned Subsidiaries and any Subsidiary
hereafter added as a “Guarantor” hereto pursuant to a Subsidiary Joinder
Agreement in the form attached hereto as Exhibit A (individually a “Guarantor”
and collectively the “Guarantors”), hereby irrevocably and unconditionally
guarantees to the Credit Parties the full and prompt payment and performance of
the Guaranteed Indebtedness (hereinafter defined), this Guaranty Agreement being
upon the following terms:
1.    Guaranteed Indebtedness. The term “Guaranteed Indebtedness”, as used
herein, means all of the Obligations (excluding with respect to any Guarantor,
any Excluded Swap Obligations of such Guarantor), as defined in the Credit
Agreement. The “Guaranteed Indebtedness” shall include any and all post petition
interest and expenses (including attorneys' fees) whether or not allowed under
any bankruptcy, insolvency, or other similar law; provided that the Guaranteed
Indebtedness shall be limited, with respect to each Guarantor (other than IHS),
to an aggregate amount equal to the largest amount that would not render such
Guarantor's obligations hereunder subject to avoidance under Section 544 or 548
of the United States Bankruptcy Code or under any applicable state law relating
to fraudulent transfers or conveyances; provided further that for purposes of
determining any Guarantor’s guarantee of the Guaranteed Indebtedness under this
Guaranty Agreement, the definition of “Obligations” shall not create any
guarantee by any Guarantor of any Excluded Swap Obligations of such Guarantor.
2.    Contribution Agreement. The Guarantors (other than IHS) together desire to
allocate among themselves (collectively, the “Contributing Guarantors”), in a
fair and equitable manner, their obligations (other than, with respect to any
Guarantor, any Excluded Swap Obligations of such Guarantor) arising under this
Guaranty Agreement and the other Loan Documents. Accordingly, in the event any
payment or distribution is made by a Guarantor under this Guaranty Agreement or
under the other Loan Documents (other than, with respect to such Guarantor, any
payment or distribution made under any Excluded Swap Obligations of such
Guarantor) (a “Funding Guarantor”) that exceeds its Fair Share (as defined
below), that Funding Guarantor shall be entitled to a contribution from each of
the other Contributing Guarantors in the amount of such other Contributing
Guarantor's Fair Share Shortfall (as defined below), with the result that all
such contributions will cause each Contributing Guarantor's Aggregate

GUARANTY AGREEMENT (US), Page 1





--------------------------------------------------------------------------------




Payments (as defined below) to equal its Fair Share. “Fair Share” means, with
respect to a Contributing Guarantor as of any date of determination, an amount
equal to (i) the ratio of (x) the Adjusted Maximum Amount (as defined below)
with respect to such Contributing Guarantor to (y) the aggregate of the Adjusted
Maximum Amounts with respect to all Contributing Guarantors, multiplied by
(ii) the aggregate amount paid or distributed on or before such date by all
Funding Guarantors under the Loan Documents in respect of the obligations
guarantied (other than, with respect to such Guarantor, any Excluded Swap
Obligations of such Guarantor). “Fair Share Shortfall” means, with respect to a
Contributing Guarantor as of any date of determination, the excess, if any, of
the Fair Share of such Contributing Guarantor over the Aggregate Payments of
such Contributing Guarantor. “Adjusted Maximum Amount” means, with respect to a
Contributing Guarantor as of any date of determination, the maximum aggregate
amount of the obligations of such Contributing Guarantor under this Guaranty
Agreement determined in accordance with the provisions hereof; provided that,
solely for purposes of calculating the “Adjusted Maximum Amount” with respect to
any Contributing Guarantor for purposes of this paragraph 2, the assets or
liabilities arising by virtue of any rights to or obligations of contribution
hereunder shall not be considered as assets or liabilities of such Contributing
Guarantor. “Aggregate Payments” means, with respect to a Contributing Guarantor
as of any date of determination, the aggregate amount of all payments and
distributions made on or before such date by such Contributing Guarantor in
respect of this Guaranty Agreement (including, without limitation, in respect of
this paragraph 2) and the other Loan Documents. The amounts payable as
contributions hereunder shall be determined as of the date on which the related
payment or distribution is made by the applicable Funding Guarantor. The
allocation among Contributing Guarantors of their obligations as set forth in
this paragraph 2 shall not be construed in any way to limit the liability of any
Contributing Guarantor hereunder.
3.    Absolute and Irrevocable Guaranty. This instrument shall be an absolute,
continuing, irrevocable and unconditional guaranty of payment and performance,
and not a guaranty of collection, and each Guarantor shall remain liable on its
obligations hereunder until the Obligations are Fully Satisfied. No set‑off,
counterclaim, recoupment, reduction, or diminution of any obligation, or any
defense of any kind or nature which the Borrowers may have against any Credit
Party or any other Person, or which any Guarantor may have against the
Borrowers, any Credit Party or any other Person, shall be available to, or shall
be asserted by, any Guarantor against any Credit Party or any subsequent holder
of the Guaranteed Indebtedness or any part thereof or against payment of the
Guaranteed Indebtedness or any part thereof other than Full Satisfaction of the
Obligations. If the payment of any amount of principal of, interest with respect
to or any other amount constituting the Guaranteed Indebtedness, or any portion
thereof, is rescinded, voided or must otherwise be refunded by the
Administrative Agent or any Credit Party for any reason, then the Guaranteed
Indebtedness and all terms and provisions of this Guaranty Agreement will be
automatically reinstated and become automatically effective and in full force
and effect, all to the extent that and as though such payment so rescinded,
voided or otherwise refunded had never been made.
4.    Rights Cumulative. If a Guarantor becomes liable for any indebtedness
owing by a Borrower to any Credit Party by endorsement or otherwise, other than
under this Guaranty Agreement, such liability shall not be in any manner
impaired or affected hereby, and the rights

GUARANTY AGREEMENT (US), Page 2





--------------------------------------------------------------------------------




of the Credit Parties hereunder shall be cumulative of any and all other rights
that any Credit Party may ever have against such Guarantor. The exercise by any
Credit Party of any right or remedy hereunder or under any other instrument, or
at law or in equity, shall not preclude the concurrent or subsequent exercise of
any other right or remedy.
5.    Agreement to Pay Guaranteed Indebtedness. In the event of default by any
Borrower in payment or performance of the Guaranteed Indebtedness, or any part
thereof, when such Guaranteed Indebtedness becomes due, whether by its terms, by
acceleration, or otherwise, the Guarantors shall, jointly and severally,
promptly pay the amount due thereon to Administrative Agent, without notice or
demand, in the lawful currency in which such amount is due, and it shall not be
necessary for Administrative Agent or any other Credit Party, in order to
enforce such payment by any Guarantor, first to institute suit or exhaust its
remedies against such Borrower or others liable on such Guaranteed Indebtedness,
or to enforce any rights against any collateral which shall ever have been given
to secure such Guaranteed Indebtedness. In the event such payment is made by a
Guarantor, then such Guarantor shall be subrogated to the rights then held by
Administrative Agent and any other Credit Party with respect to the Guaranteed
Indebtedness to the extent to which the Guaranteed Indebtedness was discharged
by such Guarantor. Notwithstanding the foregoing, upon payment by such Guarantor
of any sums to Administrative Agent or any other Credit Party hereunder, all
rights of such Guarantor against any Borrower, any other guarantor or any
collateral arising as a result therefrom by way of right of subrogation,
reimbursement, contribution or otherwise shall in all respects be subordinate
and junior in right of payment to the prior Full Satisfaction of the
Obligations. All payments received by the Administrative Agent hereunder shall
be applied by the Administrative Agent to payment of the Guaranteed Indebtedness
in the order provided for in Section 2.18(f) of the Credit Agreement.
6.    Stay of Acceleration. If acceleration of the time for payment of any
amount payable by the Borrowers under the Guaranteed Indebtedness is stayed upon
the insolvency, bankruptcy, or reorganization of any Borrower, all such amounts
otherwise subject to acceleration under the terms of the Guaranteed Indebtedness
shall nonetheless be payable by the Guarantors hereunder forthwith on demand by
Administrative Agent or any other Credit Party.
7.    Obligations Not Impaired. Each Guarantor hereby agrees that its
obligations under the Loan Documents shall not be released, discharged,
diminished, impaired, reduced, or affected for any reason or by the occurrence
of any event, including, without limitation, one or more of the following
events, whether or not with notice to or the consent of any Guarantor: (a) the
taking or accepting of collateral as security for any or all of the Guaranteed
Indebtedness or the release, surrender, exchange, or subordination of any
collateral now or hereafter securing any or all of the Guaranteed Indebtedness;
(b) any partial release of the liability of any Guarantor hereunder, or the full
or partial release of any other guarantor from liability for any or all of the
Guaranteed Indebtedness; (c) any disability of any Borrower, any Guarantor or
any other Person, or the dissolution, insolvency, or bankruptcy of any Borrower,
any Guarantor, or any other Person at any time liable for the payment of any or
all of the Guaranteed Indebtedness; (d) any renewal, extension, modification,
waiver, amendment, or rearrangement of any or all of the Guaranteed Indebtedness
or any instrument, document, or agreement evidencing, securing, or

GUARANTY AGREEMENT (US), Page 3





--------------------------------------------------------------------------------




otherwise relating to any or all of the Guaranteed Indebtedness; (e) any
adjustment, indulgence, forbearance, waiver, or compromise that may be granted
or given by Administrative Agent or any other Credit Party to any Borrower, any
Guarantor, or any other Person ever liable for any or all of the Guaranteed
Indebtedness; (f) any neglect, delay, omission, failure, or refusal of
Administrative Agent or any other Credit Party to take or prosecute any action
for the collection of any of the Guaranteed Indebtedness or to foreclose or take
or prosecute any action in connection with any instrument, document, or
agreement evidencing, securing, or otherwise relating to any or all of the
Guaranteed Indebtedness; (g) the unenforceability or invalidity of any or all of
the Guaranteed Indebtedness or of any instrument, document, or agreement
evidencing, securing, or otherwise relating to any or all of the Guaranteed
Indebtedness; (h) any payment by any Borrower or any other Person to
Administrative Agent or any other Credit Party is held to constitute a
preference under applicable bankruptcy or insolvency law or if for any other
reason Administrative Agent or any other Credit Party is required to refund any
payment or pay the amount thereof to someone else; (i) the settlement or
compromise of any of the Guaranteed Indebtedness; (j) the non‑perfection of any
security interest or lien securing any or all of the Guaranteed Indebtedness;
(k) any impairment of any collateral securing any or all of the Guaranteed
Indebtedness; (l) the failure of Administrative Agent or any other Credit Party
to sell any collateral securing any or all of the Guaranteed Indebtedness in a
commercially reasonable manner or as otherwise required by law; (m) any change
in the corporate or other existence, structure, or ownership of any Borrower or
any Guarantor; or (n) any other circumstance which might otherwise constitute a
defense available to, or discharge of, any Borrower or any other Guarantor
(other than the Full Satisfaction of the Obligations).
8.    Representations and Warranties. Each Guarantor represents and warrants to
Administrative Agent and the Lenders as follows:
(a)    Credit Agreement Representations. All representations and warranties in
the Credit Agreement relating to it are true and correct as of the date hereof
and on each date the representations and warranties hereunder are restated
pursuant to any of the Loan Documents with the same force and effect as if such
representations and warranties had been made on and as of such date except to
the extent that such representations and warranties relate specifically to
another date.
(b)    Independent Analysis. It has, independently and without reliance upon
Administrative Agent or any Lender and based upon such documents and information
as it has deemed appropriate, made its own analysis and decision to enter into
the Loan Documents to which it is a party.
(c)    Borrower Information. It has adequate means to obtain from the Borrower
Representative on a continuing basis information concerning the financial
condition and assets of the Borrowers and it is not relying upon Administrative
Agent or any Lender to provide (and neither the Administrative Agent nor any
Lender shall have any duty to provide) any such information to it either now or
in the future.
(d)    Benefit of Guaranty. The value of the consideration received and to be
received by each Guarantor as a result of the Borrowers' and the Lenders'
entering into the Credit

GUARANTY AGREEMENT (US), Page 4





--------------------------------------------------------------------------------




Agreement and each Guarantor's executing and delivering this Guaranty Agreement
is reasonably worth at least as much as the liability and obligation of each
Guarantor hereunder, and such liability and obligation and the Credit Agreement
have benefited and may reasonably be expected to benefit each Guarantor directly
or indirectly.
9.    Covenants of Guarantor. Each Guarantor covenants and agrees that until the
Loan Obligations have been Fully Satisfied, it will comply with all covenants
set forth in the Credit Agreement specifically applicable to it.
10.    Right of Set Off. When an Event of Default exists and subject to the
terms of Section 2.18 of the Credit Agreement, Administrative Agent and each
other Credit Party shall have the right to set-off and apply against this
Guaranty Agreement (and the obligations of the Guarantors hereunder) or the
Guaranteed Indebtedness or both, at any time and without notice to any
Guarantor, any and all deposits (general or special, time or demand, provisional
or final) or other sums at any time credited by or owing from Administrative
Agent and each other Credit Party to any Guarantor whether or not the Guaranteed
Indebtedness is then due and irrespective of whether or not Administrative Agent
or any other Credit Party shall have made any demand under this Guaranty
Agreement.  Each Credit Party agrees promptly to notify the Borrower
Representative (with a copy to the Administrative Agent) after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application.  The rights and remedies of
Administrative Agent and other Credit Parties hereunder are in addition to other
rights and remedies (including, without limitation, other rights of set-off)
which Administrative Agent or any other Credit Party may have. Notwithstanding
the foregoing, no amount received from, or set off with respect to, any
Guarantor shall be applied to any Excluded Swap Obligation of such Guarantor.
11.    Intercompany Subordination.
(a)    Debt Subordination. Each Guarantor hereby agrees that the Subordinated
Indebtedness (as defined below) shall be subordinate and junior in right of
payment to the Full Satisfaction of the Obligations. The Subordinated
Indebtedness shall not be payable, and no payment of principal, interest or
other amounts on account thereof, and no property or guarantee of any nature to
secure or pay the Subordinated Indebtedness shall be made or given, directly or
indirectly by or on behalf of any Debtor (hereafter defined) or received,
accepted, retained or applied by any Guarantor unless and until the Obligations
shall have been Fully Satisfied; except that prior to the occurrence and
continuance of an Event of Default, each Debtor shall have the right to make
payments and a Guarantor shall have the right to receive payments on the
Subordinated Indebtedness from time to time in the ordinary course of business.
When an Event of Default exists, except with the consent of the Administrative
Agent, no payments may be made or given on the Subordinated Indebtedness,
directly or indirectly, by or on behalf of any Debtor or received, accepted,
retained or applied by any Guarantor unless and until the Obligations shall have
been Fully Satisfied. If any sums shall be paid to a Guarantor by any Debtor or
any other Person on account of the Subordinated Indebtedness when such payment
is not permitted hereunder, such sums shall be held in trust by such Guarantor
for the benefit of Administrative Agent and the other Credit Parties and shall
forthwith be paid to Administrative

GUARANTY AGREEMENT (US), Page 5





--------------------------------------------------------------------------------




Agent and applied by Administrative Agent against the Guaranteed Indebtedness in
accordance with this Guaranty Agreement. For purposes of this Guaranty Agreement
and with respect to a Guarantor (other than IHS), the term “Subordinated
Indebtedness” means all indebtedness, liabilities, and obligations of any
Borrower, any Foreign Guarantor or any other Guarantor (the Borrowers, the
Foreign Guarantors and such other Guarantor herein the “Debtors”) to such
Guarantor, whether such indebtedness, liabilities, and obligations now exist or
are hereafter incurred or arise, or are direct, indirect, contingent, primary,
secondary, several, joint and several, or otherwise, and irrespective of whether
such indebtedness, liabilities, or obligations are evidenced by a note,
contract, open account, or otherwise, and irrespective of the Person or Persons
in whose favor such indebtedness, obligations, or liabilities may, at their
inception, have been, or may hereafter be created, or the manner in which they
have been or may hereafter be acquired by such Guarantor. For the avoidance of
doubt, “Subordinated Indebtedness shall not include indebtedness, liabilities
and obligations owed to IHS.
(b)    Lien Subordination. Each Guarantor agrees that any and all Liens
(including any judgment liens), upon any Debtor's assets securing payment of any
Subordinated Indebtedness shall be and remain inferior and subordinate to any
and all Liens upon any Debtor's assets securing payment of the Guaranteed
Indebtedness or any part thereof and guarantees in respect thereof, regardless
of whether such Liens in favor of a Guarantor, Administrative Agent or any other
Credit Party presently exist or are hereafter created or attached. Without the
prior written consent of Administrative Agent, no Guarantor shall (i) file suit
against any Debtor or exercise or enforce any other creditor's right it may have
against any Debtor, or (ii) foreclose, repossess, sequester, or otherwise take
steps or institute any action or proceedings (judicial or otherwise, including
without limitation the commencement of, or joinder in, any liquidation,
bankruptcy, rearrangement, debtor's relief or insolvency proceeding) to enforce
any obligations of any Debtor to such Guarantor or any Liens held by such
Guarantor on assets of any Debtor.
(c)    Insolvency Proceeding. In the event of any receivership, bankruptcy,
reorganization, rearrangement, debtor's relief, or other insolvency proceeding
involving any Debtor as debtor, Administrative Agent shall have the right to
prove and vote any claim under the Subordinated Indebtedness and to receive
directly from the receiver, trustee or other court custodian all dividends,
distributions, and payments made in respect of the Subordinated Indebtedness
until the Obligations have been Fully Satisfied. The Administrative Agent may
apply any such dividends, distributions, and payments against the Guaranteed
Indebtedness in accordance with the Credit Agreement.
12.    Amendment and Waiver. Except for modifications made pursuant to the
execution and delivery of a Subsidiary Joinder Agreement (which needs to be
signed only by the Subsidiary party thereto) and the release of any Guarantor
from its obligations hereunder (which shall require the consent of all Lenders
except as otherwise provided in Section 9.10 of the Credit Agreement); no
amendment or waiver of any provision of this Guaranty Agreement or consent to
any departure by any Guarantor therefrom shall in any event be effective unless
the same shall be in writing and signed by the parties required by Section
10.02(b) of the Credit Agreement. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law.

GUARANTY AGREEMENT (US), Page 6





--------------------------------------------------------------------------------




13.    Tolling of Statutes of Limitation. To the extent permitted by law, any
acknowledgment or new promise, whether by payment of principal or interest or
otherwise and whether by any Borrower or others (including any Guarantor), with
respect to any of the Guaranteed Indebtedness shall, if the statute of
limitations in favor of a Guarantor against Administrative Agent or any other
Credit Party shall have commenced to run, toll the running of such statute of
limitations and, if the period of such statute of limitations shall have
expired, prevent the operation of such statute of limitations.
14.    Successor and Assigns. This Guaranty Agreement is for the benefit of the
Credit Parties, their Affiliates and the Indemnitees and their successors and
assigns, and in the event of an assignment of the Guaranteed Indebtedness, or
any part thereof, the rights and benefits hereunder, to the extent applicable to
the indebtedness so assigned, may be transferred with such indebtedness. This
Guaranty Agreement is binding not only on each Guarantor, but on each
Guarantor's successors and assigns. No Guarantor may assign or otherwise
transfer any of its rights or obligations hereunder without prior written
consent of each Lender except as otherwise permitted by the Credit Agreement and
any attempted assignment or transfer without such consent shall be null and
void.
15.    Reliance and Inducement. Each Guarantor recognizes that Administrative
Agent and the Lenders are relying upon this Guaranty Agreement and the
undertakings of each Guarantor hereunder and under the other Loan Documents to
which each is a party in making extensions of credit to the Borrowers under the
Credit Agreement and further recognizes that the execution and delivery of this
Guaranty Agreement and the other Loan Documents to which each Guarantor is a
party is a material inducement to Administrative Agent and the Lenders in
entering into the Credit Agreement and continuing to extend credit thereunder.
Each Guarantor hereby acknowledges that there are no conditions to the full
effectiveness of this Guaranty Agreement or any other Loan Document to which it
is a party.
16.    Notice. Any notice or demand to any Guarantor under or in connection with
this Guaranty Agreement or any other Loan Document to which it is a party shall
be deemed effective if given to the Guarantor, care of the Borrower
Representative in accordance with the notice provisions in the Credit Agreement.
17.    Expenses. The Guarantors shall, jointly and severally, pay on demand all
reasonable attorneys' fees and all other reasonable costs and expenses incurred
by Administrative Agent and the other Credit Parties in connection with the
administration, enforcement, or collection of this Guaranty Agreement.
18.    Waiver of Promptness, Diligence, etc. Except as otherwise specifically
provided in the Credit Agreement, each Guarantor hereby waives promptness,
diligence, notice of any default under the Guaranteed Indebtedness, demand of
payment, notice of acceptance of this Guaranty Agreement, presentment, notice of
protest, notice of dishonor, notice of the incurring by the Borrowers of
additional indebtedness, and all other notices and demands with respect to the
Guaranteed Indebtedness and this Guaranty Agreement.

GUARANTY AGREEMENT (US), Page 7





--------------------------------------------------------------------------------




19.    Incorporation of Credit Agreement. The Credit Agreement, and all of the
terms thereof applicable to each Guarantor (including, without limitation,
Section 10.21), are incorporated herein by reference, the same as if stated
verbatim herein, and each Guarantor agrees that Administrative Agent and the
Lenders may exercise any and all rights granted to any of them under the Credit
Agreement and the other Loan Documents without affecting the validity or
enforceability of this Guaranty Agreement.
20.    Entire Agreement. This Guaranty Agreement embodies the final, entire
agreement of each Guarantor, agent and the other Credit Parties with respect to
each Guarantor's guaranty of the Guaranteed Indebtedness and supersedes any and
all prior commitments, agreements, representations, and understandings, whether
written or oral, relating to the subject matter hereof. This Guaranty Agreement
is intended by each Guarantor, Administrative Agent and the other Credit Parties
as a final and complete expression of the terms of the Guaranty Agreement, and
no course of dealing among any Guarantor, the Administrative Agent and any other
Credit Parties, no course of performance, no trade practices, and no evidence of
prior, contemporaneous or subsequent oral agreements or discussions or other
extrinsic evidence of any nature shall be used to contradict, vary, supplement
or modify any term of this Guaranty Agreement.
21.    No Waiver. No failure or delay by the Administrative Agent or any other
Credit Party in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.
22.    Damage Limitation. To the extent permitted by applicable law, each
Guarantors agrees that it will not assert, and each Guarantor hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Guaranty Agreement
or any agreement or instrument contemplated hereby, the Transactions, any Loan
or Letter of Credit or the use of the proceeds thereof.
23.    Survival. All covenants, agreements, representations and warranties made
by the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Guaranty Agreement
or any other Loan Document shall be considered to have been relied upon by the
other parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent or any Credit Party may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect until the Obligations have been Fully Satisfied.
24.    Counterparts. This Guaranty Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed

GUARANTY AGREEMENT (US), Page 8





--------------------------------------------------------------------------------




counterpart of a signature page of this Guaranty Agreement by telecopy or other
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Guaranty Agreement.
25.    Severability. Any provision of this Guaranty Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
26.    Governing Law. This Guaranty Agreement shall be governed by and construed
in accordance with the applicable law pertaining in the State of New York, other
than those conflict of law provisions that would defer to the substantive laws
of another jurisdiction. This governing law election has been made by the
parties in reliance (at least in part) on Section 5–1401 of the General
Obligations Law of the State of New York, as amended (as and to the extent
applicable), and other applicable law.
27.    Jurisdiction. EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE
SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE
UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING SHALL BE
HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW,
IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT
IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS GUARANTY AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT
ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY OTHER CREDIT PARTY MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWERS, ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.
28.    Venue. Each party hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Guaranty Agreement or any other
Loan Document in any court referred to paragraph 27. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

GUARANTY AGREEMENT (US), Page 9





--------------------------------------------------------------------------------




29.    Service of Process. (a) Each party to this Guaranty Agreement irrevocably
consents to service of process in the manner provided for notices in
paragraph 16. Nothing in this Guaranty Agreement or any other Loan Document will
affect the right of any party to this Guaranty Agreement to serve process in any
other manner permitted by law. Each Guarantor hereby irrevocably designates,
appoints and empowers IHS with offices at Two Grand Central Tower, 140 East 45th
Street, 40th Floor, New York, NY 10017, Attn: Stephen Green, Esq., Executive
Vice President, Legal and Corporate Secretary (Telephone: (212) 850-8543;
Telecopy: 212 850-8540) as its designee, appointee and agent to receive, accept
and acknowledge for and on its behalf, and in respect of its property, service
of any and all legal process, summons, notices and documents which may be served
in any such action or proceeding. IHS accepts such appointment and agrees to so
act on the behalf of each Guarantor hereunder until the Full Satisfaction of the
Obligations. If for any reason IHS shall cease to be available to act as such,
each Guarantor agrees to designate a new designee, appointee and agent in the
United States on the terms and for the purposes of this provision satisfactory
to the Administrative Agent under this Agreement.
(b) IHS accepts its appointment as agent for service of process pursuant to
section 30 of the Foreign Guaranty Agreement and agrees to so act on the behalf
of each Guarantor thereunder until the Full Satisfaction of the Obligations
guaranteed thereunder.
30.    Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
GUARANTY AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS GUARANTY AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS PARAGRAPH.
31.    Headings. All paragraph headings used herein are for convenience of
reference only, are not part of this Guaranty Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Guaranty
Agreement.
32.    Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally, and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this Guaranty Agreement in respect of any
Swap Obligation (provided, however, that each Qualified ECP Guarantor shall only
be liable under this Section 32 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section 32,
or otherwise under this Guaranty Agreement, voidable under applicable law
relating to fraudulent

GUARANTY AGREEMENT (US), Page 10





--------------------------------------------------------------------------------




conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section 32 shall remain
in full force and effect until the payment in full and discharge of the
Obligations guaranteed under this Guaranty Agreement. Each Qualified ECP
Guarantor intends that this Section 32 constitute, and this Section 32 shall be
deemed to constitute, a “keepwell, support, or other agreement” for the benefit
of each other Loan Party for all purposes of section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.
33.    Direct Obligations. For the avoidance of doubt, this Agreement
(including, without limitation, Section 1 hereof) shall not limit or be
construed to limit any payment or performance obligations of IHS and its
Subsidiaries under the Credit Agreement, any notes delivered in connection
therewith, and/or any Hedge Agreement.


EXECUTED as of the date first written above.
GUARANTORS:
 
IHS Inc.
IHS Holding Inc.
IHS Global Inc.
R. L. Polk & Co.
CARFAX, Inc.
 
 
By:
 
Stephen Green, Executive Vice President, Legal and Corporate Secretary of each
Guarantor




GUARANTY AGREEMENT (US), Page 11





--------------------------------------------------------------------------------




EXHIBIT “A”
TO
GUARANTY AGREEMENT
(US)
Subsidiary Joinder Agreement



EXHIBIT “A” to GUARANTY AGREEMENT (US), Cover Page





--------------------------------------------------------------------------------




SUBSIDIARY JOINDER AGREEMENT
This SUBSIDIARY JOINDER AGREEMENT (the “Agreement”) dated as of
____________________, ____ is executed by the undersigned (the “Guarantor”) for
the benefit of BANK OF AMERICA, N.A., in its capacity as administrative agent
for the lenders party to the hereafter identified Credit Agreement (in such
capacity herein, the “Administrative Agent”) and for the benefit of the other
Credit Parties in connection with that certain Credit Agreement dated as of
October 17, 2014, among IHS Inc., certain of its subsidiaries as borrowers
thereunder, the lenders party thereto and the Administrative Agent (such Credit
Agreement, as it may hereafter be amended or otherwise modified from time to
time, being hereinafter referred to as the “Credit Agreement”, and capitalized
terms not otherwise defined herein shall have the same meaning as set forth in
the Credit Agreement).
The Guarantor is required to execute this Agreement pursuant to Section 5.09 of
the Credit Agreement.
NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Guarantor hereby agrees as follows:
1.    The Guarantor hereby assumes all the obligations of a “Guarantor” under
the US Guaranty Agreement and agrees that it is a “Guarantor” and bound as a
“Guarantor” under the terms of the US Guaranty Agreement as if it had been an
original signatory thereto. In accordance with the forgoing and for valuable
consideration, the receipt and adequacy of which are hereby acknowledged,
Guarantor irrevocably and unconditionally guarantees to the Administrative Agent
and the other Credit Parties the full and prompt payment and performance of the
Guaranteed Indebtedness (as defined in the US Guaranty Agreement) upon the terms
and conditions set forth in the US Guaranty Agreement.
2.    This Agreement shall be deemed to be part of, and a modification to, the
US Guaranty Agreement and shall be governed by all the terms and provisions of
the US Guaranty Agreement, which terms are incorporated herein by reference, are
ratified and confirmed and shall continue in full force and effect as valid and
binding agreements of Guarantor enforceable against Guarantor. The Guarantor
hereby waives notice of Administrative Agent's or any other Credit Parties'
acceptance of this Agreement.
IN WITNESS WHEREOF, the Guarantor has executed this Agreement as of the day and
year first written above.
Guarantor:
By:
 
 
 
Name:
 
 
Title:
 




SUBSIDIARY JOINDER AGREEMENT, Solo Page





--------------------------------------------------------------------------------




EXHIBIT C-2
TO
IHS INC.
CREDIT AGREEMENT
FOREIGN GUARANTY AGREEMENT



EXHIBIT C-2, Cover Page





--------------------------------------------------------------------------------




GUARANTY AGREEMENT
(Foreign)
WHEREAS, IHS Inc. (“IHS”) has entered into that certain Credit Agreement dated
October 17, 2014, among IHS, certain of its subsidiaries as borrowers
thereunder, the lenders party thereto (the “Lenders”) and BANK OF AMERICA, N.A.,
as the administrative agent for the Lenders (the “Administrative Agent”) (such
Credit Agreement, as it may hereafter be amended or otherwise modified from time
to time, being hereinafter referred to as the “Credit Agreement”, and
capitalized terms not otherwise defined herein shall have the same meaning as
set forth in the Credit Agreement);
WHEREAS, the execution of this Guaranty Agreement is a condition to the
Administrative Agent's and each Lender's obligations under the Credit Agreement;
NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, each of the undersigned Subsidiaries and any Subsidiary
hereafter added as a “Guarantor” hereto pursuant to a Subsidiary Joinder
Agreement in the form attached hereto as Exhibit A (individually a “Guarantor”
and collectively the “Guarantors”), hereby irrevocably and unconditionally
guarantees to the Credit Parties the full and prompt payment and performance of
the Guaranteed Indebtedness (hereinafter defined), this Guaranty Agreement being
upon the following terms:
1.    Guaranteed Indebtedness. The term “Guaranteed Indebtedness”, as used
herein, means all of the Obligations (excluding with respect to any Guarantor,
any Excluded Swap Obligations of such Guarantor) (as defined in the Credit
Agreement) of each Foreign Borrower and its Foreign Subsidiaries. The
“Guaranteed Indebtedness” shall include any and all post petition interest and
expenses (including attorneys' fees) whether or not allowed under any
bankruptcy, insolvency, or other similar law; provided further that for purposes
of determining any Guarantor’s guarantee of the Guaranteed Indebtedness under
this Guaranty Agreement, the definition of “Obligations” shall not create any
guarantee by any Guarantor of any Excluded Swap Obligations of such Guarantor.
2.    Nature of Liability; Limit of Liability under Loan Documents. It is the
desire and intent of each Guarantor, the Administrative Agent and the other
Credit Parties that this Guaranty Agreement and all other obligations of a
Guarantor under the Loan Documents shall be enforced against such Guarantor to
the fullest extent permissible under the laws and public policies applied in
each jurisdiction in which enforcement is sought. If, however, and to the extent
that, the obligations of any Guarantor under this Guaranty Agreement or the
other provisions of the Loan Documents shall be adjudicated to be invalid or
unenforceable for any reason (including because of any applicable state, federal
or foreign law relating to fraudulent conveyances or transfers), then
notwithstanding anything contained herein or in any Loan Document to the
contrary, the amount of the obligations this Guaranty Agreement and under the
other Loan Documents shall be deemed to be reduced and the applicable Guarantor
shall pay the maximum amount of such obligations which would be permissible
under applicable law. Without limiting the generality of the foregoing:

GUARANTY AGREEMENT (Foreign), Page 1





--------------------------------------------------------------------------------




(i)    Swiss Guarantors. The liability of each of Guarantor who is organized
under the laws of Switzerland (a “Swiss Guarantor”) under this Guaranty
Agreement and the other Loan Documents in respect of the obligations of another
Loan Party shall be limited as follows notwithstanding any provision in this
Guaranty Agreement or any other Loan Document to the contrary:
(A)    The obligations, liabilities, indemnities and undertakings of as well as
the application of net proceeds resulting from the realization of any security
granted by a Swiss Guarantor under the Loan Documents including the guaranty
pursuant to this Guaranty Agreement in relation to obligations, liabilities,
indemnities or undertakings of another Loan Party (other than the relevant Swiss
Guarantor or any of its Subsidiaries) (“Up- and Cross-stream Obligations”) shall
be limited to its Free Reserves Available for Distribution (all in accordance
with Art. 675 paragraph 2 and Art. 671 paragraph 1 and 2 no. 3 of the Swiss Code
of Obligations) at the time of (i) the enforcement of such obligations,
liabilities, indemnities, guaranties or undertakings or (ii) such application of
the net proceeds resulting from the foreclosure in or realization on the
security granted by any Swiss Guarantor, always provided that any such Up- and
Cross-stream Obligations would otherwise lead to an actual violation of the
prohibition to repay any capital contributions (Verbot der Einlagenrückgewähr)
or to a prohibited distribution of profits pursuant to the Swiss Code of
Obligations (verbotene Gewinnausschüttung).
(B)    For the purpose of the preceding paragraph (A), “Free Reserves Available
for Distribution” means the maximum amount of the Swiss Guarantor's profits and
reserves available for distribution at the time of the enforcement of (i) such
obligations, liabilities, indemnities or undertakings or (ii) the application of
the net proceeds resulting from the foreclosure in or realization on the
security granted by any Swiss Guarantor presently being equal to the positive
difference between:
(1)    the assets of the Swiss Guarantor; and
(2)    the aggregate of:
(a)    all liabilities other than Up- and Cross-stream Obligations;
(b)    the amount of the registered share capital; and
(c)    the statutory reserves (gesetzliche Reserven) to the extent such reserves
must be maintained by mandatory law at any given time;
all these amounts to be established in accordance with Swiss law and, upon the
request of the Administrative Agent to be confirmed by the auditors of the
relevant Swiss Guarantor based on an audited interim balance sheet. The relevant
Swiss Guarantor shall, upon the request of the Administrative Agent, arrange for
the audited interim balance sheet and the confirmation of the auditors
immediately after having been requested to make a payment under this Guaranty
Agreement or the rights under any of the Loan Documents have been asserted in
relation to Up- and Cross-stream Obligations. The relevant Swiss Guarantor shall
take any other actions and/or

GUARANTY AGREEMENT (Foreign), Page 2





--------------------------------------------------------------------------------




pass any resolutions including resolutions of the board of directors and
shareholders' resolutions that, in the sole opinion of the Administrative Agent,
are necessary to make an amount available for distribution as part of the Free
Reserves Available for Distribution, including any resolutions on the
dissolution of hidden reserves and/or on the distribution of profits.
(C)    The limitations contained herein shall not relieve the relevant Swiss
Guarantor from payment obligations under the Loan Documents beyond these
limitations. If as of any date a Swiss Guarantor cannot make any further payment
as a result of these limitations, then the Swiss Guarantor shall continue to be
obligated to make payment hereunder and shall make such payment when the
operation of the limitations in this Section permit it to do so.
3.    Contribution Agreement. The Guarantors together desire to allocate among
themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations (other than, with respect to any Guarantor,
any Excluded Swap Obligations of such Guarantor) arising under this Guaranty
Agreement and the other Loan Documents. Accordingly, in the event any payment or
distribution is made by a Guarantor under this Guaranty Agreement or under the
other Loan Documents (other than, with respect to such Guarantor, any payment or
distribution made under any Excluded Swap Obligations of such Guarantor) (a
“Funding Guarantor”) that exceeds its Fair Share (as defined below), that
Funding Guarantor shall be entitled to a contribution from each of the other
Contributing Guarantors in the amount of such other Contributing Guarantor's
Fair Share Shortfall (as defined below), with the result that all such
contributions will cause each Contributing Guarantor's Aggregate Payments (as
defined below) to equal its Fair Share. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(i) the ratio of (x) the Adjusted Maximum Amount (as defined below) with respect
to such Contributing Guarantor to (y) the aggregate of the Adjusted Maximum
Amounts with respect to all Contributing Guarantors, multiplied by (ii) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under the Loan Documents in respect of the obligations guarantied
(other than, with respect to such Guarantor, any Excluded Swap Obligations of
such Guarantor). “Fair Share Shortfall” means, with respect to a Contributing
Guarantor as of any date of determination, the excess, if any, of the Fair Share
of such Contributing Guarantor over the Aggregate Payments of such Contributing
Guarantor. “Adjusted Maximum Amount” means, with respect to a Contributing
Guarantor as of any date of determination, the maximum aggregate amount of the
obligations of such Contributing Guarantor under this Guaranty Agreement
determined in accordance with the provisions hereof; provided that, solely for
purposes of calculating the “Adjusted Maximum Amount” with respect to any
Contributing Guarantor for purposes of this paragraph 2, the assets or
liabilities arising by virtue of any rights to or obligations of contribution
hereunder shall not be considered as assets or liabilities of such Contributing
Guarantor. “Aggregate Payments” means, with respect to a Contributing Guarantor
as of any date of determination, the aggregate amount of all payments and
distributions made on or before such date by such Contributing Guarantor in
respect of this Guaranty Agreement (including, without limitation, in respect of
this paragraph 2) and the other Loan Documents. The amounts payable as
contributions hereunder shall be determined as of the date on which the related
payment or distribution is made by the applicable Funding Guarantor. The
allocation among Contributing Guarantors of their

GUARANTY AGREEMENT (Foreign), Page 3





--------------------------------------------------------------------------------




obligations as set forth in this paragraph 2 shall not be construed in any way
to limit the liability of any Contributing Guarantor hereunder.
4.    Absolute and Irrevocable Guaranty. This instrument shall be an absolute,
continuing, irrevocable and unconditional guaranty of payment and performance,
and not a guaranty of collection, and each Guarantor shall remain liable on its
obligations hereunder until the Obligations are Fully Satisfied. No set‑off,
counterclaim, recoupment, reduction, or diminution of any obligation, or any
defense of any kind or nature which the Foreign Borrowers may have against any
Credit Party or any other Person, or which any Guarantor may have against any
Foreign Borrower, any Credit Party or any other Person, shall be available to,
or shall be asserted by, any Guarantor against any Credit Party or any
subsequent holder of the Guaranteed Indebtedness or any part thereof or against
payment of the Guaranteed Indebtedness or any part thereof other than Full
Satisfaction of the Obligations guaranteed hereby. If the payment of any amount
of principal of, interest with respect to or any other amount constituting the
Guaranteed Indebtedness, or any portion thereof, is rescinded, voided or must
otherwise be refunded by the Administrative Agent or any Credit Party for any
reason, then the Guaranteed Indebtedness and all terms and provisions of this
Guaranty Agreement will be automatically reinstated and become automatically
effective and in full force and effect, all to the extent that and as though
such payment so rescinded, voided or otherwise refunded had never been made.
5.    Rights Cumulative. If a Guarantor becomes liable for any indebtedness
owing by a Foreign Borrower to any Credit Party by endorsement or otherwise,
other than under this Guaranty Agreement, such liability shall not be in any
manner impaired or affected hereby, and the rights of the Credit Parties
hereunder shall be cumulative of any and all other rights that any Credit Party
may ever have against such Guarantor. The exercise by any Credit Party of any
right or remedy hereunder or under any other instrument, or at law or in equity,
shall not preclude the concurrent or subsequent exercise of any other right or
remedy.
6.    Agreement to Pay Guaranteed Indebtedness. In the event of default by any
Foreign Borrower in payment or performance of the Guaranteed Indebtedness, or
any part thereof, when such Guaranteed Indebtedness becomes due, whether by its
terms, by acceleration, or otherwise, the Guarantors shall, jointly and
severally, promptly pay the amount due thereon to Administrative Agent, without
notice or demand, in the lawful currency in which such amount is due, and it
shall not be necessary for Administrative Agent or any other Credit Party, in
order to enforce such payment by any Guarantor, first to institute suit or
exhaust its remedies against such Foreign Borrower or others liable on such
Guaranteed Indebtedness, or to enforce any rights against any collateral which
shall ever have been given to secure such Guaranteed Indebtedness. In the event
such payment is made by a Guarantor, then such Guarantor shall be subrogated to
the rights then held by Administrative Agent and any other Credit Party with
respect to the Guaranteed Indebtedness to the extent to which the Guaranteed
Indebtedness was discharged by such Guarantor. Notwithstanding the foregoing,
upon payment by such Guarantor of any sums to Administrative Agent or any other
Credit Party hereunder, all rights of such Guarantor against any Foreign
Borrower, any other guarantor or any collateral arising as a result therefrom by
way of right of subrogation, reimbursement, contribution or otherwise shall in
all respects be subordinate and junior in right of payment to the prior Full
Satisfaction of the Obligations. All

GUARANTY AGREEMENT (Foreign), Page 4





--------------------------------------------------------------------------------




payments received by the Administrative Agent hereunder shall be applied by the
Administrative Agent to payment of the Guaranteed Indebtedness in the order
provided for in Section 2.18(e) of the Credit Agreement.
7.    Stay of Acceleration. If acceleration of the time for payment of any
amount payable by the Foreign Borrowers under the Guaranteed Indebtedness is
stayed upon the insolvency, bankruptcy, or reorganization of any Foreign
Borrower, all such amounts otherwise subject to acceleration under the terms of
the Guaranteed Indebtedness shall nonetheless be payable by the Guarantors
hereunder forthwith on demand by Administrative Agent or any other Credit Party.
8.    Obligations Not Impaired. Each Guarantor hereby agrees that its
obligations under the Loan Documents shall not be released, discharged,
diminished, impaired, reduced, or affected for any reason or by the occurrence
of any event, including, without limitation, one or more of the following
events, whether or not with notice to or the consent of any Guarantor: (a) the
taking or accepting of collateral as security for any or all of the Guaranteed
Indebtedness or the release, surrender, exchange, or subordination of any
collateral now or hereafter securing any or all of the Guaranteed Indebtedness;
(b) any partial release of the liability of any Guarantor hereunder, or the full
or partial release of any other guarantor from liability for any or all of the
Guaranteed Indebtedness; (c) any disability of any Foreign Borrower, any
Guarantor or any other Person, or the dissolution, insolvency, or bankruptcy of
any Foreign Borrower, any Guarantor, or any other Person at any time liable for
the payment of any or all of the Guaranteed Indebtedness; (d) any renewal,
extension, modification, waiver, amendment, or rearrangement of any or all of
the Guaranteed Indebtedness or any instrument, document, or agreement
evidencing, securing, or otherwise relating to any or all of the Guaranteed
Indebtedness; (e) any adjustment, indulgence, forbearance, waiver, or compromise
that may be granted or given by Administrative Agent or any other Credit Party
to any Foreign Borrower, any Guarantor, or any other Person ever liable for any
or all of the Guaranteed Indebtedness; (f) any neglect, delay, omission,
failure, or refusal of Administrative Agent or any other Credit Party to take or
prosecute any action for the collection of any of the Guaranteed Indebtedness or
to foreclose or take or prosecute any action in connection with any instrument,
document, or agreement evidencing, securing, or otherwise relating to any or all
of the Guaranteed Indebtedness; (g) the unenforceability or invalidity of any or
all of the Guaranteed Indebtedness or of any instrument, document, or agreement
evidencing, securing, or otherwise relating to any or all of the Guaranteed
Indebtedness; (h) any payment by any Foreign Borrower or any other Person to
Administrative Agent or any other Credit Party is held to constitute a
preference under applicable bankruptcy or insolvency law or if for any other
reason Administrative Agent or any other Credit Party is required to refund any
payment or pay the amount thereof to someone else; (i) the settlement or
compromise of any of the Guaranteed Indebtedness; (j) the non‑perfection of any
security interest or lien securing any or all of the Guaranteed Indebtedness;
(k) any impairment of any collateral securing any or all of the Guaranteed
Indebtedness; (l) the failure of Administrative Agent or any other Credit Party
to sell any collateral securing any or all of the Guaranteed Indebtedness in a
commercially reasonable manner or as otherwise required by law; (m) any change
in the corporate or other existence, structure, or ownership of any Foreign
Borrower or any Guarantor; or (n) any other circumstance

GUARANTY AGREEMENT (Foreign), Page 5





--------------------------------------------------------------------------------




which might otherwise constitute a defense available to, or discharge of, any
Foreign Borrower or any other Guarantor (other than the Full Satisfaction of the
Obligations guaranteed hereby).
9.    Representations and Warranties. Each Guarantor represents and warrants to
Administrative Agent and the Lenders as follows:
(a)    Credit Agreement Representations. All representations and warranties in
the Credit Agreement relating to it are true and correct as of the date hereof
and on each date the representations and warranties hereunder are restated
pursuant to any of the Loan Documents with the same force and effect as if such
representations and warranties had been made on and as of such date except to
the extent that such representations and warranties relate specifically to
another date.
(b)    Independent Analysis. It has, independently and without reliance upon
Administrative Agent or any Lender and based upon such documents and information
as it has deemed appropriate, made its own analysis and decision to enter into
the Loan Documents to which it is a party.
(c)    Borrower Information. It has adequate means to obtain from the Borrower
Representative on a continuing basis information concerning the financial
condition and assets of the Foreign Borrowers and it is not relying upon
Administrative Agent or any Lender to provide (and neither the Administrative
Agent nor any Lender shall have any duty to provide) any such information to it
either now or in the future.
(d)    Benefit of Guaranty. The value of the consideration received and to be
received by each Guarantor as a result of the Foreign Borrowers' and the
Lenders' entering into the Credit Agreement and each Guarantor's executing and
delivering this Guaranty Agreement is reasonably worth at least as much as the
liability and obligation of each Guarantor hereunder, and such liability and
obligation and the Credit Agreement have benefited and may reasonably be
expected to benefit each Guarantor directly or indirectly.
10.    Covenants of Guarantor. Each Guarantor covenants and agrees that until
the Loan Obligations guaranteed hereby have been Fully Satisfied, it will comply
with all covenants set forth in the Credit Agreement specifically applicable to
it.
11.    Right of Set Off. When an Event of Default exists and subject to the
terms of Section 2.18 of the Credit Agreement, Administrative Agent and each
other Credit Party shall have the right to set-off and apply against this
Guaranty Agreement (and the obligations of the Guarantors hereunder) or the
Guaranteed Indebtedness or both, at any time and without notice to any
Guarantor, any and all deposits (general or special, time or demand, provisional
or final) or other sums at any time credited by or owing from Administrative
Agent and each other Credit Party to any Guarantor whether or not the Guaranteed
Indebtedness is then due and irrespective of whether or not Administrative Agent
or any other Credit Party shall have made any demand under this Guaranty
Agreement.  Each Credit Party agrees promptly to notify the Borrower
Representative (with a copy to the Administrative Agent) after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and

GUARANTY AGREEMENT (Foreign), Page 6





--------------------------------------------------------------------------------




application.  The rights and remedies of Administrative Agent and other Credit
Parties hereunder are in addition to other rights and remedies (including,
without limitation, other rights of set-off) which Administrative Agent or any
other Credit Party may have. Notwithstanding the foregoing, no amount received
from, or set off with respect to, any Guarantor shall be applied to any Excluded
Swap Obligation of such Guarantor.
12.    Intercompany Subordination.
(a)    Debt Subordination. Each Guarantor hereby agrees that the Subordinated
Indebtedness (as defined below) shall be subordinate and junior in right of
payment to the Full Satisfaction of the Obligations guaranteed hereby. The
Subordinated Indebtedness shall not be payable, and no payment of principal,
interest or other amounts on account thereof, and no property or guarantee of
any nature to secure or pay the Subordinated Indebtedness shall be made or
given, directly or indirectly by or on behalf of any Debtor (hereafter defined)
or received, accepted, retained or applied by any Guarantor unless and until the
Obligations guaranteed hereby shall have been Fully Satisfied; except that prior
to the occurrence and continuance of an Event of Default, each Debtor shall have
the right to make payments and a Guarantor shall have the right to receive
payments on the Subordinated Indebtedness from time to time in the ordinary
course of business. When an Event of Default exists, except with the consent of
the Administrative Agent, no payments may be made or given on the Subordinated
Indebtedness, directly or indirectly, by or on behalf of any Debtor or received,
accepted, retained or applied by any Guarantor unless and until the Obligations
shall have been Fully Satisfied. If any sums shall be paid to a Guarantor by any
Debtor or any other Person on account of the Subordinated Indebtedness when such
payment is not permitted hereunder, such sums shall be held in trust by such
Guarantor for the benefit of Administrative Agent and the other Credit Parties
and shall forthwith be paid to Administrative Agent and applied by
Administrative Agent against the Guaranteed Indebtedness in accordance with this
Guaranty Agreement. For purposes of this Guaranty Agreement and with respect to
a Guarantor, the term “Subordinated Indebtedness” means all indebtedness,
liabilities, and obligations of any Borrower, any Domestic Guarantor or any
other Guarantor (the Borrowers, Domestic Guarantors and such other Guarantor
herein the “Debtors”) to such Guarantor, whether such indebtedness, liabilities,
and obligations now exist or are hereafter incurred or arise, or are direct,
indirect, contingent, primary, secondary, several, joint and several, or
otherwise, and irrespective of whether such indebtedness, liabilities, or
obligations are evidenced by a note, contract, open account, or otherwise, and
irrespective of the Person or Persons in whose favor such indebtedness,
obligations, or liabilities may, at their inception, have been, or may hereafter
be created, or the manner in which they have been or may hereafter be acquired
by such Guarantor.
(b)    Lien Subordination. Each Guarantor agrees that any and all Liens
(including any judgment liens), upon any Debtor's assets securing payment of any
Subordinated Indebtedness shall be and remain inferior and subordinate to any
and all Liens upon any Debtor's assets securing payment of the Guaranteed
Indebtedness or any part thereof, regardless of whether such Liens in favor of a
Guarantor, Administrative Agent or any other Credit Party presently exist or are
hereafter created or attached. Without the prior written consent of
Administrative Agent, no Guarantor shall (i) file suit against any Debtor or
exercise or enforce

GUARANTY AGREEMENT (Foreign), Page 7





--------------------------------------------------------------------------------




any other creditor's right it may have against any Debtor, or (ii) foreclose,
repossess, sequester, or otherwise take steps or institute any action or
proceedings (judicial or otherwise, including without limitation the
commencement of, or joinder in, any liquidation, bankruptcy, rearrangement,
debtor's relief or insolvency proceeding) to enforce any obligations of any
Debtor to such Guarantor or any Liens held by such Guarantor on assets of any
Debtor.
(c)    Insolvency Proceeding. In the event of any receivership, bankruptcy,
reorganization, rearrangement, debtor's relief, or other insolvency proceeding
involving any Debtor as debtor, Administrative Agent shall have the right to
prove and vote any claim under the Subordinated Indebtedness and to receive
directly from the receiver, trustee or other court custodian all dividends,
distributions, and payments made in respect of the Subordinated Indebtedness
until the Obligations guaranteed hereby have been Fully Satisfied. The
Administrative Agent may apply any such dividends, distributions, and payments
against the Guaranteed Indebtedness in accordance with the Credit Agreement.
13.    Amendment and Waiver. Except for modifications made pursuant to the
execution and delivery of a Subsidiary Joinder Agreement (which needs to be
signed only by the Subsidiary party thereto) and the release of any Guarantor
from its obligations hereunder (which shall require the consent of all Lenders
except as otherwise provided in Section 9.10 of the Credit Agreement); no
amendment or waiver of any provision of this Guaranty Agreement or consent to
any departure by any Guarantor therefrom shall in any event be effective unless
the same shall be in writing and signed by the parties required by Section
10.02(b) of the Credit Agreement. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law.
14.    Tolling of Statutes of Limitation. To the extent permitted by law, any
acknowledgment or new promise, whether by payment of principal or interest or
otherwise and whether by any Foreign Borrower or others (including any
Guarantor), with respect to any of the Guaranteed Indebtedness shall, if the
statute of limitations in favor of a Guarantor against Administrative Agent or
any other Credit Party shall have commenced to run, toll the running of such
statute of limitations and, if the period of such statute of limitations shall
have expired, prevent the operation of such statute of limitations.
15.    Successor and Assigns. This Guaranty Agreement is for the benefit of the
Credit Parties and their successors and assigns, and in the event of an
assignment of the Guaranteed Indebtedness, or any part thereof, the rights and
benefits hereunder, to the extent applicable to the indebtedness so assigned,
may be transferred with such indebtedness. This Guaranty Agreement is binding
not only on each Guarantor, but on each Guarantor's successors and assigns. No
Guarantor may assign or otherwise transfer any of its rights or obligations
hereunder without prior written consent of each Lender except as otherwise
permitted by the Credit Agreement and any attempted assignment or transfer
without such consent shall be null and void.
16.    Reliance and Inducement. Each Guarantor recognizes that Administrative
Agent and the Lenders are relying upon this Guaranty Agreement and the
undertakings of each Guarantor hereunder and under the other Loan Documents to
which each is a party in making extensions of credit to the Foreign Borrowers
under the Credit Agreement and further recognizes

GUARANTY AGREEMENT (Foreign), Page 8





--------------------------------------------------------------------------------




that the execution and delivery of this Guaranty Agreement and the other Loan
Documents to which each Guarantor is a party is a material inducement to
Administrative Agent and the Lenders in entering into the Credit Agreement and
continuing to extend credit thereunder. Each Guarantor hereby acknowledges that
there are no conditions to the full effectiveness of this Guaranty Agreement or
any other Loan Document to which it is a party.
17.    Notice. Any notice or demand to any Guarantor under or in connection with
this Guaranty Agreement or any other Loan Document to which it is a party shall
be deemed effective if given to the Guarantor, care of the Borrower
Representative in accordance with the notice provisions in the Credit Agreement.
18.    Expenses. The Guarantors shall, jointly and severally, pay on demand all
reasonable attorneys' fees and all other reasonable costs and expenses incurred
by Administrative Agent and the other Credit Parties in connection with the
administration, enforcement, or collection of this Guaranty Agreement.
19.    Waiver of Promptness, Diligence, etc. Except as otherwise specifically
provided in the Credit Agreement, each Guarantor hereby waives promptness,
diligence, notice of any default under the Guaranteed Indebtedness, demand of
payment, notice of acceptance of this Guaranty Agreement, presentment, notice of
protest, notice of dishonor, notice of the incurring by the Foreign Borrowers of
additional indebtedness, and all other notices and demands with respect to the
Guaranteed Indebtedness and this Guaranty Agreement.
20.    Incorporation of Credit Agreement. The Credit Agreement, and all of the
terms thereof applicable to each Guarantor (including, without limitation,
Section 10.21), are incorporated herein by reference, the same as if stated
verbatim herein, and each Guarantor agrees that Administrative Agent and the
Lenders may exercise any and all rights granted to any of them under the Credit
Agreement and the other Loan Documents without affecting the validity or
enforceability of this Guaranty Agreement.
21.    Entire Agreement. This Guaranty Agreement embodies the final, entire
agreement of each Guarantor, agent and the other Credit Parties with respect to
each Guarantor's guaranty of the Guaranteed Indebtedness and supersedes any and
all prior commitments, agreements, representations, and understandings, whether
written or oral, relating to the subject matter hereof. This Guaranty Agreement
is intended by each Guarantor, Administrative Agent and the other Credit Parties
as a final and complete expression of the terms of the Guaranty Agreement, and
no course of dealing among any Guarantor, the Administrative Agent and any other
Credit Parties, no course of performance, no trade practices, and no evidence of
prior, contemporaneous or subsequent oral agreements or discussions or other
extrinsic evidence of any nature shall be used to contradict, vary, supplement
or modify any term of this Guaranty Agreement.
22.    No Waiver. No failure or delay by the Administrative Agent or any other
Credit Party in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or

GUARANTY AGREEMENT (Foreign), Page 9





--------------------------------------------------------------------------------




any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.
23.    Damage Limitation. To the extent permitted by applicable law, each
Guarantors agrees that it will not assert, and each Guarantor hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Guaranty Agreement
or any agreement or instrument contemplated hereby, the Transactions, any Loan
or Letter of Credit or the use of the proceeds thereof.
24.    Survival. All covenants, agreements, representations and warranties made
by the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Guaranty Agreement
or any other Loan Document shall be considered to have been relied upon by the
other parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent or any Credit Party may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect until the Obligations have been Fully Satisfied.
25.    Counterparts. This Guaranty Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Guaranty Agreement by telecopy or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Guaranty
Agreement.
26.    Severability. Any provision of this Guaranty Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
27.    Governing Law. This Guaranty Agreement shall be governed by and construed
in accordance with the applicable law pertaining in the State of New York, other
than those conflict of law provisions that would defer to the substantive laws
of another jurisdiction. This governing law election has been made by the
parties in reliance (at least in part) on Section 5–1401 of the General
Obligations Law of the State of New York, as amended (as and to the extent
applicable), and other applicable law.
28.    Jurisdiction. EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE
SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE
UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY

GUARANTY AGREEMENT (Foreign), Page 10





--------------------------------------------------------------------------------




THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH
OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
GUARANTY AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR ANY OTHER CREDIT PARTY MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS GUARANTY AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE FOREIGN BORROWERS, ANY GUARANTOR OR THEIR PROPERTIES IN THE
COURTS OF ANY JURISDICTION.
29.    Venue. Each party hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Guaranty Agreement or any other
Loan Document in any court referred to paragraph 27. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
30.    Service of Process. Each party to this Guaranty Agreement irrevocably
consents to service of process in the manner provided for notices in
paragraph 16. Nothing in this Guaranty Agreement or any other Loan Document will
affect the right of any party to this Guaranty Agreement to serve process in any
other manner permitted by law. Each Guarantor hereby irrevocably designates,
appoints and empowers IHS Inc. with offices at Two Grand Central Tower, 140 East
45th Street, 40th Floor, New York, NY 10017, Attn: Stephen Green, Esq.,
Executive Vice President, Legal and Corporate Secretary (Telephone: (212)
850-8543; Telecopy: 212 850-8540) as its designee, appointee and agent to
receive, accept and acknowledge for and on its behalf, and in respect of its
property, service of any and all legal process, summons, notices and documents
which may be served in any such action or proceeding. If for any reason IHS Inc.
shall cease to be available to act as such, each Guarantor agrees to designate a
new designee, appointee and agent in the United States on the terms and for the
purposes of this provision satisfactory to the Administrative Agent under this
Agreement.
31.    Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
GUARANTY AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH

GUARANTY AGREEMENT (Foreign), Page 11





--------------------------------------------------------------------------------




OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS GUARANTY AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS PARAGRAPH.
32.    Headings. All paragraph headings used herein are for convenience of
reference only, are not part of this Guaranty Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Guaranty
Agreement.
33.    Enforcement Action Against Swiss Guarantor to recover Up- and
Cross-stream Obligations; Swiss Withholding Tax. Each Swiss Guarantor, against
whom any Up- and Cross-stream Obligations are being enforced shall, as concerns
the proceeds resulting from such enforcement:
(a)    if and to the extent required by applicable law in force at the relevant
time:
(i)    use its reasonable endeavours to procure that such enforcement proceeds
can be used to discharge its Up- and Cross-stream Obligations without deduction
of the taxes imposed under the Swiss Federal Act on the Withholding Tax of
October 13, 1965 (Bundesgesetz vom 13. Oktober 1965 über die Verrechnungssteuer)
(the “Swiss Withholding Tax”) by discharging the liability of such tax by
notification pursuant to applicable law rather than payment of the tax;
(ii)    if the notification procedure pursuant to sub-paragraph (i) above does
not apply, deduct the Swiss Withholding Tax at such rate (currently 35 %) as in
force from time to time from any such enforcement proceeds and promptly pay any
such Swiss Withholding Tax deducted to the Swiss Federal Tax Administration; and
(iii)    notify the Administrative Agent that such notification or, as the case
may be, deduction has been made, and provide the Administrative Agent with
evidence that such a notification of the Swiss Federal Tax Administration has
been made or, as the case may be, such Swiss Withholding Tax deducted has been
paid to the Swiss Federal Tax Administration; and
(b)    use its reasonable endeavours to procure that any Person who is entitled
to a full or partial refund of the Swiss Withholding Tax deducted from such
enforcement proceeds will promptly after such deduction:
(i)    request a refund of the Swiss Withholding Tax under applicable law
(including tax treaties); and
(ii)    pay to the Administrative Agent upon receipt any amount so refunded; and

GUARANTY AGREEMENT (Foreign), Page 12





--------------------------------------------------------------------------------




(iii)    notwithstanding anything to the contrary in the Loan Documents, not be
required to gross up, indemnify or hold harmless any Credit Party for the
deduction of Swiss Withholding Tax with respect to the enforcement proceeds
applied to the Up- and Cross-stream Obligations.
34.    Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally, and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this Guaranty Agreement in respect of any
Swap Obligation (provided, however, that each Qualified ECP Guarantor shall only
be liable under this Section 32 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section 32,
or otherwise under this Guaranty Agreement, voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section 32 shall remain in full force and effect until the payment in full and
discharge of the Obligations guaranteed under this Guaranty Agreement. Each
Qualified ECP Guarantor intends that this Section 33 constitute, and this
Section 33 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Loan Party for all purposes of section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
EXECUTED as of the date first written above.
GUARANTORS:
 
IHS GROUP HOLDINGS LIMITED
IHS INTERNATIONAL HOLDINGS LIMITED
IHS GLOBAL LIMITED
 
By:
 
Stephen Green, Authorised Signatory
 
 
 
IHS GLOBAL S.A.
By:
 
Stephen Green, Proxy holder
 
 
 
IHS GLOBAL CANADA LIMITED
By:
 
Stephen Green, Assistant Secretary
 
 
 
IHS EMEA HOLDINGS SARL
By:
 
Stephen Green, [_____]
 
 
 
IHS LUXEMBOURG SARL
By:
 
Stephen Green, [_____]


GUARANTY AGREEMENT (Foreign), Page 13





--------------------------------------------------------------------------------




EXHIBIT “A”
TO
GUARANTY AGREEMENT
Subsidiary Joinder Agreement



EXHIBIT “A” to GUARANTY AGREEMENT (Foreign), Cover Page





--------------------------------------------------------------------------------




SUBSIDIARY JOINDER AGREEMENT
(FOREIGN)
This SUBSIDIARY JOINDER AGREEMENT (the “Agreement”) dated as of
____________________, ____ is executed by the undersigned (the “Guarantor”) for
the benefit of BANK OF AMERICA, N.A., in its capacity as administrative agent
for the lenders party to the hereafter identified Credit Agreement (in such
capacity herein, the “Administrative Agent”) and for the benefit of the other
Credit Parties in connection with that certain Credit Agreement dated as of
October 17, 2014, among IHS Inc., certain of its subsidiaries as borrowers
thereunder, the lenders party thereto and the Administrative Agent (such Credit
Agreement, as it may hereafter be amended or otherwise modified from time to
time, being hereinafter referred to as the “Credit Agreement”, and capitalized
terms not otherwise defined herein shall have the same meaning as set forth in
the Credit Agreement).
The Guarantor is required to execute this Agreement pursuant to Section 5.09 of
the Credit Agreement.
NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Guarantor hereby agrees as follows:
1.    The Guarantor hereby assumes all the obligations of a “Guarantor” under
the Foreign Guaranty Agreement and agrees that it is a “Guarantor” and bound as
a “Guarantor” under the terms of the Foreign Guaranty Agreement as if it had
been an original signatory thereto. In accordance with the forgoing and for
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Guarantor irrevocably and unconditionally guarantees to the
Administrative Agent and the other Credit Parties the full and prompt payment
and performance of the Guaranteed Indebtedness (as defined in the Foreign
Guaranty Agreement) upon the terms and conditions set forth in the Foreign
Guaranty Agreement.
2.    This Agreement shall be deemed to be part of, and a modification to, the
Foreign Guaranty Agreement and shall be governed by all the terms and provisions
of the Foreign Guaranty Agreement, which terms are incorporated herein by
reference, are ratified and confirmed and shall continue in full force and
effect as valid and binding agreements of Guarantor enforceable against
Guarantor. The Guarantor hereby waives notice of Administrative Agent's or any
other Credit Parties' acceptance of this Agreement.
IN WITNESS WHEREOF, the Guarantor has executed this Agreement as of the day and
year first written above.
Guarantor:
By:
 
 
 
Name:
 
 
Title:
 


EXHIBIT “A” to GUARANTY AGREEMENT (Foreign), Solo Page





--------------------------------------------------------------------------------




EXHIBIT D
TO
IHS INC.
CREDIT AGREEMENT
INCREASED COMMITMENT SUPPLEMENT



EXHIBIT D, Cover Page





--------------------------------------------------------------------------------




INCREASED COMMITMENT SUPPLEMENT
This INCREASED COMMITMENT SUPPLEMENT (this “Supplement”) is dated as of
____________, ___ and entered into by and among IHS Inc. (“IHS”), the
undersigned subsidiaries of IHS (collectively with IHS, the “Borrowers”), each
of the banks or other lending institutions which is a signatory hereto (the
“Lenders”), BANK OF AMERICA, N.A., as agent for itself and the other lenders (in
such capacity, together with its successors in such capacity, the “Agent”), and
is made with reference to that certain Credit Agreement dated as of October 17,
2014, (as amended, the “Credit Agreement”), by and among the Borrowers, certain
lenders and the Agent. Capitalized terms used herein without definition shall
have the same meanings herein as set forth in the Credit Agreement.
RECITALS
WHEREAS, pursuant to Section 2.21 of the Credit Agreement, the Borrowers and the
Lenders are entering into this Increased Commitment Supplement to provide for:
(i) the increase of the aggregate Revolving Commitments;
WHEREAS, each Lender [party hereto and already a party to the Credit Agreement]
wishes to increase its Revolving Commitment [, and each Lender, to the extent
not already a Lender party to the Credit Agreement (herein a “New Lender”),
wishes to become a Lender party to the Credit Agreement];
WHEREAS, the Lenders are willing to agree to supplement the Credit Agreement in
the manner provided herein.
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
Section 1.    Increase in Revolving Commitments. Subject to the terms and
conditions hereof, each Lender severally agrees that on the effective date
hereof: (a) its Revolving Commitment shall be increased to [or in the case of a
New Lender, shall be] the amount set forth on Schedule 1 hereto opposite its
name.
Section 2.    [New Lenders. Each New Lender (i) confirms that it has received a
copy of the Credit Agreement, together with copies of the most recent financial
statements of IHS delivered under Sections 3.04 or 5.01 and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Supplement; (ii) agrees that it has, independently
and without reliance upon the Agent, any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Supplement; (iii) agrees that it will, independently and without reliance upon
the Agent, any other lender under the Credit Agreement or any of their Related
Parties and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement;

INCREASED COMMITMENT SUPPLEMENT, Page 1





--------------------------------------------------------------------------------




(iv) appoints and authorizes the Agent to take such action as agent on its
behalf and to exercise such powers and discretion under the Credit Agreement as
are delegated to the Agent by the terms thereof, together with such powers and
discretion as are reasonably incidental thereto; and (v) agrees that it is a
“Lender” under the Credit Agreement and will perform in accordance with their
terms all of the obligations that by the terms of the Credit Agreement are
required to be performed by it as a Lender.
Section 3.    Representations and Warranties. In order to induce the Lenders to
enter into this Supplement and to supplement the Credit Agreement in the manner
provided herein, IHS represents and warrants to Agent and each Lender that (a) 
the representations and warranties of the Loan Parties contained in the Loan
Documents are and will be true, correct and complete in all material respects on
and as of the effective date hereof to the same extent as though made on and as
of that date and for that purpose, this Supplement shall be deemed to be a Loan
Document; (b) no event has occurred and is continuing or will result from the
consummation of the transactions contemplated by this Supplement that would
constitute a Default.
Section 4.    Effect of Supplement. The terms and provisions set forth in this
Supplement shall modify and supersede all inconsistent terms and provisions set
forth in the Credit Agreement and except as expressly modified and superseded by
this Supplement, the terms and provisions of the Credit Agreement and the other
Loan Documents are ratified and confirmed and shall continue in full force and
effect. The Borrowers (in their capacities as Borrowers and as Guarantors), the
Agent, and the Lenders party hereto agree that the Credit Agreement as
supplemented hereby and the other Loan Documents shall continue to be legal,
valid, binding and enforceable in accordance with their respective terms. Any
and all agreements, documents, or instruments now or hereafter executed and
delivered pursuant to the terms hereof or pursuant to the terms of the Credit
Agreement as supplemented hereby, are hereby amended so that any reference in
such documents to the Credit Agreement shall mean a reference to the Credit
Agreement as supplemented hereby.
Section 5.    Applicable Law. This Supplement shall be governed by and construed
in accordance with the applicable law pertaining in the State of New York, other
than those conflict of law provisions that would defer to the substantive laws
of another jurisdiction. This governing law election has been made by the
parties in reliance (at least in part) on Section 5–1401 of the General
Obligations Law of the State of New York, as amended (as and to the extent
applicable), and other applicable law.
Section 6.    Counterparts, Effectiveness. This Supplement may be executed in
any number of counterparts, by different parties hereto in separate counterparts
and on telecopy or electronic counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument; signature pages may be detached from
multiple separate counterparts and attached to a single counterpart so that all
signature pages are physically attached to the same document. This Supplement
shall become effective on the date when the Agent receives executed counterparts
of

INCREASED COMMITMENT SUPPLEMENT, Page 2





--------------------------------------------------------------------------------




this Supplement signed by the Borrowers, the Lenders and the Agent which date
shall be the “effective date” hereof.
Section 7.    Entire Agreement. This Supplement embodies the final, entire
agreement among the parties relating to the subject matter hereof and supersede
any and all previous commitments, agreements, representations and
understandings, whether oral or written, relating to the subject matter hereof
and may not be contradicted or varied by evidence of prior, contemporaneous or
subsequent oral agreements or discussions of the parties hereto.
IN WITNESS WHEREOF, the parties hereto have caused this Supplement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.
US Borrowers9:
 
 
 
IHS INC.
IHS HOLDING INC.
IHS GLOBAL INC.
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
Foreign Borrowers10:
 
 
 
IHS GROUP HOLDINGS LIMITED
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
IHS GLOBAL LIMITED
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
IHS GLOBAL S.A.
 
 
 
By:
 
 
 
Name:
 
 
Title:
 





 
 
9add any US Borrowers added to the Credit Agreement after the Effective Date
10add any Foreign Borrowers added to the Credit Agreement after the Effective
Date


INCREASED COMMITMENT SUPPLEMENT, Page 3





--------------------------------------------------------------------------------




IHS GLOBAL CANADA LIMITED
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
IHS EMEA HOLDINGS SARL
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
IHS LUXEMBOURG SARL
 
 
 
By:
 
 
 
Name:
 
 
Title:
 


INCREASED COMMITMENT SUPPLEMENT, Page 4





--------------------------------------------------------------------------------




Agent and the Lenders:
 
BANK OF AMERICA, N.A., as the Agent [and as a Lender]
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
[Lenders]
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
[New Lender]
 
 
 
By:
 
 
 
Name:
 
 
Title:
 


INCREASED COMMITMENT SUPPLEMENT, Page 5





--------------------------------------------------------------------------------




CONSENT OF GUARANTORS11 
Each Guarantor: (i) consents and agrees to this Supplement; (ii) agrees that
each of the Loan Documents to which it is a party is in full force and effect
and continues to be its legal, valid and binding obligation enforceable in
accordance with its respective terms; and (iii) agrees that the obligations,
indebtedness and liabilities of the Borrowers arising as a result of the
increase in the Revolving Commitments contemplated hereby are “Guaranteed
Indebtedness” as defined in the Guaranty Agreement and “Obligations” as defined
in the Loan Documents.
IHS International Holdings Ltd.
RL Polk & Co.
CARFAX, INC.12
 
 
 
By:
 
 
 
Name:
 
 
Title:
 



























































 
 
11Add additional guarantors added after the Effective Date who are not also
Borrowers
12List only guarantors who are not also Borrowers


INCREASED COMMITMENT SUPPLEMENT, Page 6





--------------------------------------------------------------------------------




SCHEDULE 1
TO
IHS INC.
INCREASED COMMITMENT SUPPLEMENT
COMMITMENTS
Lender
Revolving Commitment
UK DTTP Number and Jurisdiction
(if any)
1. Bank of America, N.A.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TOTAL
$
 








SCHEDULE 1 TO INCREASED COMMITMENT SUPPLEMENT, Solo Page





--------------------------------------------------------------------------------




EXHIBIT E
TO
IHS INC.
CREDIT AGREEMENT
Borrowing Request



EXHIBIT E, Cover Page





--------------------------------------------------------------------------------




BORROWING REQUEST
___________, __, ____
To:
Bank of America, N.A.
[ ]
[ ]
[ ]
Attention:
Telephone:
Telecopy:

and each Lender

Ladies and Gentlemen:
The undersigned, IHS Inc. (the “Borrower Representative”), refers to the Credit
Agreement (as amended, the “Agreement”) dated as of October 17, 2014, among IHS
Inc., certain of its subsidiaries named therein (collectively, the “Borrowers”),
Bank of America, N.A. as administrative agent, the other agents parties thereto
and the Lenders named therein. Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.
The Borrower Representative hereby gives the Administrative Agent and the
Lenders notice pursuant to Section 2.03 of the Credit Agreement that the
Borrower Representative requests a Borrowing under the Credit Agreement, and in
connection therewith sets forth below the information relating to such Borrowing
(the “Requested Borrowing”).
(i)
The Requested Borrowing is a [Revolving] [Available Currency] [Canadian
Currency] Loan;

(ii)
The date of the Requested Borrowing is ______________;

(iii)
The principal amount of the Requested Borrowing is $_______________;

(iv)
The Borrower of the Requested Borrowing:

(v)
The Available Currency requested is ___________________(if any)


BORROWING REQUEST, Page 1





--------------------------------------------------------------------------------




(vi)
The Type or Types of the Borrowing requested (i.e., ABR Borrowing, Canadian
Prime Rate Borrowing or Fixed Borrowing) and, if applicable the Interest Periods
applicable thereto are set forth in the table below:

Amount
Type
Interest Period
(if applicable)
1.
 
_____ Month(s)
2.
 
_____ Month(s)
3.
 
_____ Month(s)
4.
 
_____ Month(s)
5.
 
_____ Month(s)
6.
 
_____ Month(s)

(vii)
The proceeds of the Requested Borrowing should be disbursed directly to the
entities in the amounts and in accordance with the transfer instructions set
forth in the table below:

Dollar Amount
Recipient
Instructions
$
 
 
$
 
 
$
 
 
$
 
 

By its execution below, the Borrower Representative represents and warrants to
the Administrative Agent and the Lenders:
(i)    At the time of and immediately after giving effect to the Requested
Borrowing, no Default exists;
(ii)    The representations and warranties of each Loan Party set forth in the
Loan Documents are true and correct on and as of the date of the Requested
Borrowing with the same force and effect as if such representations and
warranties had been made on and as of such date except to the extent that such
representations and warranties relate specifically to another date; and
(iii)    After giving effect to the credit extended pursuant to this request,
the aggregate Dollar Amount of the outstanding Revolving Exposures does not
exceed the aggregate Revolving Commitments, the Dollar Amount of the Available
Currency Exposures do not exceed the Available Currency Commitments, the Dollar
Amount of the Canadian Currency Exposures do not exceed the Canadian Currency
Commitments and the total Available Currency Exposures and Canadian Currency
Exposures do not exceed the Foreign Currency Limit.
The instructions set forth herein are irrevocable, except as otherwise provided
by the Credit Agreement. A telecopy or other electronic communication of these
instructions shall be

BORROWING REQUEST, Page 2





--------------------------------------------------------------------------------




deemed valid and may be accepted and relied upon by the Administrative Agent and
the Lenders as an original.
IHS INC.
 
 
 
By:
 
 
 
Name:
 
 
Title:
 


BORROWING REQUEST, Page 3





--------------------------------------------------------------------------------




EXHIBIT F
TO
IHS INC.
CREDIT AGREEMENT
Interest Election Request



EXHIBIT F, Cover Page





--------------------------------------------------------------------------------




INTEREST ELECTION REQUEST
___________ ___, ____
To:
Bank of America, N.A.
[ ]
[ ]
[ ]
Attention:
Telephone:
Telecopy:

and each Lender

Ladies and Gentlemen:
The undersigned, IHS Inc. (the “Borrower Representative”), refers to the Credit
Agreement (as amended, the “Agreement”) dated as of October 17, 2014, among IHS
Inc., certain of its subsidiaries named therein (collectively, the “Borrowers”),
Bank of America, N.A. as administrative agent, the other agents parties thereto
and the Lenders named therein. Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.
The Borrower Representative hereby gives the Administrative Agent and the
Lenders notice pursuant to Section 2.07 of the Credit Agreement that the
Borrowers requests a conversion or continuation (a “Change”) of the Borrowing or
Borrowings specified on Schedule 1.
By its execution below, the Borrower Representative represents and warrants to
the Administrative Agent and the Lenders:
(i)    At the time of and immediately after giving effect to the requested
Change, no Default exists; and
(ii)    The representations and warranties of each Loan Party set forth in the
Loan Documents are true and correct on and as of the date of the requested
Change with the same force and effect as if such representations and warranties
had been made on and as of such date except to the extent that such
representations and warranties relate specifically to another date.
The instructions set forth herein are irrevocable, except as otherwise provided
by the Credit Agreement. A telecopy or other electronic communication of these
instructions shall be deemed valid and may be accepted and relied upon by the
Administrative Agent and the Lenders as an original.

INTEREST ELECTION REQUEST, Solo Page





--------------------------------------------------------------------------------




IHS INC.
 
 
 
By:
 
 
 
Name:
 
 
Title:
 




INTEREST ELECTION REQUEST, Solo Page





--------------------------------------------------------------------------------




SCHEDULE 1
TO
INTEREST ELECTION REQUEST
Current Class (Revolver/ Available Currency/ Canadian Currency)
Current Type
(ABR, Canadian Prime or Fixed)
Current Principal Amount
Current Interest Period Expiration Date
Continue as (Type)
Convert to (Type)
New Interest Period Length
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






SCHEDULE 1 TO INTEREST ELECTION REQUEST, Solo Page





--------------------------------------------------------------------------------




EXHIBIT G
TO
IHS INC.
CREDIT AGREEMENT
Borrower Joinder Agreement



EXHIBIT “G”, Cover Page





--------------------------------------------------------------------------------




BORROWER JOINDER AGREEMENT
This BORROWER JOINDER AGREEMENT (the “Agreement”) dated as of
____________________, ____ is executed by the undersigned (the “New Borrower”)
for the benefit of BANK OF AMERICA, N.A., in its capacity as administrative
agent for the lenders party to the hereafter identified Credit Agreement (in
such capacity herein, the “Administrative Agent”) and for the benefit of the
other Credit Parties in connection with that certain Credit Agreement, among IHS
Inc., certain of its subsidiaries as borrowers thereunder, the lenders party
thereto and the Administrative Agent (such Credit Agreement, as it may hereafter
be amended or otherwise modified from time to time, being hereinafter referred
to as the “Credit Agreement”, and capitalized terms not otherwise defined herein
shall have the same meaning as set forth in the Credit Agreement).
The New Borrower is a wholly owned Subsidiary of IHS and desires to become a
“Borrower” and a [US Borrower] [Foreign Borrower] [Canadian Borrower] under the
Credit Agreement pursuant to Sections 2.24 of the Credit Agreement.
NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
New Borrower hereby agrees as follows:
1.    The New Borrower assumes all the obligations of a “Borrower” and a [“US
Borrower”] [“Foreign Borrower”] [“Canadian Borrower”] under the Credit Agreement
and the notes executed pursuant thereto and agrees that it is a “Borrower” and a
[“US Borrower”] [“Foreign Borrower”] [“Canadian Borrower”] and bound as a
“Borrower” and [“Canadian Borrower”] [“US Borrower”] [“Foreign Borrower”] under
the terms of the Credit Agreement as if it had been an original signatory
thereto.
2.    The New Borrower assumes all the obligations of a “Guarantor” under the
[US] [Foreign] Guaranty Agreement and agrees that it is a “Guarantor” and bound
as a “Guarantor” under the terms of the [US] [Foreign] Guaranty Agreement as if
it had been an original signatory thereto. In accordance with the forgoing and
for valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the New Borrower irrevocably and unconditionally guarantees to the
Administrative Agent for the benefit of the Credit Parties the full and prompt
payment and performance of the Guaranteed Indebtedness (as defined in the [US]
[Foreign] Guaranty Agreement) upon the terms and conditions set forth in the
[US] [Foreign] Guaranty Agreement.
3.    The New Borrower hereby represents and warrants as of the date hereof
that: (a) no Default exists and (b) the representations and warranties of the
Loan Parties contained in the Loan Documents applicable to the New Borrower are
true and correct in all material respects on and as of the date hereof, except
to the extent such representations and warranties specifically relate to any
earlier date in which case such representations and warranties shall have been
true and correct in all material respects as of such earlier date.

BORROWER JOINDER AGREEMENT





--------------------------------------------------------------------------------




4.    This Agreement shall be deemed to be part of, and a modification to, the
Credit Agreement, the notes executed pursuant thereto and the [US] [Foreign]
Guaranty Agreement and shall be governed by all the terms and provisions
thereof, which terms are incorporated herein by reference, are ratified and
confirmed and shall continue in full force and effect as valid and binding
agreements of the New Borrower enforceable against New Borrower. The New
Borrower waives notice of the Administrative Agent's and the other Credit
Parties' acceptance of this Agreement.
IN WITNESS WHEREOF, the New Borrower has executed this Agreement as of the day
and year first written above.
Debtor:
 
 
 
By:
 
 
 
Name:
 
 
Title:
 


BORROWER JOINDER AGREEMENT



